Exhibit 10.1

Execution Version

AMENDMENT No. 5 AND WAIVER, dated as of April 30, 2016 (this “Amendment”), to
the Credit Agreement dated as of July 7, 2010, among DYNCORP INTERNATIONAL INC.,
a Delaware corporation (the “Borrower”), Delta Tucker Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), Collateral Agent, L/C Issuer and Swing Line Lender
and the other parties thereto (as amended by that certain Amendment and Waiver
to Credit Agreement dated as of January 21, 2011, Amendment No. 2 to Credit
Agreement dated as of August 10, 2011, Amendment No. 3 to Credit Agreement dated
as of June 19, 2013, Amendment No. 4 and Waiver to Credit Agreement dated as of
November 5, 2014, and Waiver to Credit Agreement dated as of March 29, 2016 (the
“March 2016 Waiver”), and as further amended, restated, modified and
supplemented from time to time up to but without giving effect to this
Amendment, the “Credit Agreement”); capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement or the Amended Credit Agreement (as defined below), as applicable.

WHEREAS, the Loan Parties desire to (i) waive certain provisions of the Credit
Agreement and (ii) amend the Credit Agreement to (a) extend the maturity date of
all or a portion of the Revolving Credit Facility and (b) refinance the Term
Loans outstanding immediately prior to the Amendment No. 5 Effective Date (as
defined below) with a new Class of Term Loans, in each case, on the terms and,
in respect of clause (i) above, for the period set forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may waive or amend certain provisions of the
Credit Agreement and the other Loan Documents for certain purposes;

WHEREAS, Merrill Lynch, Pierce Fenner & Smith Incorporated is acting as lead
arranger and bookrunner for the Term B-2 Loans and the Class B Revolving Credit
Facility;

WHEREAS, on the Waiver Effective Date (as defined below), the Required Lenders
shall have waived certain provisions of the Credit Agreement;

WHEREAS, upon the Amendment No. 5 Effective Date, each Revolving Credit Lender
that shall have executed and delivered this Amendment and agreed to extend the
maturity date of its Revolving Credit Commitments and Revolving Credit Loans
shall (i) have the maturity date of its Revolving Credit Commitments and
Revolving Credit Loans extended as set forth in the Amended Credit Agreement (an
“Extension”), (ii) continue to be a Lender under the Amended Credit Agreement
and (iii) have its Revolving Credit Commitments and Revolving Credit Loans
reclassified as Class B Revolving Credit Commitments and Class B Revolving
Credit Loans; and

WHEREAS, upon the Amendment No. 5 Effective Date, each Term Lender that shall
have executed and delivered this Amendment and agreed to provide a Term B-2
Commitment shall (i) become a Term B-2 Lender under the Amended Credit Agreement
and (ii) make a Term B-2 Loan to the Borrower on the terms, and subject to the
conditions, set forth in the Amended Credit Agreement, in the amount of such
Lender’s Term B-2 Commitment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Waiver. The Lenders party hereto, who constitute the Required Lenders
upon the Waiver Effective Date, waive, as of the Waiver Effective Date and until
the earlier of (i) the Amendment No. 5 Effective Date and (ii) June 30, 2016,
Holdings’, the Borrower’s and the Restricted Subsidiaries’ obligations to comply
with the covenant set forth in Section 6.01(a) of the Credit Agreement solely
with respect to the requirement that the report or opinion of an independent
registered public accounting firm required to be delivered annually under
Section 6.01(a) of the Credit Agreement not be subject to any “going concern” or
like qualification or exception (the “Going Concern Waiver”); provided, however,
that such Going Concern Waiver shall automatically expire and be of no further
effect (x) immediately if the Borrower’s exchange offer (the “Exchange Offer”)
and consent solicitation for the Senior Notes is not commenced by May 6, 2016 or
(y) 10 days after the earlier of (A) any withdrawal of the Exchange Offer or
(B) any termination of the related support agreement dated April 30, 2016
between Holdings, the Borrower and certain holders of the Senior Notes relating
to the Exchange Offer (the “Support Agreement”), in each case prior to June 30,
2016 (the period during which the Going Concern Waiver remains in effect in
accordance with this sentence being referred to as the “Covered Period”). The
Lenders party hereto hereby waive, during the Covered Period, any Default
arising solely from the failure to comply with the covenant and related
requirement described under the immediately preceding sentence (the “Default
Waiver” and, together with the Going Concern Waiver, the “Waiver”). The Loan
Parties acknowledge that the failure to comply with such requirement of
Section 6.01(a) of the Credit Agreement after the last day of the Covered Period
(to the extent the Amendment No. 5 Effective Date has not occurred by such date)
shall constitute an immediate Event of Default and the Administrative Agent and
Lenders shall have all rights and remedies, as if the Waiver had never been
granted. The Waiver set forth in this Section 1 shall, as of the Waiver
Effective Date, extend the waiver pursuant to the March 2016 Waiver.

Section 2. Amendment. The Credit Agreement is, effective as of the Amendment
No. 5 Effective Date, hereby amended such that the terms and provisions set
forth in Exhibit A hereto shall replace and supersede the terms and provisions
of the Credit Agreement in effect immediately prior to the Amendment No. 5
Effective Date (the Credit Agreement as amended by this Amendment, the “Amended
Credit Agreement”). Each of the applicable schedules to the Credit Agreement
are, as of the Waiver Effective Date and Amendment No. 5 Effective Date, as
applicable, hereby replaced with schedules attached hereto or any updated
schedules delivered by the Borrower pursuant to, and permitted by,
Section 6(xviii), as applicable.

Section 3. Lenders. Each Term B-2 Lender hereby agrees, on the Amendment No. 5
Effective Date and on the terms and subject to satisfaction of the conditions
set forth herein and in the Amended Credit Agreement, to make Term B-2 Loans in
accordance with Section 2.01(b) of the Amended Credit Agreement. Each of the
Class B Revolving Credit Lenders hereby agrees, on the Amendment No. 5 Effective
Date and on the terms and subject to satisfaction of the conditions set forth
herein and in the Amended Credit Agreement, to exchange all of its existing
Revolving Credit Commitments and outstanding Revolving Credit Loans, if

 

2



--------------------------------------------------------------------------------

any, for Class B Revolving Credit Commitments and Class B Revolving Credit Loans
in accordance with Section 2.01(f) of the Amended Credit Agreement. Each such
party shall, effective on the Amendment No. 5 Effective Date, automatically
continue to be or become, as applicable, a party to the Amended Credit Agreement
as a Lender.

Section 4. Representations and Warranties, No Default. After giving effect to
the Waiver and amendments, as applicable, contained herein, on each of the
Waiver Effective Date and the Amendment No. 5 Effective Date the Loan Parties
hereby confirm that: (a) this Amendment has been duly authorized, executed and
delivered by each Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies; (b) the representations and
warranties set forth in Article V of the Amended Credit Agreement and in each
other Loan Document are true and correct in all material respects on and as of
the Waiver Effective Date with the same effect as though made on and as of the
Waiver Effective Date (provided, however, that, for purposes of this clause (b),
(i) all references to the “Amendment No. 5 Effective Date” in Article V of the
Amended Credit Agreement (other than the representations and warranties set
forth in Sections 5.01(p) (which for purposes of this Section 4(b) shall not
give effect to the Amendment No. 5 Transactions), (t) (which for purposes of
this Section 4(b) shall not give effect to the Amendment No. 5 Transactions),
(bb)(iii) and (cc) of the Amended Credit Agreement) shall be deemed to refer to
the Waiver Effective Date and such representations and warranties shall be
subject to the schedules attached hereto and (ii) any such representation and
warranty that is already qualified by materiality shall be true and correct in
all respects); (c) the representations and warranties set forth in Article V of
the Amended Credit Agreement and in each other Loan Document are true and
correct in all material respects on and as of the Amendment No. 5 Effective Date
with the same effect as though made on and as of the Amendment No. 5 Effective
Date (provided, however, that such representations and warranties shall be
subject to the schedules attached hereto and any updated schedules delivered by
the Borrower pursuant to, and permitted by, Section 6(xviii), as applicable and
(ii) any such representation and warranty that is already qualified by
materiality shall be true and correct in all respects) and (d) no Default has
occurred and is continuing under the Credit Agreement.

Section 5. Effectiveness of Certain Waivers. Section 1 of this Amendment shall
become effective on the date that the following conditions have been satisfied
(such date, the “Waiver Effective Date”):

(i) Execution of this Amendment. The Administrative Agent shall have received
executed counterparts of this Amendment from (a) Lenders constituting the
Required Lenders and each Loan Party, (b) each Lender electing to extend the
maturity date of its Revolving Credit Commitments and Revolving Credit Loans and
(c) each Term B-2 Lender;

(ii) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Waiver Effective
Date certifying (a) as to Section 4(b) of this Amendment and (b) that before and
after giving effect to the Waiver set forth in Section 1, no Default shall have
occurred and be continuing;

 

3



--------------------------------------------------------------------------------

(iii) Minimum Extension Amount. At least $107,280,000 of existing Revolving
Credit Commitments shall have executed and delivered this Amendment to consent
to the extension of the maturity date of the Revolving Credit Facility;

(iv) Term B-2 Loans. This Amendment shall have been executed and delivered by
Term B-2 Lenders holding Commitments in respect of the entire aggregate
principal amount of the Term B-2 Loans; and

(v) Absence of Defaults. Before and after giving effect to the Waiver, no
Default shall have occurred and be continuing.

Section 6. Effectiveness of This Amendment. This Amendment (other than the
Waiver set forth in Section 1) shall become effective on the date that the
following conditions have been satisfied (such date, the “Amendment No. 5
Effective Date”):

(i) Waiver. The Waiver Effective Date shall have occurred and the Waiver set
forth in Section 1 shall not have expired in accordance with its terms;

(ii) Fees. The Administrative Agent shall have received all fees required to be
paid, and the Administrative Agent and Term B-2 Lenders shall have received all
expenses required to be paid or reimbursed, under Section 10.04 of the Credit
Agreement or Section 12 of this Amendment to the extent invoiced two
(2) Business Days prior to the Amendment No. 5 Effective Date;

(iii) Legal Opinions. The Administrative Agent shall have received a legal
opinion addressed to the Administrative Agent, each Revolving Credit Lender and
each Term B-2 Lender under the Amended Credit Agreement of each of (i) Akin Gump
Strauss Hauer & Feld LLP, counsel to the Loan Parties, (ii) Holland & Knight
LLP, Virginia counsel to the Loan Parties, (iii) Fennemore Craig, P.C., Nevada
counsel to the Loan Parties, and (iv) Wilkerson & Bryan, P.C., Alabama counsel
to the Loan Parties, in each case covering such matters as the Administrative
Agent, any Revolving Credit Lender or any Term B-2 Lender may reasonably request
and otherwise reasonably satisfactory to the Administrative Agent;

(iv) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 5
Effective Date (x) certifying (a) as to Section 4(c) of this Amendment, (b) that
no Default shall have occurred and be continuing, (c) that the Exchange Offer
shall have been consummated or, substantially simultaneously with the borrowing
of the Term B-2 Loans and the Extensions, shall be consummated in accordance
with the terms of the Offering Memorandum and the Support Agreement and (d) that
all other conditions to the Amendment No. 5 Effective Date have been satisfied,
and (y) attaching executed copies of the Third Lien Notes, the indenture
governing the Second Lien Notes, the Intercreditor Agreement and such other
documents as the Administrative Agent, any of the Revolving Credit Lenders or
any of the Term B-2 Lenders may reasonably request;

 

4



--------------------------------------------------------------------------------

(v) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization, including
all amendments thereto, of each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a Responsible Officer of each Loan Party dated the
Amendment No. 5 Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Amendment No. 5
Effective Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Borrower, the borrowings thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of a Responsible Officer executing the
certificate pursuant to clause (ii) above;

(vi) Perfection Certificate Supplement and Lien Searches. The Administrative
Agent shall have received (i) an updated Perfection Certificate dated the
Amendment No. 5 Effective Date and (ii) copies of a recent Lien and judgments
search in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties;

(vii) Extension Fee. The Administrative Agent shall have received payment from
the Borrower, in same day funds, for the account of each Revolving Credit Lender
that delivers an executed counterpart signature page to this Amendment at or
prior to 12:00 p.m., New York City time, on April 29, 2016 (such time, the
“Deadline”) electing to make an Extension of such Lender’s Revolving Credit
Commitments and Revolving Credit Loans an Extension fee in an aggregate amount
equal to 2.00% of the aggregate principal amount of Revolving Credit Commitments
held by such Lender as of the Deadline (which shall be converted into Class B
Revolving Credit Commitments (or, in the case of certain Revolving Credit
Lenders, converted into Term B-2 Loans, to the extent so provided in the Amended
Credit Agreement) on the Amendment No. 5 Effective Date);

(viii) Investor Contribution. The Investor Contribution shall have been made
providing net proceeds to the Borrower of at least $30,000,000, pursuant to an
agreement consistent with the Offering Memorandum and otherwise in form and
substance reasonably satisfactory to the Required Lenders (as defined in the
Amended Credit Agreement)(as evidenced by the Third Lien Notes);

(ix) Ratings. Public ratings for the Term B-2 Loans shall have been obtained
from each of S&P and Moody’s (but in each case, not a specific rating);

(x) Term B-2 Loans. The existing Term Loans shall, substantially simultaneously
with the borrowing of the Term B-2 Loans, be refinanced in full;

 

5



--------------------------------------------------------------------------------

(xi) Outstanding Senior Notes; Exchange Offer. No more than $45,500,000 (or such
other amount acceptable to the Administrative Agent) of Senior Notes shall be
outstanding as of the Amendment No 5. Effective Date and the Exchange Offer
shall have been consummated or, substantially simultaneously with the borrowing
of the Term B-2 Loans and the Extensions, shall be consummated in accordance
with the terms of the Offering Memorandum and the Support Agreement;

(xii) Intercreditor Agreement. The Junior Lien Intercreditor Agreement shall
have been duly executed and delivered by each of the parties thereto;

(xiii) Absence of Defaults. Before and after giving effect to the Amended Credit
Agreement, no Default shall have occurred and be continuing;

(xiv) Solvency Certificate. The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent, dated the Amendment No. 5 Effective Date and signed by the Chief
Financial Officer of Holdings and the Borrower, certifying that Holdings, the
Borrower and their Subsidiaries, on a consolidated basis after giving effect to
the transactions contemplated on the Amendment No. 5 Effective Date, are Solvent
as of the Amendment No. 5 Effective Date;

(xv) Material Adverse Effect. Since January 1, 2016 there shall not have
occurred a Material Adverse Effect or any changes, events, circumstances,
occurrences, effects or developments that would reasonably be likely to have,
individually or in the aggregate, a Material Adverse Effect;

(xvi) Financial Arrangements. If requested at least 10 Business Days prior to
the Amendment No. 5 Effective Date, the Administrative Agent, the Revolving
Credit Lenders and any requesting Term B-2 Lenders shall have
received: (A) forecasts prepared by management of the Borrower, each in form
reasonably satisfactory to the Administrative Agent, the Revolving Credit
Lenders and the Required Term B-2 Lenders, of balance sheets, income statements
and cash flow statements for each month for the first twelve months following
the Amendment No. 5 Effective Date and for each year commencing with the first
fiscal year following the Amendment No. 5 Effective Date for the term of the
Facilities (it being understood that each Term B-2 Lender requesting such
forecasts agrees and acknowledges that it shall be subject to the
confidentiality provisions set forth in the Amended Credit Agreement with
respect to the forecasts delivered pursuant to this clause (xvi)(A) and each
Lender agrees and acknowledges that such forecasts shall not be required to be
made publicly available), (B) evidence reasonably satisfactory to the
Administrative Agent, the Revolving Credit Lenders and the Required Term B-2
Lenders that after giving effect to the transactions contemplated by the
Exchange Offer and this Amendment, the pro forma Total Leverage Ratio is not
greater than 7.60 to 1.0, and (C) a certificate of the Chief Financial Officer
of Holdings and the Borrower to the effect that the forecasts delivered pursuant
to clause (A) above were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are fair in light of the then existing
conditions;

 

6



--------------------------------------------------------------------------------

(xvii) Regulatory Matters. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities with
respect to the Borrower reasonably requested by the Administrative Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act; provided that such requests
are delivered at least three Business Days prior to the Amendment No. 5
Effective Date and are not unduly burdensome on any person unless required by
applicable Law; and

(xviii) Schedules. The Borrower shall have delivered to the Administrative
Agent, the Revolving Credit Lenders and the Term B-2 Lenders updated versions of
the schedules to the Amended Credit Agreement solely to the extent necessary to
reflect any material changes or events that have occurred between the Waiver
Effective Date and the Amendment No. 5 Effective Date, and any such revised
schedules shall only be permitted to the extent reasonably acceptable to the
Administrative Agent, the Revolving Credit Lenders and the Term B-2 Lenders.

Section 7. Additional Agreements.

(a) Notwithstanding anything to the contrary contained in the Credit Agreement
or in this Amendment, by its execution hereof, each party hereto agrees that
(x) during the Covered Period, no Revolving Credit Lender or L/C Issuer shall be
obligated to make Revolving Credit Loans or Swing Line Loans or issue any
Letters of Credit, and the Borrower shall not be permitted to borrow (or deliver
a Request for Credit Extension in respect of) any Revolving Credit Borrowings or
Swing Line Borrowings or submit any Letter of Credit Application for any Letters
of Credit (other than for Letters of Credit to replace existing Letters of
Credit with any expiry date during, or within two (2) Business Days after the
end of, the Covered Period), if after giving effect to any such Credit
Extension, the aggregate amount of Revolving Credit Exposure of all Revolving
Credit Lenders would exceed 50% of the aggregate amount of Revolving Credit
Commitments of all Revolving Credit Lenders at such time, (y) during the Covered
Period, the proceeds of Revolving Credit Loans and Swing Line Loans shall be
used solely for working capital purposes and in the ordinary course of business
for other general corporate purposes (which, for the avoidance of doubt, shall
not include any Restricted Payment, any prepayment of any Junior Financing or
Subordinated Indebtedness or the financing of any Permitted Acquisition) and
(z) any violation of the preceding clause (x) or (y) shall constitute an
immediate Event of Default under the Credit Agreement.

(b) Each Lender party hereto agrees (on behalf of itself and its successors and
assigns) that it will not amend, modify or waive the provisions of Section 7(a)
of this Amendment or this Section 7(b) without the prior written consent of the
Revolving Credit Lenders having more than 50% of the aggregate principal amount
of Revolving Credit Commitments then in effect.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

7



--------------------------------------------------------------------------------

Section 9. Applicable Law.

(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

Section 10. Headings. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

Section 11. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of any other
Loan Document prior to the Amendment No. 5 Effective Date. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect, subject to this Amendment from and
after the Amendment No. 5 Effective Date. Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Collateral Documents. This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and the
Amended Credit

 

8



--------------------------------------------------------------------------------

Agreement at, and from and after, the Waiver Effective Date or the Amendment
No. 5 Effective Date, as applicable, all references to the Credit Agreement in
any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement and the Amended Credit Agreement as subject to this Amendment.
Each of the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Amended Credit Agreement as subject to
this Amendment.

Section 12. Expenses. Whether or not the Amendment No. 5 Effective Date occurs,
the Borrower agrees to pay or reimburse the Term B-2 Lenders for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and the other Loan Documents to be
entered into or to become effective on or prior to the Amendment No. 5 Effective
Date and the consummation of the transactions contemplated thereby on the
Amendment No. 5 Effective Date (including all Attorney Costs (as such term is
defined in the Amended Credit Agreement), which shall be limited to Stroock &
Stroock & Lavan, LLP).

Section 13. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 14. Exiting Lender. On the Waiver Effective Date, Citicorp North
America, Inc. (“CNAI”) shall take the place of Citibank, N.A. (the “Exiting
Lender”) in its capacity as a Lender under the Credit Agreement. Each of the
parties hereto hereby agrees and confirms that after giving effect to this
Section 14 on the Waiver Effective Date, (i) CNAI shall have Commitments and
Loans in aggregate principal amounts equal to the amounts held by the Exiting
Lender immediately prior to the occurrence of the Waiver Effective Date and
(ii) the Exiting Lender’s Commitments and Loans shall be $0, its commitments to
lend and all of its obligations under the Credit Agreement shall be terminated,
and the Exiting Lender shall cease to be a Lender for all purposes under the
Loan Documents (other than in respect of any terms and conditions of the Credit
Agreement as in effect prior to the effectiveness

 

9



--------------------------------------------------------------------------------

of this Amendment (including, without limitation, Sections 10.04 and 10.05
thereof), which by their terms survive any cancellation of commitments,
repayment in full of any obligations or the termination of any existing Loan
Document).

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DYNCORP INTERNATIONAL INC. By:  

/s/ William T. Kansky

Name:   William T. Kansky Title:   Senior Vice President and Chief Financial
Officer DELTA TUCKER HOLDINGS, INC. By:  

/s/ William T. Kansky

Name:   William T. Kansky Title:   Senior Vice President and Chief Financial
Officer DIV CAPITAL CORPORATION DTS AVIATION SERVICES LLC DYN MARINE SERVICES OF
VIRGINIA LLC DYNCORP AEROSPACE OPERATIONS LLC DYNCORP INTERNATIONAL LLC DYNCORP
INTERNATIONAL SERVICES LLC HELIWORKS LLC PHOENIX CONSULTING GROUP, LLC SERVICES
INTERNATIONAL LLC

WORLDWIDE MANAGEMENT AND

      CONSULTING SERVICES LLC

WORLDWIDE RECRUITING AND STAFFING

      SERVICES LLC

By:  

/s/ William T. Kansky

Name:   William T. Kansky Title:   Senior Vice President and Chief Financial
Officer CASALS & ASSOCIATES, INC. By:  

/s/ William T. Kansky

Name:   William T. Kansky Title:   Vice President, Chief Financial Officer and
Treasurer

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,       as Administrative Agent and Collateral Agent By:  

/s/ Roberto Salazar

Name:   Roberto Salazar Title:   Vice President BANK OF AMERICA, N.A.,       as
L/C Issuer and Swing Line Lender By:  

/s/ Sophie Lee

Name:   Sophie Lee Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

      as Exiting Lender

By:  

/s/ Susan Manuelle

Name:   Susan Manuelle Title:   Vice President

CITICORP NORTH AMERICA, INC.,

      as Lender

By:  

/s/ Susan Manuelle

Name:   Susan Manuelle Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

x The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

BANK OF AMERICA, N.A. By:  

/s/ Sophie Lee

Name:   Sophie Lee Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

BARCLAYS BANK PLC By:  

/s/ Nicole Webb

Name:   Nicole Webb Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

x The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

BARCLAYS BANK PLC By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON BLUE CREDIT INVESTMENT FUND L.P. By:  

Canyon Capital Advisors LLC,

its Co-Investment Advisor

By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory By:   Canyon Partners
Real Estate LLC,   its Co-Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON VALUE REALIZATION FUND, L.P. By:  

Canyon Capital Advisors LLC,

its Investment Advisor

By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

AMUNDI ABSOLUTE RETURN CANYON FUND P.L.C., IN RESPECT OF AMUNDI ABSOLUTE RETURN
CANYON REFLECTION FUND By:  

Canyon Capital Advisors LLC, its Trading

Manager

By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON-SL VALUE FUND. L.P. By:  

Canyon Capital Advisors LLC,

its Investment Advisor

By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

THE CANYON VALUE REALIZATION MASTER FUND, L.P. By:   Canyon Capital Advisors
LLC,   its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

HF CANYON MASTER, LTD. By:  

Canyon Capital Advisors LLC,

its Investment Advisor

By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON VALUE REALIZATION MAC 18 LTD. By:   Canyon Capital Advisors LLC,   its
Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON CAPITAL CLO 2006-1 LTD. By:   Canyon Capital Advisors LLC,   its
Collateral Manager By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON CAPITAL CLO 2012-1, LTD. By:   Canyon Capital Advisors LLC,   its
Collateral Manager By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON CAPITAL CLO 2014-1, LTD. By:   Canyon Capital Advisors LLC,   its
Collateral Manager By:  

/s/ Jonathan M. Kaplan

Name   : Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CANYON CAPITAL CLO 2015-1, LTD. By:   Canyon Capital Advisors LLC,   its
Collateral Manager By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment. ONLY /s/
RPA

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CAPITAL ONE, N.A. By:  

/s/ Robert P. Harvey

Name:   Robert P. Harvey Title:   SVP

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

x The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

CITICORP NORTH AMERICA, INC. By:  

/s/ Susan Manuelle

Name:   Susan Manuelle Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

x The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Fernwood Associates LLC

(Name of Institution) By:  

/s/ David B. Forer

Name:   David B. Forer Title:   Managing Director [If a second signature is
necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Fernwood Foundation Fund LLC

(Name of Institution) By:  

/s/ David B. Forer

Name:   David B. Forer Title:   Managing Director [If a second signature is
necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Fernwood Restructurings LTD

(Name of Institution) By:  

/s/ David B. Forer

Name:   David B. Forer Title:   Director [If a second signature is necessary:]
By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

x The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

JPMorgan Chase Bank, N.A. By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Pioneer Diversified High Income Trust

Pioneer Floating Rate Fund

Pioneer Floating Rate Trust

Pioneer Global High Yield Fund

Pioneer High Income Trust

ING Partners, Inc. – VY Pioneer High Yield Portfolio

PSS – Global Floating Rate Income

Pioneer Investments Diversified Loans Fund

Pioneer Multi-Asset Income Fund

Pioneer Strategic Income Fund

Pioneer Strategic Income VCT Portfolio

By:   Pioneer Investment Management, Inc.,   As adviser to each By:  

/s/ Keith Hogan

Name:   Keith Hogan Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Pioneer Multi-Sector Fixed Income Trust

Ascension Health Master Pension Trust

Ascension Alpha Fund LLC

Multi Sector Value Bond Fund

The Doctors Company

By:   Pioneer Institutional Asset Management, Inc.,   As adviser to each By:  

/s/ Margaret C. Begley

Name:   Margaret C. Begley Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

x The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

PNC Bank, NA By:  

/s/ Michael Fina

Name:   Michael Fina Title:   Vice President

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

x The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Raymond James Bank, N.A. By:  

/s/ H. Fred Coble, Jr.

Name:   H. Fred Coble, Jr. Title:   Senior Vice President [If a second signature
is necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Special Situations Investing Group, Inc.

(Name of Institution) By:  

/s/ Geoffrey Adamson

Name:   Geoffrey Adamson Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Trinitas CLO I, Ltd. By:  

/s/ Gibran Mahmud

Name:   Gibran Mahmud Title:   Chief Investment Officer of Triumph Capital
Advisors, LLC as Asset Manager

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

TERM B-1 LENDERS

x The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

¨ The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Trinitas CLO II, Ltd. By:  

/s/ Gibran Mahmud

Name:   Gibran Mahmud Title:   Chief Investment Officer of Triumph Capital
Advisors, LLC as Asset Manager

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

Merrill Lynch PNW Top 50 Advisor SummitTERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Vector Capital IV, LP By:  

/s/ James Murray

Name:   James Murray Title:   Authorized Person [If a second signature is
necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

Merrill Lynch PNW Top 50 Advisor SummitTERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

VZBFI, LP By:  

/s/ James Murray

Name:   James Murray Title:   Authorized Person [If a second signature is
necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

Merrill Lynch PNW Top 50 Advisor SummitTERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Vector Capital Credit Opportunity Master Fund, LP By:  

/s/ James Murray

Name:   James Murray Title:   Authorized Person [If a second signature is
necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

Merrill Lynch PNW Top 50 Advisor SummitTERM B-1 LENDERS

¨ The undersigned Term B-1 Lender hereby consents, subject to the satisfaction
of the applicable conditions set forth in the Amendment, to the Waiver set forth
in Section 1 of the Amendment.

TERM B-2 LENDERS

x The undersigned Term B-2 Lender (i) hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (x) the
Amendment and (y) the Waiver set forth in Section 1 of the Amendment and (ii) is
executing this Amendment as a “Term B-2 Lender” and hereby agrees, subject to
the satisfaction of the conditions set forth in Section 6 of the Amendment and
in the Amended Credit Agreement, to make a Term B-2 Loan to the Borrower on the
Amendment No. 5 Effective Date in the amount of such Term B-2 Lender’s Term B-2
Commitment.

REVOLVING CREDIT LENDERS

¨ The undersigned Revolving Credit Lender hereby consents, subject to the
satisfaction of the applicable conditions set forth in the Amendment, to (i) the
Amendment and (ii) the Waiver set forth in Section 1 of the Amendment.

¨ The undersigned Revolving Credit Lender is executing this Amendment as a
“Class B Revolving Credit Lender” and hereby consents, subject to the
satisfaction of the conditions set forth in Section 6 of the Amendment, to the
Amendment and to extend the maturity date of its Revolving Credit Commitments
and Revolving Credit Loans.

 

Vector Entrepreneur Fund III, LP By:  

/s/ James Murray

Name:   James Murray Title:   Authorized Person [If a second signature is
necessary:] By:  

 

Name:   Title:  

 

[Signature Page to Amendment No. 5 and Waiver]



--------------------------------------------------------------------------------

Schedule 1.01A

Lenders and Commitments

 

Lender

   Class A Revolving Credit Commitment  

Capital One, N.A.

   $ 20,000,000.00   

Raymond James Bank, N. A.

   $ 4,800,000.00      

 

 

 

Total

   $ 24,800,000.00      

 

 

 

 

Lender

   Class B Revolving Credit Commitment  

Bank of America, N.A.

   $ 27,120,000.00   

Barclays Bank PLC

   $ 18,080,000.00   

Citicorp North America, Inc.

   $ 20,000,000.00   

Deutsche Bank AG New York Branch

   $ 18,080,000.00   

JPMorgan Chase Bank, N.A.

   $ 12,000,000.00   

PNC Bank, NA

   $ 12,000,000.00      

 

 

 

Total

   $ 107,280,000.00      

 

 

 



--------------------------------------------------------------------------------

Lender

   Term B-2 Commitment  

Bank of America, N.A.

   $ 121,514,323.91   

Canyon Blue Credit Investment Fund L.P.

   $ 2,100,000.00   

Canyon Value Realization Fund, L.P.

   $ 12,220,000.00   

Special Situations Investing Group, Inc.

   $ 50,000,000.00   

Vector Capital, LLC for one or more of the following: Vector Capital IV, LP;
VZBFI, LP; Vector Capital Credit Opportunity Master Fund, LP; Vector
Entrepreneur Fund III, LP.

   $ 21,505,376.34      

 

 

 

Total

   $ 207,339,700.25      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of [Amendment No. 5 Effective Date to be inserted], 2016

Among

DYNCORP INTERNATIONAL INC.,

as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative and Collateral Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent,

and

BARCLAYS BANK PLC,

CAPITAL ONE, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS CAPITAL

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

Definitions and Accounting Terms

  

  

Section 1.01

 

Defined Terms.

     1   

Section 1.02

 

Other Interpretive Provisions.

     56   

Section 1.03

 

Accounting Terms.

     56   

Section 1.04

 

Rounding.

     56   

Section 1.05

 

References to Agreements, Laws, Etc.

     57   

Section 1.06

 

Times of Day.

     57   

Section 1.07

 

Timing of Payment of Performance.

     57   

Section 1.08

 

[Reserved].

     57   

Section 1.09

 

Pro Forma Calculations.

     57   

Section 1.10

 

Letter of Credit Amounts.

     59   

Section 1.11

 

Exchange Rates; Currency Equivalents.

     59   

Section 1.12

 

Additional Alternative Currencies.

     59   

Section 1.13

 

Change of Currency.

     60   

ARTICLE II.

The Commitments and Credit Extensions

  

  

Section 2.01

 

The Loans.

     61   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans.

     63   

Section 2.03

 

Letters of Credit.

     64   

Section 2.04

 

Swing Line Loans.

     75   

Section 2.05

 

Prepayments.

     79   

Section 2.06

 

Termination or Reduction of Commitments.

     82   

Section 2.07

 

Repayment of Loans.

     84   

Section 2.08

 

Interest.

     84   

Section 2.09

 

Fees.

     85   

Section 2.10

 

Computation of Interest and Fees.

     85   

Section 2.11

 

Evidence of Indebtedness.

     85   

Section 2.12

 

Payments Generally.

     86   

Section 2.13

 

Sharing of Payments.

     89   

Section 2.14

 

Incremental Revolving Credit Commitments

     89   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III.    Taxes, Increased Costs Protection and Illegality   

Section 3.01

 

Taxes.

     91   

Section 3.02

 

Illegality.

     94   

Section 3.03

 

Inability to Determine Rates.

     95   

Section 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.

     95   

Section 3.05

 

Funding Losses.

     96   

Section 3.06

 

Matters Applicable to All Requests for Compensation.

     97   

Section 3.07

 

Replacement of Lenders Under Certain Circumstances.

     98   

Section 3.08

 

Survival.

     100    ARTICLE IV.    Conditions Precedent to Credit Extensions   

Section 4.01

 

All Credit Events After the Closing Date.

     100    ARTICLE V.    Representations and Warranties   

Section 5.01

 

Representations and Warranties.

     101   

Section 5.02

 

Survival of Representations and Warranties, Etc.

     110    ARTICLE VI.    Affirmative Covenants   

Section 6.01

 

Financial Statements.

     111   

Section 6.02

 

Certificates; Other Information.

     113   

Section 6.03

 

Notices.

     114   

Section 6.04

 

Payment of Obligations.

     115   

Section 6.05

 

Preservation of Existence, Etc.

     115   

Section 6.06

 

Maintenance of Properties.

     115   

Section 6.07

 

Maintenance of Insurance.

     115   

Section 6.08

 

Compliance with Laws.

     116   

Section 6.09

 

Books and Records.

     116   

Section 6.10

 

Inspection Rights.

     117   

Section 6.11

 

Additional Collateral; Additional Guarantors.

     117   

Section 6.12

 

Compliance with Environmental Laws.

     119   

Section 6.13

 

Further Assurances and Post-Closing Conditions.

     119   

 

-ii-



--------------------------------------------------------------------------------

Section 6.14

 

Designation of Subsidiaries.

     120   

Section 6.15

 

Maintenance of Ratings.

     121   

Section 6.16

 

Program Specific Accounts.

     121    ARTICLE VII.    Negative Covenants   

Section 7.01

 

Liens.

     121   

Section 7.02

 

Investments.

     125   

Section 7.03

 

Indebtedness.

     128   

Section 7.04

 

Fundamental Changes.

     132   

Section 7.05

 

Dispositions.

     133   

Section 7.06

 

Restricted Payments.

     136   

Section 7.07

 

Change in Nature of Business.

     138   

Section 7.08

 

Transactions with Affiliates.

     138   

Section 7.09

 

Burdensome Agreements.

     140   

Section 7.10

 

Financial Covenants.

     141   

Section 7.11

 

Accounting Changes.

     143   

Section 7.12

 

Prepayments, Etc. of Indebtedness.

     143   

Section 7.13

 

Permitted Activities.

     144   

Section 7.14

 

Amendments of Organization Documents.

     145   

Section 7.15

 

Sanctions.

     145    ARTICLE VIII.    Events Of Default and Remedies   

Section 8.01

 

Events of Default.

     145   

Section 8.02

 

Remedies upon Event of Default.

     147   

Section 8.03

 

Exclusion of Immaterial Subsidiaries.

     148   

Section 8.04

 

Application of Funds.

     148   

Section 8.05

 

Borrower’s Right to Cure.

     150    ARTICLE IX.    Administrative Agent and Other Agents   

Section 9.01

 

Appointment and Authorization of Agents.

     151   

Section 9.02

 

Delegation of Duties.

     152   

Section 9.03

 

Liability of Agents.

     152   

Section 9.04

 

Reliance by Agents.

     152   

 

-iii-



--------------------------------------------------------------------------------

Section 9.05

 

Notice of Default.

     153   

Section 9.06

 

Credit Decision; Disclosure of Information by Agents.

     153   

Section 9.07

 

Indemnification of Agents.

     154   

Section 9.08

 

Agents in Their Individual Capacities.

     154   

Section 9.09

 

Successor Agents.

     155   

Section 9.10

 

Administrative Agent May File Proofs of Claim.

     156   

Section 9.11

 

Collateral and Guaranty Matters.

     156   

Section 9.12

 

Other Agents; Arrangers and Managers.

     158   

Section 9.13

 

Appointment of Supplemental Agents.

     158   

Section 9.14

 

Withholding Tax Indemnity.

     159    ARTICLE X.    Miscellaneous   

Section 10.01

 

Amendments, Etc.

     159   

Section 10.02

 

Notices and Other Communications; Facsimile Copies.

     163   

Section 10.03

 

No Waiver; Cumulative Remedies.

     164   

Section 10.04

 

Attorney Costs and Expenses.

     164   

Section 10.05

 

Indemnification by the Borrower.

     165   

Section 10.06

 

Payments Set Aside.

     167   

Section 10.07

 

Successors and Assigns.

     167   

Section 10.08

 

Confidentiality.

     174   

Section 10.09

 

Setoff.

     175   

Section 10.10

 

Interest Rate Limitation.

     176   

Section 10.11

 

Counterparts.

     176   

Section 10.12

 

Integration; Termination.

     176   

Section 10.13

 

Survival of Representations and Warranties.

     177   

Section 10.14

 

Severability.

     177   

Section 10.15

 

GOVERNING LAW.

     177   

Section 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY.

     178   

Section 10.17

 

Binding Effect.

     178   

Section 10.18

 

USA Patriot Act.

     178   

Section 10.19

 

No Advisory or Fiduciary Responsibility.

     179   

Section 10.20

 

Electronic Execution of Assignments and Certain Other Documents.

     179   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE XI.    Guarantee   

Section 11.01

 

The Guarantee.

     180   

Section 11.02

 

Obligations Unconditional.

     180   

Section 11.03

 

Reinstatement.

     182   

Section 11.04

 

Subrogation; Subordination.

     182   

Section 11.05

 

Remedies.

     182   

Section 11.06

 

Instrument for the Payment of Money.

     182   

Section 11.07

 

Continuing Guarantee.

     182   

Section 11.08

 

General Limitation on Guarantee Obligations.

     183   

Section 11.09

 

Release of Guarantors.

     183   

Section 11.10

 

Right of Contribution.

     183   

Section 11.11

 

Keepwell.

     184   

Section 11.12

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     184   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

1.01A

  

Commitments

1.01B

  

[Reserved]

1.01C

  

Unrestricted Subsidiaries

1.01D

  

Specified Lender

5.01(a)

  

Jurisdictions of Organization and Qualification

5.01(b)

  

Subsidiaries and Capitalization

5.01(d)

  

Compliance of Agreement with other Contracts

5.01(f)

  

Tax Returns and Payments

5.01(l)

  

Material Contracts

5.01(q)

  

Real Property

5.01(t)

  

Indebtedness and Guaranty Obligations

5.01(u)

  

Litigation

7.01(b)

  

Existing Liens

7.02(f)

  

Existing Investments

7.03(b)

  

Existing Indebtedness

7.05(k)

  

Dispositions

7.06(o)

  

Restricted Payments

7.08

  

Transactions with Affiliates

7.09

  

Certain Contractual Obligations

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

  

Form of

  

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C-1

  

Term Note

C-2

  

Revolving Credit Note

C-3

  

Swing Line Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F

  

Security Agreement

G

  

Intercompany Note

H

  

[Reserved]

I

  

United States Tax Compliance Certificate

J

  

[Reserved]

K

  

[Reserved]

L

  

[Reserved]

M

  

Affiliated Lender Assignment and Assumption

N

  

[Reserved]

O

  

Junior Lien Intercreditor Agreement

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of [Amendment No. 5 Effective Date to be inserted], 2016, among DYNCORP
INTERNATIONAL INC., a Delaware corporation (the “Borrower”), Delta Tucker
Holdings, Inc., a Delaware corporation (“Holdings”), the Subsidiary Guarantors
party hereto from time to time, BANK OF AMERICA, N.A., as Administrative Agent
and Collateral Agent, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as L/C
Issuer and Swing Line Lender, and Citigroup Global Markets Inc., Syndication
Agent and Barclays Bank PLC and Deutsche Bank Securities Inc. as
Co-Documentation Agents.

PRELIMINARY STATEMENTS

The parties to this Agreement immediately before the Amendment No. 5 Effective
Date, as such term is defined herein, wish to amend and restate this Agreement.

In consideration of the mutual covenants and agreements herein contained, as of
the Amendment No. 5 Effective Date, the Agreement is amended and restated as
follows:

ARTICLE I.

Definitions and Accounting Terms

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2015 Audited Financial Statements” means the audited consolidated balance
sheets of Holdings and its Subsidiaries as of each of December 31, 2014 and
December 31, 2015 and the related audited consolidated statements of operations
and of cash flows for Holdings and its Subsidiaries for the fiscal years ended
December 31, 2013, December 31, 2014 and December 31, 2015.

“Acquisition Agreement” means the Agreement and Plan of Merger dated April 11,
2010 by and among the Borrower, Holdings and Delta Tucker Sub, Inc.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents and the Supplemental Agents
(if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

“Alternative Currency” means each of Euro, Saudi riyals or United Arab Emirates
dirhams and each other currency (other than Dollars) that is approved in
accordance with Section 1.12.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Amendment No. 2 Effective Date” means August 10, 2011.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of June 19,
2013, by and among Holdings, the Borrower, the other Loan Parties, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

“Amendment No. 3 Arrangers” means Bank of America, N.A., Citigroup Global
Markets Inc., Barclays Bank PLC and Deutsche Bank Securities Inc. in their
capacities as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 3.

“Amendment No. 3 Effective Date” means June 19, 2013.

“Amendment No. 4” means Amendment No. 4 and Waiver to this Agreement, dated as
of November 5, 2014, by and among Holdings, the Borrower, the other Loan
Parties, the Administrative Agent, the Lenders party thereto and the other
parties thereto.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 4 Effective Date” means November 5, 2014.

“Amendment No. 5” means Amendment No. 5 and Waiver to this Agreement, dated as
of April 30, 2016, by and among Holdings, the Borrower, the other Loan Parties,
the Administrative Agent, the Lenders party thereto and the other parties
thereto.

“Amendment No. 5 Arranger” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated in its capacity as Lead Arranger and Bookrunner for Amendment
No. 5.

“Amendment No. 5 Effective Date” has the meaning set forth in Amendment No. 5.

“Amendment No. 5 Transactions” means the transactions contemplated by Amendment
No. 5, including, without limitation, the Waiver, the amendment and restatement
of this Agreement, the Junior Lien Intercreditor Agreement, the Third Lien
Notes, the Exchange Offer and the Extension, as such terms are defined in
Amendment No. 5, and the payment of all expenses related thereto, including,
without limitation, any fees or expenses incurred or paid by Holdings, the
Borrower or any of its (or their) Restricted Subsidiaries in connection with the
Amendment No. 5 Transactions and the transactions contemplated thereby.

“Anti-Terrorism Laws” means any Applicable Law related to terrorism financing or
money laundering including the USA Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term B-1 Loans, (A) for Eurocurrency Rate Loans, 4.50% and
(B) for Base Rate Loans, 3.50%;

(b) with respect to Term B-2 Loans, (A) for Eurocurrency Rate Loans, 6.00% and
(B) for Base Rate Loans, 5.00%;

(c) with respect to Class A Revolving Credit Loans, unused Class A Revolving
Credit Commitments and Letter of Credit fees, the following percentages per
annum, based upon the Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing Level

   Secured
Leverage Ratio    Eurocurrency Rate
and Letter of
Credit Fees   Base Rate   Unused
Commitment Fee
Rate

1

   >1.50:1    4.50%   3.50%   0.75%

2

   <1.50:1 and >1.00:1    4.25%   3.25%   0.50%

3

   <1.00:1    4.00%   3.00%   0.50%

 

-3-



--------------------------------------------------------------------------------

(d) with respect to Class B Revolving Credit Loans, unused Class B Revolving
Credit Commitments and Letter of Credit fees, the following percentages per
annum, based upon the First Lien Secured Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing Level

   First Lien
Secured
Leverage Ratio    Eurocurrency Rate
and Letter of Credit
Fees   Base Rate   Unused
Commitment
Fee Rate

1

   >1.50:1    6.00%   5.00%   0.75%

2

   <1.50:1 and >1.00:1    5.75%   4.75%   0.50%

3

   <1.00:1    5.50%   4.50%   0.50%

Notwithstanding anything to the contrary in this definition, during the period
from the Amendment No. 5 Effective Date until the date on which financial
statements are delivered or were required to have been delivered to the
Administrative Agent pursuant to Section 6.01(b) for the first full fiscal
quarter of the Borrower completed after the Amendment No. 5 Effective Date, the
Applicable Rate with respect to Class B Revolving Credit Loans, unused Class B
Revolving Credit Commitments and Letter of Credit fees shall be determined by
“Pricing Level 1” set forth in the applicable grid above. Any increase or
decrease in the Applicable Rate resulting from a change in the Secured Leverage
Ratio or the First Lien Secured Leverage Ratio, as applicable, shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that,
at the option of the Administrative Agent or the Required Revolving Lenders, the
higher pricing level shall apply (x) as of the first Business Day after the date
on which a Compliance Certificate was required to have been delivered but was
not delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered or within 91 days after the date on which all Loans
have been repaid and all Commitments have been terminated, and such inaccuracy,
if corrected, would have led to a higher Applicable Rate for any

 

-4-



--------------------------------------------------------------------------------

period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Lenders owe any amounts to the Borrower), and
(iii) the Borrower shall pay to the Administrative Agent promptly upon demand
(and in no event later than five (5) Business Days after demand) any additional
interest owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Notwithstanding anything to the contrary in
this Agreement, any additional interest hereunder shall not be due and payable
until demand is made for such payment pursuant to clause (iii) above and
accordingly, any nonpayment of such interest as result of any such inaccuracy
shall not constitute a Default (whether retroactively or otherwise), and no such
amounts shall be deemed overdue (and no amounts shall accrue interest at the
Default Rate), at any time prior to the date that is five (5) Business Days
following such demand.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

“Arrangers” means Banc of America Securities LLC, Citigroup Global Markets Inc.,
Barclays Capital, the investment banking division of Barclays Bank PLC, and
Deutsche Bank Securities Inc.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”; provided that in no event shall the Base Rate be less than
1.00% plus the Eurocurrency Rate applicable to one month Interest Periods on the
date of determination of the Base Rate (which Eurocurrency Rate shall be deemed
to be not less than 1.75%). The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits are conducted by and between banks in the London interbank
eurodollar market.

“CapEx Pull-Forward Amount” has the meaning set forth in Section 7.10(c)(ii).

“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by Holdings

 

-6-



--------------------------------------------------------------------------------

and its Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment and other charges (paid or accrued) representing
costs to acquire property, plant or equipment included in Capital Expenditures
reflected in the consolidated balance sheet of Holdings and its Restricted
Subsidiaries and (b) the value of all assets under Capitalized Leases incurred
by Holdings and its Restricted Subsidiaries during such period (other than as a
result of purchase accounting); provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration, repair or improvement of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored, repaired or improved or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment solely to the extent that
the gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment or software to the extent
financed with the proceeds of Dispositions outside the ordinary course of
business that are not required to be applied to prepay Term Loans pursuant to
Section 2.05(b), (iv) expenditures that are accounted for as capital
expenditures by Holdings or any Restricted Subsidiary and that actually are paid
for by a Person other than Holdings or any Restricted Subsidiary and for which
neither Holdings nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(v) expenditures that constitute any part of consolidated lease expense,
(vi) expenditures that constitute Permitted Acquisitions, (vii) any capitalized
interest expense reflected as additions to property, plant or equipment in the
consolidated balance sheet of Holdings and the Restricted Subsidiaries,
(viii) any non-cash compensation or other non-cash costs reflected as additions
to property, plant or equipment in the consolidated balance sheet of Holdings
and the Restricted Subsidiaries, or (ix) the book value of any asset owned by
such person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (A) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

-7-



--------------------------------------------------------------------------------

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means:

(1) U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another nationally recognized ratings agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another nationally recognized ratings agency)
and in each case maturing within one year after the date of acquisition;

 

-8-



--------------------------------------------------------------------------------

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another nationally recognized ratings agency) in each case
with maturities not exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons (other than the Investors) with a rating of
“A” or higher from S&P or “A-2” or higher from Moody’s in each case with
maturities not exceeding two years from the date of acquisition; and

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender (or Person that
was a Lender or an Affiliate of a Lender at the time such arrangement was
entered into) (a “Cash Management Bank”) in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, debit card and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair such equipment, fixed assets
or real property.

“Cerberus” has the meaning set forth in the definition of “Investors.”

“Cerberus Revolving Lender” means any Non-Debt Fund Affiliate that (x) is
Controlled by Cerberus and (y) becomes a Lender with a Class B Revolving Credit
Commitment or an outstanding Class B Revolving Credit Loan as a result of an
Incremental Revolving Credit Commitment.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to a Qualified IPO, the Investors shall fail to own
beneficially (within the meaning of Rule 13d-5 of the Exchange Act as in effect
on the Closing Date), directly or indirectly, in the aggregate Equity Interests
representing at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings or any
direct or indirect parent of Holdings;

(b) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date), other than the Investors or any “group” including any Investors
(provided, that in the case of any such “group,” the Investors hold a majority
of all voting interest in Holdings’ Equity Interests held by all members of such
“group”), (x) shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests or any direct
or indirect parent of Holdings and (y) the Investors shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests or any direct or indirect parent
of Holdings;

 

-9-



--------------------------------------------------------------------------------

(c) a “change of control” (or similar event) shall occur under the Senior Notes
or any Junior Financing with an aggregate principal amount in excess of the
Threshold Amount or any Permitted Refinancing Indebtedness in respect of any of
the foregoing with an aggregate principal amount in excess of the Threshold
Amount; or

(d) Holdings shall cease to own 100% of the Equity Interests of the Borrower.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Class A Revolving Credit Lenders, Class B Revolving Credit Lenders, Term B-1
Lenders or Term B-2 Lenders, (b) when used with respect to Commitments, refers
to whether such Commitments are Class A Revolving Credit Commitments, Class B
Revolving Credit Commitments, Term B-1 Commitments or Term B-2 Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Class A Revolving Credit
Loans, Class B Revolving Credit Loans, Term B-1 Loans or Term B-2 Loans.
Revolving Credit Commitments, (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.

“Class A Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Class A Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Class A Revolving Credit Lenders pursuant to Section 2.01(c).

“Class A Revolving Credit Commitment” means, as to each Class A Revolving Credit
Lender, its obligation to (a) make Class A Revolving Credit Loans to the
Borrower pursuant to Section 2.01(c), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name in Schedule 1.01A
to Amendment No. 5 under the caption “Class A Revolving Credit Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 10.07(b)). The aggregate
Class A Revolving Credit Commitments of all Class A Revolving Credit Lenders
shall be $24,800,000 on the Amendment No. 5 Effective Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.

“Class A Revolving Credit Exposure” means, as to each Class A Revolving Credit
Lender, the sum of the amount of the Outstanding Amount of such Class A
Revolving Credit Lender’s Class A Revolving Credit Loans and its Pro Rata Share
of the L/C Obligations and the Swing Line Obligations at such time.

 

-10-



--------------------------------------------------------------------------------

“Class A Revolving Credit Facility” means, at any time, the aggregate amount of
the Class A Revolving Credit Lenders’ Class A Revolving Credit Commitments at
such time.

“Class A Revolving Credit Lender” means, at any time, any Lender that has a
Class A Revolving Credit Commitment at such time or, if the Class A Revolving
Credit Commitments have terminated, Class A Revolving Credit Exposure.

“Class A Revolving Credit Loans” has the meaning set forth in Section 2.01(c).

“Class B Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Class B Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Class B Revolving Credit Lenders pursuant to Section 2.01(d).

“Class B Revolving Credit Commitment” means, as to each Class B Revolving Credit
Lender, its obligation to (a) make Class B Revolving Credit Loans to the
Borrower pursuant to Section 2.01(d), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name in Schedule 1.01A
to Amendment No. 5 under the caption “Class B Revolving Credit Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Sections 2.14 and 10.07(b)). The
aggregate Class B Revolving Credit Commitments of all Class B Revolving Credit
Lenders shall be $107,280,000 on the Amendment No. 5 Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement. After the Closing Date, additional Class B Revolving Credit
Commitments may be added or created pursuant to Incremental Amendments.

“Class B Revolving Credit Exposure” means, as to each Class B Revolving Credit
Lender, the sum of the amount of the Outstanding Amount of such Class B
Revolving Credit Lender’s Class B Revolving Credit Loans and its Pro Rata Share
of the L/C Obligations and the Swing Line Obligations at such time.

“Class B Revolving Credit Facility” means, at any time, the aggregate amount of
the Class B Revolving Credit Lenders’ Class B Revolving Credit Commitments at
such time.

“Class B Revolving Credit Lender” means, at any time, any Lender that has a
Class B Revolving Credit Commitment at such time or, if the Class B Revolving
Credit Commitments have terminated, Class B Revolving Credit Exposure; provided
that, as of the Amendment No. 5 Effective Date, no Lender can be both a Class B
Revolving Credit Lender and a Class A Revolving Credit Lender.

“Class B Revolving Credit Loans” has the meaning set forth in Section 2.01(d).

“Closing Date” means July 7, 2010.

“Co-Documentation Agents” means Barclays Bank PLC, Capital One, N.A. and
Deutsche Bank Securities Inc., as co-documentation agents under this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged or in which a Lien is granted pursuant to any
Collateral Document, including, without limitation, the Mortgaged Property.

“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) on the Closing Date, the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date,
subject to the limitations and exceptions of this Agreement, duly executed by
each Loan Party party thereto;

(b) the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrower and (ii) all Equity
Interests of each Restricted Subsidiary of Holdings that is not an Excluded
Subsidiary directly owned by any Loan Party, in each case, subject to exceptions
and limitations otherwise set forth in this Agreement and the Collateral
Documents (to the extent appropriate in the applicable jurisdiction);

(c) the Obligations shall have been secured by a perfected security interest in,
and Mortgages on, substantially all tangible and intangible assets of the
Borrower and each Guarantor (including Equity Interests and intercompany debt,
accounts, inventory, machinery and equipment, accounts receivable, chattel
paper, insurance proceeds, hedge agreement documents, instruments,
indemnification rights, tax refunds, cash, investment property, contract rights,
intellectual property in the United States, other general intangibles, Material
Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement and the Collateral
Documents, to the extent a security interest in and Mortgages on any Material
Real Property is required under Section 6.11 or 6.13 (together with any Material
Real Property that is subject to a Mortgage on the Closing Date, each, a
“Mortgaged Property”), the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to such Mortgaged Property duly
executed and delivered by the record owner of such property in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may reasonably deem necessary or desirable in order to create a valid and
subsisting perfected first-priority Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties, and evidence that
all filing and recording taxes and

 

-12-



--------------------------------------------------------------------------------

fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax will be owed on the entire amount of the indebtedness evidenced hereby, then
the amount secured by the Mortgage shall be limited to 100% of the fair market
value of the property at the time the Mortgage is entered into if such
limitation results in such mortgage tax being calculated based upon such fair
market value), (ii) fully paid policies of title insurance (or marked-up title
insurance commitments having the effect of policies of title insurance) on the
Mortgaged Property naming the Collateral Agent as the insured for its benefit
and that of the Secured Parties and respective successors and assigns (the
“Mortgage Policies”) issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent in form and substance and in
an amount reasonably acceptable to the Administrative Agent (not to exceed 100%
of the fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first-priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 7.01 and other Liens reasonably acceptable to the Administrative Agent,
each of which shall (A) to the extent reasonably necessary, include such
reinsurance arrangements (with provisions for direct access, if reasonably
necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(C) have been supplemented by such endorsements (or where such endorsements are
not available, opinions of special counsel, architects or other professionals
reasonably acceptable to the Collateral Agent) as shall be reasonably requested
by the Collateral Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit (if available
after the applicable Loan Party uses commercially reasonable efforts), doing
business, non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions; provided, however, the
applicable Loan Party shall not be obligated to obtain a “creditor’s rights”
endorsement), (iii) legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the other Secured Parties, reasonably acceptable to the
Administrative Agent and the Collateral Agent as to such matters as the
Administrative Agent and the Collateral Agent may reasonably request, (iv) a
survey or express map of each Mortgaged Property sufficient in form to delete
the standard survey exception in the title insurance policy insuring the
Mortgage and provide the Collateral Agent with endorsements to such policy as
shall be reasonably requested by the Collateral Agent and (v) a completed “life
of the loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties;

(e) after the Closing Date, each Restricted Subsidiary of Holdings that is not
an Excluded Subsidiary shall become a Guarantor and signatory to this Agreement
pursuant to a joinder agreement in accordance with Section 6.11 and a party to
the applicable Collateral Documents in accordance with Section 6.11; provided
that notwithstanding the foregoing provisions, any Subsidiary of Holdings that
Guarantees the Senior Notes shall be a Guarantor hereunder for so long as it
Guarantees such Indebtedness; and

 

-13-



--------------------------------------------------------------------------------

(f) within 60 days after the Amendment No. 5 Effective Date for such accounts in
existence as of the Amendment No. 5 Effective Date and within 30 days after the
opening of any such account following the Amendment No. 5 Effective Date (as
each such date may be extended by the Administrative Agent in its sole
discretion so long as the Borrower is using commercially reasonable efforts to
obtain such control agreements), each Loan Party shall cause each deposit
account or securities account owned by such Loan Party located at a depositary
bank in the United States to be subject to control agreements pursuant to which
a perfected security interest shall be created in favor of the Collateral Agent
in such deposit accounts and securities accounts (other than (i) deposit
accounts or securities accounts maintained with the Collateral Agent,
(ii) payroll accounts and (iii) deposit accounts and securities accounts, in
which, in the aggregate, there is no more than $1,000,000 on deposit).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) any fee owned real property (other than Material Real
Properties) and any leasehold rights and interests in real property (including
landlord waivers, estoppels and collateral access letters), (ii) helicopters,
motor vehicles and other assets subject to certificates of title, letters of
credit with a face value of less than $1,000,000 and commercial tort claims
where the amount of damages claimed by the applicable Loan Party is less than
$1,000,000, (iii) any particular asset, if the pledge thereof or the security
interest therein is prohibited by Law other than to the extent such prohibition
is expressly deemed ineffective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition, (iv) Margin Stock and, solely
to the extent prohibited by the Organization Documents or any shareholders
agreement with shareholders that are not direct or indirect wholly owned
Restricted Subsidiaries of Holdings, Equity Interests in any Person other than
wholly owned Restricted Subsidiaries, (v) any rights of any Loan Party with
respect to any lease, license or other agreement to the extent a grant of
security interest therein is prohibited by such lease, license or other
agreement, would result in an invalidation thereof or would create a right of
termination in favor of any other party thereto (other than a Loan Party) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Laws or principle of equity notwithstanding
such prohibition, (vi) the creation or perfection of pledges of, security
interests in, any property or assets that would result in material adverse tax
consequences to Holdings, the Borrower or any of its Subsidiaries, as reasonably
determined by the Borrower with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), (vii) intellectual property to the extent
a security interest is not perfected by filing of a UCC financing statement or
in respect of registered intellectual property, a filing in the USPTO (if
required) or the U.S. Copyright Office (it being understood that such assets are
intended to constitute Collateral, though perfection beyond UCC, USPTO and U.S.
Copyright Office filings is not required) and (viii) any particular assets if,
in the reasonable judgment of the Administrative Agent, determined in
consultation with the Borrower, the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained therefrom by the Lenders under the Loan
Documents;

 

-14-



--------------------------------------------------------------------------------

(B) (i) the foregoing definition shall not require perfection by “control” with
respect to any Collateral, other than (x) deposit accounts and securities
accounts located at a depositary bank in the United States as set forth in
clause (f) above and (y) certificated Equity Interests of the Borrower and, to
the extent constituting Collateral, its Restricted Subsidiaries that are
Domestic Subsidiaries; and (ii) except to the extent that perfection and
priority may be achieved by the filing of a financing statement under the
Uniform Commercial Code with respect to the Borrower or a Guarantor, or, with
respect to real property and the recordation of Mortgages in respect thereof, as
contemplated by clauses (c) and (d) above, the Loan Documents shall not contain
any requirements as to perfection or priority with respect to any assets or
property described in this clause (B);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines, in
consultation with the Borrower, that the creation or perfection of security
interests and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; provided that the Collateral Agent shall have received on or prior to
the Closing Date, (i) UCC financing statements in appropriate form for filing
under the UCC in the jurisdiction of incorporation or organization of each Loan
Party, and (ii) any certificates or instruments representing or evidencing
Equity Interests of the Borrower and any Subsidiary Guarantors accompanied by
instruments of transfer and stock powers undated and endorsed in blank;

(D) with respect to a stock pledge, the exclusion of an Excluded Subsidiary
shall not apply to (A) voting stock of any Subsidiary which is a first-tier
Foreign Subsidiary representing 65% of the total voting power of all outstanding
voting stock of such Subsidiary and (B) 100% of the Equity Interests not
constituting voting stock of any such Subsidiary, except that any such Equity
Interests constituting “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2) shall be treated as voting stock for this
purpose; and

(E) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent on the Closing Date and pursuant to Section 6.11 or
Section 6.13, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

-15-



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class, as the context may require.

“Commitment Fee” has the meaning set forth in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means the Borrower, together with its successors and assigns.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clause (vi) below, to the
extent deducted (and not added back) in arriving at such Consolidated Net
Income, the sum of the following amounts for such period with respect to
Holdings, the Borrower and its Restricted Subsidiaries:

(i) interest expense for such period, on a consolidated basis, to the extent
such expense was deducted and not added back in computing Consolidated Net
Income (including amortization of original issue discount, the interest
component of Capitalized Leases (deemed to accrue at an interest rate reasonably
determined to be the rate of interest implicit in such Capitalized Leases in
accordance with GAAP) and net payments and receipts (if any) pursuant to
interest rate Swap Contracts and excluding amortization of deferred financing
fees and expensing of any bridge or other financing fees and the non-cash
portion of interest expense resulting from the reduction in the carrying value
under purchase accounting of the Borrower’s outstanding Indebtedness); and
consolidated capitalized interest for such period, whether paid or accrued; less
interest income

 

-16-



--------------------------------------------------------------------------------

for such period; provided that, no effect shall be given to the discount and/or
premium resulting from the bifurcation of derivatives under FASB ASC 815 and
related interpretations as a result of the terms of Indebtedness to which such
interest expense relates,

(ii) provision for taxes based on income, profits or capital of Holdings and the
Restricted Subsidiaries, including, without limitation, state franchise and
similar taxes (such as Delaware franchise tax) and including an amount equal to
the amount of tax distributions actually made to the holders of Capital Stock of
Holdings, the Borrower or its Restricted Subsidiaries or any direct or indirect
parent of Holdings, the Borrower or its Restricted Subsidiaries in respect of
such period in accordance with Section 7.06(h), which shall be included as
though such amounts had been paid as income taxes,

(iii) the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation, rent and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person for such period on a consolidated basis and otherwise determined
in accordance with GAAP, but excluding (x) any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period and (y) the non-cash impact of recording the change in fair value
of any embedded derivatives under FASB ASC 815 and related interpretations as a
result of the terms of any agreement or instrument to which such charges relate,

(iv) the amount of payments during such period with respect to (i) executives
seconded to the Borrower or any of its Restricted Subsidiaries from Cerberus
Operations and Advisory Company LLC and (ii) personnel of Cerberus Operations
and Advisory Company LLC that provide services to the Borrower or any of its
Restricted Subsidiaries at cost on a weekly, monthly or pro-rated basis
permitted under Section 7.08(j),

(v) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Holdings, the Borrower or its Restricted Subsidiaries (other than Designated
CapEx Contributions) without duplication or the net cash proceeds of an issuance
of Equity Interests of Holdings (other than Disqualified Equity Interests),

(vi) [Reserved],

(vii) losses due solely to fluctuations in currency values and the related tax
effects,

(viii) any expenses or charges (other than the charges described in clause
(iii) above) related to any issuance of Equity Interests, Investment,
acquisition,

 

-17-



--------------------------------------------------------------------------------

disposition, recapitalization or the incurrence or repayment of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (x) such fees, expenses or charges
related to this Agreement and (y) any amendment or other modification of this
Agreement or other Indebtedness, and

(ix) any ordinary course dividend, distributions or other payment paid in cash
and received from any Person in excess of amounts included in clause
(7) pursuant to the definition of “Consolidated Net Income”,

less (b) , without duplication, (i) gains due solely to fluctuations in currency
values and the related tax effects and (ii) non-cash items increasing
Consolidated Net Income for such period (excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period).

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of Holdings, the Borrower and
its Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, with respect to all outstanding Indebtedness of Holdings and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, (ii) any dividends or distributions in
respect of Disqualified Equity Interests and (iii) any cash payments made during
such period in respect of obligations referred to in clause (b) below relating
to Funded Debt that were amortized or accrued in a previous period, but
excluding, however, (a) amortization of deferred financing costs and any other
amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities during such period, (c) non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to Statement of Financial Accounting
Standards No.133, (d) any cash costs associated with breakage in respect of
hedging agreements for interest rates, (e) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (f) fees and expenses associated
with the consummation of the Amendment No. 5 Transactions, (g) annual agency
fees paid to the Administrative Agent and/or Collateral Agent, and (h) costs
associated with obtaining Swap Contracts. Notwithstanding anything to the
contrary contained herein, Consolidated Interest Expense shall exclude the
purchase accounting effects described in clause (12) of the definition of
“Consolidated Net Income.”

“Consolidated Net Income” means, with respect to Holdings, the Borrower or any
Restricted Subsidiary for any period, the aggregate of the Net Income of
Holdings, the Borrower and its Restricted Subsidiary for such period, on a
consolidated basis; provided, however, that:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expenses (including the effect of all fees and expenses relating
thereto), including, without limitation, any expenses related to any
reconstruction, any severance or relocation expenses and fees, any restructuring
costs, any retention payments, any expenses or charges related to any equity
offering, Investment permitted under Section

 

-18-



--------------------------------------------------------------------------------

7.02, acquisition (including earn-out provisions) or Indebtedness permitted to
be incurred by this Agreement (in each case, whether or not successful) and any
fees, expenses, charges or payments made under or contemplated by the Amendment
No. 5 Transactions, shall be excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(3) any net after-tax income or loss from discontinued operations and any net
after-tax gains or loss on disposal of discontinued operations shall be
excluded;

(4) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Borrower) shall be excluded;

(5) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness shall be excluded;

(6) the Net Income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or is a Person that is accounted for
by the equity method of accounting (other than a Restricted Subsidiary or a
Guarantor that is accounted for by the equity method of accounting), shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to Holdings or a
Restricted Subsidiary thereof in respect of such period;

(7) [reserved];

(8) any non-cash impairment charges or asset write-off resulting from the
application of FASB ASC 350 and FASB ASC 360, and the amortization of
intangibles arising pursuant to FASB ASC 805, shall be excluded;

(9) any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of Holdings,
the Borrower or any Restricted Subsidiary shall be excluded;

(10) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;

(11) any (a) severance or employee relocation costs or expenses, (b) one-time
non-cash compensation charges, (c) the costs and expenses after the Closing Date
related to employment of terminated employees, or (d) costs or expenses realized
in connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Closing Date of officers, directors and
employees, in each case of such

 

-19-



--------------------------------------------------------------------------------

Person or any of its Restricted Subsidiaries, shall be excluded; provided,
however, that the amount of any non-cash costs, expenses and charges described
in the foregoing clauses (b), (c) and (d) of this clause (11) excluded from the
calculation of Consolidated Net Income pursuant to this clause (11) shall not
exceed $10,000,000 in any period of four consecutive fiscal quarters;

(12) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to Holdings, the Borrower or any Restricted Subsidiary)
in amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded;

(13) accruals and reserves that are established or adjusted within 12 months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;

(14) (a) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by FASB ASC 815 shall be excluded; and

(15) For all purposes, any fees and expenses (including reimbursement of
out-of-pocket expenses) related to the engagement of a group of former
government and military officials and related staff providing services to the
Borrower and its Subsidiaries and paid by the Borrower (the “Global Advisory
Expenses”) shall be excluded for (x) the fiscal quarter ending March 25, 2016;
and (y) subsequent fiscal quarters, in the case of (x) and (y), in an aggregate
amount not to exceed the cash contributions made by, or cash proceeds received
from, one or more of the Investors either (a) to the Borrower in the form of the
Third Lien Notes or (b) to the Equity Interests of Holdings and/or from the
purchase or investment in the Equity Interests of Holdings, in each case, other
than Disqualified Equity Interests, the proceeds of which have been used by
Holdings to make cash contributions to the Equity Interests of the Borrower
and/or to purchase or make investments in the Equity Interests of the Borrower,
in each case, other than Disqualified Equity Interests (any such contributions
and/or purchases or investments, the “Investor Contribution”), in the case of
(a) or (b), prior to the end of the applicable period (other than as set forth
above with respect to the fiscal quarter ending March 25, 2016) that are
directed to offset such fees and expenses;

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but (x) excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
Permitted Acquisition and (y) any Indebtedness that is issued at a discount to
its initial principal amount shall be calculated based on the entire principal
amount thereof), consisting of

 

-20-



--------------------------------------------------------------------------------

Indebtedness for borrowed money, Attributable Indebtedness, and debt obligations
evidenced by promissory notes or similar instruments; provided that Consolidated
Total Debt shall not include Indebtedness in respect of letters of credit
(including Letters of Credit), except to the extent of unreimbursed amounts
thereunder, or the Third Lien Notes.

“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Holdings and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, Pension Plan assets, deferred bank
fees and derivative financial instruments).

“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Holdings and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any Revolving
Credit Exposure or Revolving Credit Loans.

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide
diversified debt fund.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-21-



--------------------------------------------------------------------------------

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated CapEx Contributions” has the meaning set forth in Section
7.10(c)(iv).

“Designation Date” has the meaning set forth in Section 6.14.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date of the Term B-2 Loans; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof), the Borrower
or the Restricted Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations; provided further that only the portion of the Equity Interests that
so mature or are mandatorily redeemable, are so convertible or exchangeable or
are so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Equity Interests.

 

-22-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Applicable Law.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Loan Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

-23-



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the cash equity contribution by the Investors and
certain other investors and associated entities to fund a portion of the
acquisition and other related transactions contemplated by the Acquisition
Agreement.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b) or (c) of the Code (and Section 414(m) or (o) for purposes of
Section 412 of the Code) or Section 4001(b) of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer

 

-24-



--------------------------------------------------------------------------------

(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan, or the failure to
make a required contribution to a Multiemployer Plan; (f) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code, whether or not waived; (g) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could result in liability to a Loan Party or any Restricted
Subsidiary; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon a Loan Party, any Restricted Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the lawful currency of the participating member states introduced
in accordance with the EMU Legislation.

“Eurocurrency Rate” means

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; provided that the Eurocurrency Rate
shall not be less than 1.75% per annum; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

-25-



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital of the Borrower and its
Restricted Subsidiaries for such period (other than any such decreases arising
from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries completed during such period) and (iv) an amount equal to the
aggregate net non-cash loss on Dispositions by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income
minus (b) the sum, without duplication, of (i) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income and
cash charges included in clauses (1) through (15) of the definition of
“Consolidated Net Income,” (ii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Capital Expenditures
accrued or made in cash or accrued during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash, (iii) the aggregate amount of all principal payments of Indebtedness of
Holdings or its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07 but excluding (X) all other
voluntary and mandatory prepayments of Term Loans, (Y) all prepayments of
Revolving Credit Loans and Swing Line Loans made during such period and (Z) all
payments in respect of any other revolving credit facility made during such
period, except in the case of clause (Z) to the extent there is an equivalent
permanent reduction in commitments thereunder), to the extent financed with
internally generated cash, (iv) an amount equal to the aggregate net non-cash
gain on Dispositions by Holdings and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital of Holdings and its Restricted Subsidiaries for
such period (other than any such increases arising from acquisitions or
dispositions by Holdings and its Restricted Subsidiaries during such period),
(vi) scheduled cash payments by Holdings and its Restricted Subsidiaries during
such period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness, (vii) without duplication of amounts
deducted pursuant to clause (xi) below in prior fiscal years, the amount of
Investments and acquisitions made during such period by Holdings and its
Restricted Subsidiaries on a consolidated basis pursuant to Section 7.02 to the
extent that such Investments and acquisitions were financed with internally
generated cash, (viii) the amount of Restricted Payments paid during such period
pursuant to Sections 7.06(f) and 7.06(h) to the extent such Restricted Payments
were financed with internally generated cash, (ix) the aggregate amount of
expenditures actually made by Holdings and its Restricted Subsidiaries in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period, (x) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by Holdings and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness,
(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings and
its Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to acquisitions and

 

-26-



--------------------------------------------------------------------------------

Investments permitted pursuant to Section 7.02, Permitted Acquisitions or
Capital Expenditures or acquisitions of intellectual property to the extent not
expensed to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of Holdings following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such acquisitions, Investments,
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (xii) the amount of cash taxes paid in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period and any cash taxes to be paid within six
months after the close of such Excess Cash Flow Period, (xiii) cash expenditures
in respect of Swap Contracts during such fiscal year to the extent not deducted
in arriving at such Consolidated Net Income and (xiv) any payment of cash to be
amortized or expensed over a future period and recorded as a long-term asset.
Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for Holdings and its Restricted Subsidiaries on a consolidated basis.

“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 30, 2011.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that does not have total assets
or annual revenues in excess of $1,000,000 individually or in the aggregate with
all other Subsidiaries excluded via this clause (a), (b) any Subsidiary acquired
following the Closing Date that is prohibited by applicable Law or Contractual
Obligations that are in existence at the time of acquisition and not entered
into in contemplation thereof from guaranteeing the Obligations or if
guaranteeing the Obligation would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval
license or authorization has been obtained), (c) any Subsidiary that is a
Foreign Subsidiary or a direct or indirect Subsidiary of a Foreign Subsidiary,
(d) any non-for-profit Subsidiaries, (e) any Unrestricted Subsidiaries and
(f) at Borrower’s election, any Domestic Subsidiary formed or acquired after the
Closing Date that Holdings and its Affiliates do not, directly or indirectly,
own (x) 90% or more of the total voting power of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees of such Subsidiary or (y) 90% or more of the
economic interests, capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable, of
such Subsidiary; provided that no Subsidiary that guarantees the Senior Notes,
Second Lien Notes or any other Junior Financing shall be deemed to be an
Excluded Subsidiary at any time any such guarantee is in effect.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee

 

-27-



--------------------------------------------------------------------------------

thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer), or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document,
(a) any Taxes imposed on (or measured by) its net income or net profits (or any
franchise or similar Taxes in lieu thereof) a jurisdiction due to the lender’s
present or former connection to such jurisdiction (other than a connection
arising solely by virtue of any of the transactions contemplated by the Loan
Document) or, in the case of any Lender, in which its Lending Office is located,
(b) any Taxes in the nature of branch profits tax within the meaning of section
884(a) of the Code or any similar Taxes imposed by any jurisdiction described in
clause (a), (c) any United States federal withholding tax that is imposed on any
amount payable hereunder to such Person pursuant to any Law in effect at the
time such Person becomes a party to this Agreement (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of designation of a new applicable Lending Office (or
assignment), to receive additional amounts with respect to such United States
federal withholding Tax pursuant to Section 3.01(a), (d) any withholding tax
(including backup withholding tax) that is attributable to such Person’s failure
to comply with Section 3.01(d) and (f) any U.S. federal withholding tax imposed
pursuant to FATCA.

“Extraordinary Event” means any event not in the ordinary course of business
resulting in cash received by or paid to or for the account of any Person,
including tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments that do not
otherwise constitute Net Proceeds.

“Facility” means the Term Loans or the applicable Revolving Credit Facility, as
the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Amendment No. 5 Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations, administrative authority, or other official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the date of the Amendment No. 5 Effective
Date (or any amended or successor version described above) and any
intergovernmental agreements implementing any of the foregoing (together with
any law implementing any such agreement, including any U.S. or non-U.S.
regulations or any other official guidance).

 

-28-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the separate fee letter agreement dated April 11, 2010 among
Delta Tucker Holdings, Inc., Delta Tucker Sub, Inc., the Administrative Agent,
the Arrangers and certain other parties thereto.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Secured Leverage Ratio” means, with respect to any date of
determination, the ratio of (a) Consolidated Total Debt that is then secured by
Liens on property or assets of the Borrower or its Restricted Subsidiaries other
than Liens ranking junior in priority to the Liens securing the Obligations less
unrestricted cash and Cash Equivalents in an aggregate amount not to exceed
$75,000,000 as of such date of determination to (b) Consolidated EBITDA for the
most recently ended Test Period.

“Fixed Charge Coverage Ratio” has the meaning set forth in the indenture
governing the Second Lien Notes as in effect on the Amendment No. 5 Effective
Date.

“Foreign L/C Facility” means that certain credit facility established by the
Borrower or a Subsidiary on or after the Amendment No. 5 Effective Date with a
foreign domiciled bank, the sole purpose of which facility is to provide for the
issuance of letters of credit in support of the Borrower’s and its Subsidiaries’
pursuit and performance of contracts with customers located in the Specified
Gulf States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

-29-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such provision
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, further, that if reasonably
requested by the Administrative Agent, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

“Global Advisory Expenses” has the meaning set forth in the definition of
“Consolidated Net Income.”

“GLS” means Global Linguist Solutions LLC, a Delaware limited liability company.

“GLS Loan Documents” means that certain Offering Basis Loan Agreement dated as
of February 15, 2008, by and between Dyncorp International LLC and GLS pursuant
to which intercompany loans are made by Dyncorp International LLC to GLS, and
any notes, security agreements and other documents executed and delivered in
connection therewith (in each case, as amended, restated, supplemented or
otherwise modified from time to time after the Closing Date in accordance with
the terms of this Agreement).

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of

 

-30-



--------------------------------------------------------------------------------

guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means Holdings and the Subsidiaries of Holdings (other than the
Borrower and any Excluded Subsidiary) and any other Domestic Subsidiary that, at
the option of the Borrower, issues a Guarantee of the Obligations after the
Closing Date.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Guaranty Obligation” means, with respect to Holdings and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.

 

-31-



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances, materials, chemicals, wastes,
pollutants, contaminants or compounds in any form, including, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or radioactive materials, regulated by, or which can give rise to liability
under, any Environmental Law.

“Holdings” means Delta Tucker Holdings, Inc., a Delaware corporation or any
Domestic Subsidiary of Delta Tucker Holdings, Inc. that directly owns 100% of
the issued and outstanding Equity Interests in the Borrower, and issues a
Guarantee of the Obligations and agrees to assume the obligations of “Holdings”
pursuant to this Agreement and the other Loan Documents pursuant to one or more
instruments in form and substance reasonably satisfactory to the Administrative
Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Increased Amount Date” has the meaning set forth in Section 2.14(a).

“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Cerberus Revolving Lenders entered into
pursuant to Section 2.14.

“Incremental Revolving Credit Commitment” means any increased or incremental
Class B Revolving Credit Commitment provided pursuant to Section 2.14.

“Incremental Revolving Credit Loans” means Class B Revolving Credit Loans made
by one or more Cerberus Revolving Lenders to the Borrower pursuant to
Section 2.14.

“Incurrence Leverage Ratio” means, with respect to any date of determination,
the ratio of (a) Consolidated Total Debt as of such date of determination to
(b) Consolidated EBITDA for the most recently ended Test Period.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

 

-32-



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred and unpaid purchase price
of property, except any such balance that constitutes a trade account payable or
similar obligation to a trade creditor due within six months from the date on
which it is incurred, in each case incurred in the ordinary course of business,
which purchase price is due more than six months after the date of placing the
property in service or taking delivery and title thereto,

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability on the balance sheet in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Person’s liability for such Indebtedness is otherwise
limited and only to the extent such Indebtedness would be included in the
calculation of Consolidated Total Debt, and (B) in the case of the Borrower and
its Restricted Subsidiaries, exclude (i) all intercompany Indebtedness among the
Borrower and its Restricted Subsidiaries made in the ordinary course of business
and (ii) prepaid or deferred revenue arising in the ordinary course of business.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.

“Information” has the meaning set forth in Section 10.08.

 

-33-



--------------------------------------------------------------------------------

“Initial Lenders” means Bank of America, Barclays Bank PLC, Citibank, N.A. and
Deutsche Bank Trust Company Americas.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“Interest Coverage Ratio” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of
Holdings for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense (which, for the avoidance of doubt,
shall exclude interest expense related to the Third Lien Notes for purposes of
this definition).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facilities for purposes
of this definition); provided that the Amendment No. 5 Effective Date shall be
an Interest Payment Date with respect to the Loans and Revolving Credit
Commitments outstanding on such date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months, as selected by the Borrower in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution

 

-34-



--------------------------------------------------------------------------------

to, Guarantee or assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person
(excluding, in the case of the Borrower and its Restricted Subsidiaries,
intercompany loans, advances or Indebtedness among the Borrower and its
Restricted Subsidiaries and made in the ordinary course of business consistent
with past practice) or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions received by such
Person with respect thereto.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,

(2) securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investor Contribution” has the meaning set forth in the definition of
“Consolidated Net Income.”

“Investors” means (a) Cerberus Capital Management L.P. (“Cerberus”) and its
Affiliates and any investment funds advised or managed by any of the foregoing
(other than any portfolio operating companies of Cerberus of which Cerberus or
investment fund advised, managed or controlled by Cerberus or a combination
thereof does not own or control, directly or indirectly, more than 50% of both
the economic interests and total voting power of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof at the time of determination)
(collectively, the “Sponsor”), and (b) the Management Investors.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Document” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

-35-



--------------------------------------------------------------------------------

“Junior Financing” has the meaning set forth in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit O.

“JV Subsidiary” means any Subsidiary of a Loan Party that is not a wholly owned
Subsidiary and as to which the business and management thereof is determined by
the holders of the Equity Interests therein pursuant to customary joint venture
arrangements and that does not at any time have any rights under any Material
Contract in existence on the Amendment No. 5 Effective Date (including any
renewal, extension, replacement or modification thereof); provided, that if any
JV Subsidiary becomes a Subsidiary Guarantor pursuant to the terms hereof and
otherwise complies with the requirements of Section 6.11, such JV Subsidiary
shall no longer be deemed to be a “JV Subsidiary” for purposes of this
Agreement.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

-36-



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the preamble to this Agreement and, as the
context requires, includes any L/C Issuer or Swing Line Lender, and its
successors and assigns as permitted hereunder as well as any Cerberus Revolving
Lender.

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or reimbursement obligations under
Section 2.03(c), which refusal or failure is not cured within one Business Day
after the date of such refusal or failure; (ii) the failure of any Lender to pay
over to the Administrative Agent, any L/C Issuer or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute; or (iii) a Lender has
admitted in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation or becomes the subject of a Bail-In Action, or
such Distressed Person makes a general assignment for the benefit of creditors
or is otherwise adjudicated as, or determined by any governmental authority
having regulatory authority over such Distressed Person or its assets to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any Equity Interest in any Lender or any person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft. Letters of
Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” means the commitment of the L/C Issuer to issue
Letters of Credit pursuant to Section 2.03.

 

-37-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the Class B Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facilities.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Liquidity Default” has the meaning set forth in Section 8.01(b).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Revolving Credit Loan).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Letter of Credit Application, (v) any
other instrument or agreement now, heretofore, or hereafter executed and
delivered in connection herewith and (vi) any modification, restatement,
replacement or supplement to any of the foregoing (including any Incremental
Amendment).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of the
sum of (a) the aggregate outstanding principal amount of Revolving Credit Loans,
unused Revolving Credit Commitments, Swing Line Loans and L/C Obligations and
(b) the aggregate outstanding principal amount of Term Loans; provided that, in
each case, any such amounts in respect of any Defaulting Lender shall be
excluded for purposes of making a determination of the Majority Lenders.

“Management Investor” means any Person who is a director, officer or otherwise a
member of management of the Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies on the Closing Date, immediately after
giving effect to the transactions consummated on the Closing Date.

“Margin Stock” has the meaning set forth in Regulation U.

 

-38-



--------------------------------------------------------------------------------

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Master Consulting and Advisory Services Agreement” means that certain Master
Consulting and Advisory Services Agreement to be entered into on the Closing
Date between the Borrower and Cerberus Operations and Advisory Company LLC,
together with any specific engagement letters entered into from time to time
after the Closing Date as expressly contemplated thereunder (it being expressly
understood that entering into such specific engagement letters shall not be
deemed to be an amendment to the Master Consulting and Advisory Services
Agreement).

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or financial condition of Holdings and its Subsidiaries,
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the legality, validity,
binding effect or enforceability against a Loan Party of a material Loan
Document to which it is a party or (d) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent or any Secured Party
under any material Loan Document.

“Material Contract” means any other contract or written agreement of any Loan
Party or any of its Subsidiaries (other than the Loan Documents) the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.

“Material Real Property” means any fee owned real property owned by any Loan
Party (other than any owned real property subject to a Lien permitted by clause
(u) or (w) of Section 7.01 to the extent and for so long as the documentation
governing such Lien prohibits the granting of a Mortgage thereon to secure the
Obligations) with a fair market value in excess of $5,000,000 (at the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith); provided that if at any time the fair market value of all fee owned
real properties that are not “Material Real Property” owned by the Loan Parties
would exceed $5,000,000 in the aggregate, the Loan Parties shall designate
additional fee owned real properties as “Material Real Property” and comply with
the Collateral and Guarantee Requirement with respect thereto such that such
threshold is no longer exceeded.

“Maturity Date” means (i) with respect to the Term B-1 Loans, July 7, 2016,
(ii) with respect to the Term B-2 Loans, July 7, 2020, (iii) with respect to the
Class A Revolving Credit Facility, July 7, 2016 and (iv) with respect to the
Class B Revolving Credit Facility, July 7, 2019 (provided that if on May 8,
2017, any Senior Notes are outstanding, unless the maturity date of all of the
Senior Notes has been extended to a date that is at least 91 days after July 7,
2020, the Maturity Date of the Class B Revolving Credit Facility and the Term
B-2 Loans shall be May 8, 2017); provided that, in each case, if such day is not
a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day.

“Maximum Rate” has the meaning set forth in Section 10.10.

 

-39-



--------------------------------------------------------------------------------

“MNPI” means material non-public information with respect to Holdings or any of
its Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties creating and evidencing a Lien on a
Mortgaged Property, in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower, and any other mortgages executed and
delivered pursuant to Sections 6.11 and 6.13.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or with respect to
which any Loan Party or any ERISA Affiliate may incur any liability.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition, Casualty Event or Extraordinary Event, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) any amount required to repay (x) Indebtedness (other than pursuant to the
Loan Documents) that is secured by a Lien on the assets disposed of and which
ranks prior to the Lien securing the Obligations or (y) Indebtedness or other
obligations of any Subsidiary that is disposed of in such transaction, (iii) in
the case of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to non-controlling interests or not
available for distribution to or for the account of Holdings or a wholly owned
Restricted Subsidiary as a result thereof, (iv) taxes paid or reasonably
estimated to be payable as a result thereof, and (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i)

 

-40-



--------------------------------------------------------------------------------

above) (x) related to any of the applicable assets and (y) retained by Holdings
or any of the Restricted Subsidiaries including, without limitation, Pension
Plan and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that, if no Default exists, Holdings and its Restricted
Subsidiaries may reinvest any portion of such proceeds in assets (other than
current assets) useful for its business within 6 months of such receipt, such
portion of such proceeds in an amount not to exceed $10,000,000 in any 12 month
period and $40,000,000 in the aggregate shall not constitute Net Proceeds except
to the extent not, within 6 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 6 month period but within such 6 month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within 12 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso; it being
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $4,000,000 or (y) the aggregate net proceeds exceeds $15,000,000 in
any fiscal year (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings
or any of the Restricted Subsidiaries of any Indebtedness, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.

“non-cash charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Borrower Party. For the avoidance of doubt, any
Cerberus Revolving Lender is a Non-Debt Fund Affiliate.

“Non-extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

-41-



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to any amount of net cash
proceeds, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of the Borrower or any Restricted Subsidiary arising under Cash
Management Obligations or any Secured Hedge Agreement; provided that the
Obligations shall exclude any Excluded Swap Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent, the Collateral Agent or any Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party.

“Offering Memorandum” means the Offering Memorandum and Consent Solicitation
Statement, dated as of [date to be inserted], 2016, in connection with the
Borrower’s offer to exchange all of its $455,000,000 principal amount of 10.375%
Senior Notes due 2017 for $45,000,000 cash and 11.875% Senior Secured Second
Lien Notes due 2020 and solicitation of consents in respect of its 10.375%
Senior Notes due 2017.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

-42-



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained for the employees of any Loan Party or any ERISA
Affiliate or with respect to which any Loan Party or any ERISA Affiliate may
incur any liability.

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Notes” means (i) unsecured senior or senior subordinated debt
securities of the Borrower or (ii) debt securities of the Borrower that are
secured by a Lien on the Collateral ranking junior to the Liens securing the
Obligations pursuant to the Junior Lien Intercreditor Agreement; provided that
(a) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the
Maturity Date of the Term B-2 Loans (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default), (b) the covenants, events of default,
guarantees, collateral and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to the Borrower
and the Restricted Subsidiaries than those in this Agreement; provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such debt
securities, stating that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement,
(c) at the time that any such Permitted Notes are issued (and after giving
effect thereto) no Event of Default shall exist, (d)

 

-43-



--------------------------------------------------------------------------------

the Borrower shall be in compliance with the covenants set forth in Sections
7.10(a) and (b) determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable, in each case,
as if such Permitted Notes had been outstanding on the last day of such four
quarter period, and (e) no Subsidiary of the Borrower (other than a Guarantor)
shall be an obligor and no Permitted Notes shall be secured by any collateral
other than the Collateral.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium (including any customary tender premiums) thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement, (e) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is unsecured, such modification, refinancing, refunding, renewal, replacement or
extension is also unsecured, (f) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
or guarantor of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (g) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is secured on a junior basis
to the Liens securing the Obligations, such modification, refinancing,
refunding, renewal, replacement or extension is unsecured or secured on a junior
basis to the Obligations and (h) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is secured, the Liens
securing such modification, refinancing, refunding, renewal, replacement or
extension shall be limited to all or part of the same property that secured the
original Lien (plus improvements on such property).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning set forth in Section 6.01.

 

-44-



--------------------------------------------------------------------------------

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Principal L/C Issuer” means Bank of America and any other L/C Issuer that has
issued Letters of Credit having an aggregate Outstanding Amount in excess of
$10,000,000.

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.

“Pro Forma Compliance” means, with respect to any covenant set forth in
Section 7.10(a) and (b), compliance on a Pro Forma Basis with such covenant in
accordance with Section 1.09.

“Projections” has the meaning set forth in Section 6.01(c).

“Program Specific Accounts” means deposit accounts and securities accounts not
located at a depositary bank in the United States directly related to foreign
programs operated by the Borrower and its Restricted Subsidiaries.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities, or Class or Classes thereof, at such time and
the denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities, or Class or Classes thereof, at such time;
provided that if such Commitments have been terminated, then the Pro Rata Share
of each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Public Lender” has the meaning set forth in Section 6.01.

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
becomes an Eligible Assignee or Participant pursuant to Section 10.07(k).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-45-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten public offering
(other than a public offering pursuant to a registration statement on Form S-8)
(i) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering) or (ii) after
which the common Equity Interests of Holdings or any direct or indirect parent
of Holdings are listed on an internationally recognized securities exchange or
dealer quotation system.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

“Register” has the meaning set forth in Section 10.07(d).

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vii).

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, as of any date of determination and subject to
the limitations set forth in Section 10.07(l), Term Lenders having more than 50%
of the aggregate principal amount of outstanding Term Loans of all Term Lenders.

“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of each
of (a) the sum of the aggregate Revolving Credit Loans, unused Revolving Credit
Commitments, Swing Line Loans and L/C Obligations and (b) the sum of the
aggregate Term Loans; provided that, in each case, any such amounts in respect
of any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Lenders.

 

-46-



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination and subject
to the limitations set forth in Section 10.07(l), Class B Revolving Credit
Lenders having more than 50% of the sum of the aggregate Class B Revolving
Credit Exposure and unused Class B Revolving Credit Commitments; provided that
any such amounts in respect of any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Revolving Lenders.

“Required Term B-2 Lenders” means, as of any date of determination and subject
to the limitations set forth in Section 10.07(l), Term B-2 Lenders having more
than 50% of the sum of the aggregate Term B-2 Loans; provided that any such
amounts in respect of any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Term B-2 Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date or any effective date of any amendment to the Loan Documents, any secretary
or assistant secretary of such Loan Party, and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interest of Holdings or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation, termination of, or other acquisition for value of,
any such Equity Interest.

“Restricted Subsidiary” means any Subsidiary of Holdings, other than an
Unrestricted Subsidiary.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

 

-47-



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a Class A Revolving Credit Borrowing or a
Class B Revolving Credit Borrowing.

“Revolving Credit Commitment” means a Class A Revolving Credit Commitment or a
Class B Revolving Credit Commitment, and the “Revolving Credit Commitments” mean
the Class A Revolving Credit Commitments and the Class B Revolving Credit
Commitments taken together.

“Revolving Credit Exposure” means Class A Revolving Credit Exposure and Class B
Revolving Credit Exposure.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Class A Revolving Credit Commitments or the Class B Revolving Credit Commitments
at such time, as the context may require.

“Revolving Credit Lender” means a Class A Revolving Credit Lender or a Class B
Revolving Credit Lender.

“Revolving Credit Loans” means the Class A Revolving Credit Loans and the Class
B Revolving Credit Loans.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“Rollover Amount” has the meaning set forth in Section 7.10(c)(ii).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Holdings or a Restricted Subsidiary whereby Holdings or
a Restricted Subsidiary transfers such property to a Person and Holdings or such
Restricted Subsidiary leases it from such Person, other than leases between
Holdings and a Restricted Subsidiary of Holdings or between Restricted
Subsidiaries of Holdings.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority with jurisdiction over Holdings, the Borrower or any
Subsidiary.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

-48-



--------------------------------------------------------------------------------

“Second Lien Notes” means the 11.875% senior secured second lien notes due 2020
issued by the Borrower on the Amendment No. 5 Effective Date, plus any
additional principal amount of notes issued as payment of interest in kind.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between (a) (i) the Borrower or (ii) any Subsidiary,
on the one hand, and (b) any Person that is a Lender or an Affiliate of a Lender
(or was a Lender or an Affiliate of a Lender at the time such Swap Contract was
entered into (a “Hedge Bank”)), on the other hand, in each case, to the extent
designated by the Borrower and such Lender as a Secured Hedge Agreement in
writing to the Collateral Agent. The designation of any Swap Contract as a
Secured Hedge Agreement shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Collateral Documents.

“Secured Leverage Ratio” means, with respect to any date of determination, the
ratio of (a) Consolidated Total Debt that is then secured by Liens on property
or assets of the Borrower or its Restricted Subsidiaries less unrestricted cash
and Cash Equivalents in an aggregate amount not to exceed $75,000,000 as of such
date of determination to (b) Consolidated EBITDA for the most recently ended
Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Notes” means the 10.375% senior notes due 2017 issued by the Borrower
and outstanding on the Amendment No. 5 Effective Date.

“Senior Notes Documentation” means any indenture or other loan or purchase
agreement governing the Senior Notes and any other documents delivered pursuant
thereto.

“Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date and any business or other activities
that are reasonably similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

“Solvent” and “Solvency” mean, when used with respect to any Person, that, as of
any date of determination, (a) the amount of the “fair saleable value” of the
assets of such Person will, as of such date, exceed (i) the value of all
“liabilities of such Person, including

 

-49-



--------------------------------------------------------------------------------

contingent and other liabilities,” as of such date, as such quoted terms are
generally determined in accordance with applicable Laws governing determinations
of the insolvency of debtors, and (ii) the amount that will be required to pay
the probable liabilities of such Person on its existing debts (including
contingent and other liabilities) as such debts become absolute and mature,
(b) such Person will not have, as of such date, an unreasonably small amount of
capital for the operation of the businesses in which it is engaged as of such
date and (c) such Person will be able to pay its liabilities, including
contingent and other liabilities, as they mature. For purposes of this
definition, “not have an unreasonably small amount of capital for the operation
of the businesses in which it is engaged” means that such Person will be able to
generate enough cash from operations, asset dispositions or refinancing, or a
combination thereof, to meet its obligations as they become due.

“SPC” has the meaning set forth in Section 10.07(h).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests made pursuant to Section 8.05.

“Specified Gulf States” means Saudi Arabia, Kuwait, Qatar, Oman, Bahrain, and
the United Arab Emirates.

“Specified Lender” means the Person named on Schedule 1.01D.

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment or capital contribution that
results in a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary, any Permitted Acquisition or any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, any Disposition of a business unit, line
of business or division of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” has the meaning set forth in the definition of “Investors.”

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

-50-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Loan Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person (1) (a) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time of determination owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof or (b) any partnership, joint venture or limited liability company of
which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (y) such Person or any Restricted Subsidiary of such
Person is a controlling general partner or otherwise controls such entity and
(2) any Person that is consolidated in the consolidated financial statements of
the specified Person in accordance with GAAP. In addition, for purposes of
Article V and Article VI only (other than Sections 5.01(n) and 6.01 as each
relates to consolidated financial statements), any reference in such Article (or
a defined term as used in such Article) to a “Subsidiary” or “Subsidiaries”
shall include GLS until such time that the Borrower, directly or indirectly,
ceases to own (x) 50% or more of the total voting power of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees of GLS or (y) more than 50% of the
economic interests, capital accounts, distribution rights, or similar economic
interests, as applicable, of GLS. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International

 

-51-



--------------------------------------------------------------------------------

Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

-52-



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means Citigroup Global Markets Inc., as syndication agent
under this Agreement.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-1 Lenders pursuant to Section
2.01(a).

“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A to this Agreement as in effect on the Closing Date under the
caption “Term Commitment” or in the Assignment and Assumption pursuant to which
such Term B-1 Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.

“Term B-1 Loan” means a Loan made pursuant to Section 2.01(a).

“Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-2 Lenders pursuant to Section
2.01(b).

“Term B-2 Commitment” means each Term B-2 Lender’s obligation to make a Term B-2
Loan to the Borrower on the Amendment No. 5 Effective Date pursuant to
Section 2.01(b) in the aggregate amount set forth opposite such Lender’s name in
Schedule 1.01A to Amendment No. 5 under the caption “Term B-2 Commitment.”

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Commitment
or a Term B-2 Loan at such time.

“Term B-2 Loan” means a Loan made pursuant to Section 2.01(b).

“Term Borrowing” means a Term B-1 Borrowing or a Term B-2 Borrowing.

 

-53-



--------------------------------------------------------------------------------

“Term Commitment” means a Term B-1 Commitment or Term B-2 Commitment, and the
“Term Commitments” means the Term B-1 Commitments and the Term B-2 Commitment
taken together.

“Term Lender” means a Term B-1 Lender or a Term B-2 Lender.

“Term Loans” means the Term B-1 Loans and the Term B-2 Loans.

“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of Holdings for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Third Lien Notes” means the $30,000,000 in aggregate principal amount of 5.00%
third lien loans or notes due no earlier than 2026 provided by one or more of
the Investors on the Amendment No. 5 Effective Date plus additional principal
amounts due to payment of interest in kind in an amount not to exceed 5.00% per
annum, subject to the Junior Lien Intercreditor Agreement on a third lien basis,
consistent with the terms described in the Offering Memorandum and otherwise on
customary terms (x) no less favorable to the Borrower and its Subsidiaries than
this Agreement taken as a whole and (y) acceptable to the Administrative Agent,
the Required Revolving Lenders and the Required Term B-2 Lenders, in each case
in its or their, as applicable, reasonable discretion.

“Threshold Amount” means $25,000,000.

“Total Assets” means the total consolidated assets of Holdings and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of Holdings and its Restricted Subsidiaries less the amount of cash and Cash
Equivalents received in the form of Designated CapEx Contributions.

“Total Leverage Ratio” means, with respect to any date of determination, the
ratio of (a) Consolidated Total Debt less unrestricted cash and Cash Equivalents
in an aggregate amount not to exceed $75,000,000 as of such date of
determination (it being understood that for purposes of determining compliance
with Section 7.10(a), such date of determination shall be the last day of the
applicable Test Period) to (b) Consolidated EBITDA for the most recently ended
Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

-54-



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the Equity
Contribution, (c) the issuance and the funding of the Senior Notes, (d) the
funding of the Loans on the Closing Date and the execution and delivery of Loan
Documents entered into on the Closing Date, (e) the repayment of certain
Indebtedness of the acquired company and its subsidiaries existing on the
Closing Date (if any) pursuant to the Acquisition Agreement, and (f) the payment
of Transaction Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.09.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit H hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C as of the Amendment No. 5 Effective Date, (ii) any Subsidiary of
Holdings designated by the board of directors of Holdings as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Amendment No. 5 Effective
Date and (iii) any Subsidiary of an Unrestricted Subsidiary.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Waiver” has the meaning set forth in Amendment No. 5.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

-55-



--------------------------------------------------------------------------------

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. In addition, for

 

-56-



--------------------------------------------------------------------------------

purposes of this Agreement, all references to codified accounting standards
specifically named herein shall be deemed to include any successor, replacement,
amended or updated accounting standard under GAAP.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, amendments and
restatements, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, amendments and
restatements, restatements, extensions, supplements and other modifications are
permitted by the Loan Documents; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law (including by succession of comparable
successor laws).

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 [Reserved].

Section 1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the First Lien Secured
Leverage Ratio, the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.09, when calculating the First Lien Secured
Leverage Ratio, the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, as applicable, for purposes of determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with any covenant set forth in Section 7.10(a) or (b), the events described in
this Section 1.09 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

 

-57-



--------------------------------------------------------------------------------

(b) For purposes of calculating the First Lien Secured Leverage Ratio, the Total
Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then the First Lien Secured Leverage Ratio, the
Total Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower to the extent consistent with Regulation S-X
or are otherwise reasonably identifiable and factually supportable, including
the amount of cost savings, operating expense reductions and synergies that have
been realized or are expected to be realized within 12 months after the closing
date of such Specified Transaction (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the First Lien Secured Leverage Ratio, the Total Leverage Ratio,
the Secured Leverage Ratio and the Interest Coverage Ratio, as the case may be
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period and (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the First Lien Secured
Leverage Ratio, the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on (A) the last day of the applicable Test Period in the case of
the First Lien Secured Leverage Ratio, the Total Leverage Ratio or the Secured
Leverage Ratio and (B) the first day of the applicable Test Period in the case
of the Interest Coverage Ratio. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Interest Coverage Ratio is made had been the applicable
rate for the entire period (taking into

 

-58-



--------------------------------------------------------------------------------

account any hedging obligations applicable to such Indebtedness); provided, in
the case of repayment of any Indebtedness, to the extent actual interest related
thereto was included during all or any portion of the applicable Test Period,
the actual interest may be used for the applicable portion of such Test Period.
Interest on a Capitalized Lease shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a London
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chose, or if none, then based upon such optional rate
chosen as the Borrower or Restricted Subsidiary may designate.

Section 1.10 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

Section 1.11 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

Section 1.12 Additional Alternative Currencies.

(a) The Company may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

-59-



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in their sole discretion). The Administrative Agent shall promptly
notify the L/C Issuer thereof. The L/C Issuer shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.

(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.12, the
Administrative Agent shall promptly so notify the Company.

Section 1.13 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

-60-



--------------------------------------------------------------------------------

ARTICLE II.

The Commitments and Credit Extensions

Section 2.01 The Loans.

(a) The Term B-1 Borrowings. Subject to the terms and conditions set forth
herein, each Term B-1 Lender severally agrees to make to the Borrower on the
Closing Date Term B-1 Loans denominated in Dollars in an aggregate amount not to
exceed the amount of such Term B-1 Lender’s Term B-1 Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term B-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) The Term B-2 Borrowings. On the Amendment No. 5 Effective Date, subject to
the terms and conditions set forth in Amendment No. 5, each Term B-2 Lender
agrees to make to the Borrower on the Amendment No. 5 Effective Date Term B-2
Loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term B-2 Lender’s Term B-2 Commitment. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Term B-2 Loans
shall be Eurocurrency Rate Loans, or Base Rate Loans necessary to comply with
Article III or to avoid payments under Section 3.05, as further provided herein.
Notwithstanding anything to the contrary contained herein (and without affecting
any provision hereof), the funded portion of the Term B-2 Loans to be made on
the Amendment No. 5 Effective Date by each Term B-2 Lender (i.e., the amount
advanced by such Term B-2 Lender to Borrower on the Amendment No. 5 Effective
Date) shall be equal to 93% of the principal amount of such Term B-2 Loan (it
being agreed that the full principal amount of each such Term B-2 Loan will be
deemed outstanding on the Amendment No. 5 Effective Date and Borrower shall be
obligated to repay 100% of the principal amount of each such Term B-2 Loan as
provided hereunder).

(c) The Class A Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Class A Revolving Credit Lender severally agrees to make
Class A Revolving Credit Loans denominated in Dollars pursuant to Section 2.02
to the Borrower from its applicable Lending Office (each such loan, a “Class A
Revolving Credit Loan”) from time to time, on any Business Day during the period
after the Closing Date until the Maturity Date of the Class A Revolving Credit
Facility, in an aggregate principal amount not to exceed at any time outstanding
the amount of such Lender’s Class A Revolving Credit Commitment.

(d) The Class B Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Class B Revolving Credit Lender severally agrees to make
Class B Revolving Credit Loans denominated in Dollars pursuant to Section 2.02
to the Borrower from its applicable Lending Office (each such loan, a “Class B
Revolving Credit Loan”) from time to time, on any Business Day during the period
from the Amendment No. 5 Effective Date until the Maturity Date of the Class B
Revolving Credit Facility, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s Class B Revolving Credit
Commitment.

(e) Limits on Borrowings. Notwithstanding clauses (c) and (d) above, no
Revolving Credit Lender shall be required to make any Revolving Credit Loans if,
after giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans, shall exceed such Lender’s Revolving
Credit Commitment.

 

-61-



--------------------------------------------------------------------------------

(f) Conversion of Revolving Credit Loans; Ratable Borrowings. Each Revolving
Credit Commitment outstanding immediately prior to the Amendment No. 5 Effective
Date that is held by a Person (other than the Specified Lender) that does not
sign Amendment No. 5 as a “Class B Revolving Credit Lender” shall continue to be
outstanding under this Agreement from and after the Amendment No. 5 Effective
Date as a Class A Revolving Credit Commitment. Each Revolving Credit Commitment
outstanding immediately prior to the Amendment No. 5 Effective Date that is held
by a Person that signs the Amendment No. 5 as a “Class B Revolving Credit
Lender” shall continue to be outstanding under this Agreement from and after the
Amendment No. 5 Effective Date as a Class B Revolving Credit Commitment. Each
Revolving Credit Commitment outstanding immediately prior to the Amendment No. 5
Effective Date that is held by the Specified Lender shall (i) be converted under
this Agreement as of the Amendment No. 5 Effective Date into a Term B-2
Commitment in an aggregate principal amount equal to $10,941,935.48 (giving
effect to Section 2.06(b) and Section 2.01(b) hereof in the foregoing order) and
(ii) terminate as a Revolving Credit Commitment in accordance with
Section 2.06(b). Any Revolving Credit Loans outstanding on the Amendment No. 5
Effective Date that are held by a Class A Revolving Credit Lender shall be
deemed to be Class A Revolving Credit Loans and any Revolving Credit Loans
outstanding on the Amendment No. 5 Effective Date that are held by a Class B
Revolving Credit Lender shall be deemed to be Class B Revolving Credit Loans.
Any Revolving Credit Loans made (including without limitation those required to
be made under Sections 2.03 and 2.04) on or after the Amendment No. 5 Effective
Date (including for the avoidance of doubt and without limitation Revolving
Credit Loans and Revolving Credit Borrowings made pursuant to Sections
2.03(c)(i), 2.03(c)(ii) and 2.04(c)(i)) shall be made ratably in accordance with
the Pro Rata Share of Revolving Credit Commitments of each Revolving Credit
Lender (and for the avoidance of doubt, shall be made ratably among the Class A
Revolving Credit Commitments and the Class B Revolving Credit Commitments such
that the Class A Revolving Credit Loans and the Class B Revolving Credit Loans
shall always comprise the percentage that the Class A Revolving Credit
Commitments and the Class B Revolving Credit Commitments, respectively, comprise
of the Revolving Credit Commitments as of such date). For the avoidance of
doubt, (i) all Borrowings of Revolving Credit Loans at any time prior to the
date that is five (5) Business Days prior to the Maturity Date of the Class A
Revolving Credit Facility shall be made, and deemed to be made, ratably among
the Class A Revolving Credit Lenders and the Class B Revolving Credit Lenders,
and (ii) all Borrowings of Revolving Credit Loans prior to the Maturity Date of
the Class B Revolving Credit Facility but on or after the date that is five
(5) Business days prior to the Maturity Date of the Class A Revolving Credit
Facility shall be made, and deemed to be made, ratably among the Class B
Revolving Credit Lenders. Revolving Credit Loans that were Eurocurrency Rate
Loans on the Amendment No. 5 Effective Date shall initially be Eurocurrency Rate
Loans with an initial Interest Period equal to the then remaining Interest
Period for such Revolving Credit Loans. Revolving Credit Loans that were Base
Rate Loans on the Amendment No. 5 Effective Date shall initially be Base Rate
Loans.

(g) Reborrowings; Interest Elections. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

-62-



--------------------------------------------------------------------------------

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (except that, subject to
Section 3.05, a notice in connection with the initial Credit Extensions
hereunder may be revoked if the Closing Date does not occur on the proposed date
of borrowing), which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 12:00 noon (New York
City time) three (3) Business Days prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans
to Eurocurrency Rate Loans, and (ii) 11:00 a.m.(New York City time) on the
Business Day of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request a Eurocurrency Rate Loan having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of $2,500,000 or a whole multiple of
$500,000, in excess thereof. Except as provided in Section 2.03(c), 2.04(c) or
the last sentence of this paragraph, each Borrowing of or conversion to Base
Rate Loans shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of

 

-63-



--------------------------------------------------------------------------------

Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m.(New York
City time) on the Business Day specified in the applicable Committed Loan
Notice. The Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to all Revolving Credit Borrowings and not more than five (5) Interest
Periods in effect with respect to all Term Borrowings.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

 

-64-



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period after the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower (provided that any Letter of Credit
may be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Lenders
holding a majority of the Revolving Credit Commitments have approved such expiry
date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

 

-65-



--------------------------------------------------------------------------------

(E) such Letter of Credit is denominated in a currency other than Dollars or an
Alternative Currency;

(F) any Revolving Credit Lender is at such time a Defaulting Lender, unless such
L/C Issuer has received (as set forth in clause (a)(iv) below) Cash Collateral
or similar security satisfactory to such L/C Issuer (in its sole discretion)
from either the Borrower or such Defaulting Lender or such Defaulting Lender’s
Pro Rata Share of the L/C Obligations has been reallocated pursuant to clause
(a)(iv) below in respect of such Defaulting Lender’s obligation to fund under
Section 2.03(c); or

(G) such Letter of Credit is in an initial amount less than $100,000.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) In the case where any Revolving Credit Lender is at any time a Defaulting
Lender, the Defaulting Lender’s Pro Rata Share of the L/C Obligations will be
reallocated (A) in the event the Defaulting Lender is any Cerberus Revolving
Lender, to Bank of America, and (B) with respect to any other Defaulting
Lenders, among all Revolving Credit Lenders that are not Defaulting Lenders (pro
rata in accordance with their respective Pro Rata Shares ) but, in the case of
each of clauses (A) and (B) above, only to the extent (x) the total Revolving
Credit Exposure of all Revolving Credit Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s Pro Rata Share of the L/C Obligations and any
Swing Line Loans, in each case, except to the extent Cash Collateralized, does
not exceed the aggregate Revolving Credit Commitments (excluding the Revolving
Credit Commitment of any Defaulting Lender) and (y) the conditions set forth in
Section 4.01 are satisfied at such time (in which case the Revolving Credit
Commitments of all Defaulting Lenders shall be deemed to be zero (except to the
extent Cash Collateral has been posted by such Defaulting Lender in respect of
any portion of such Defaulting Lender’s L/C Obligations or participations in
Swing Line Loans) for purposes of any determination of the Revolving Credit
Lenders’ respective Pro Rata Shares of L/C Obligations (including for purposes
of all fee calculations hereunder)); provided, that if such reallocation cannot
be made as provided above, the Borrower and such Defaulting Lender, on a joint
and several basis, hereby agree, within two Business Days following written
notice by the Administrative Agent, to cause to be deposited with the
Administrative Agent for the benefit of the L/C Issuer, Cash Collateral in the
full amount of such Defaulting Lender’s Pro Rata Share of the outstanding L/C
Obligations. The Borrower and/or such Defaulting Lender hereby grant to the
Administrative Agent, for the benefit of such L/C Issuer, a security interest in
any Cash Collateral and all proceeds of the foregoing with respect to such
Defaulting Lender’s participations in Letters of Credit deposited hereunder.
Such Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this clause (a)(iv) are subject to any
right or claim of any Person other than the Administrative Agent for the benefit
of such L/C Issuer or

 

-66-



--------------------------------------------------------------------------------

that the total amount of such funds is less than such Defaulting Lender’s Pro
Rata Share of all L/C Obligations that has not been reallocated as provided
above, the Borrower and/or such Defaulting Lender will, promptly upon demand by
the Administrative Agent, pay to the Administrative Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (I) such
Defaulting Lender’s Pro Rata Share of all L/C Obligations that have not been so
reallocated over (II) the total amount of funds, if any, then held as Cash
Collateral in respect thereof under this clause (a)(iv) that the Administrative
Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse such L/C Issuer. If the Lender that triggers the
Cash Collateral requirement under this clause (a)(iv) ceases to be a Defaulting
Lender (as determined by such L/C Issuer in good faith), or if there are no L/C
Obligations outstanding, any funds held as Cash Collateral pursuant to the
foregoing provisions shall thereafter be returned to the Borrower or the
Defaulting Lender, whichever provided the funds for the Cash Collateral, and the
Pro Rata Share of the L/C Obligations of each Revolving Credit Lender shall
thereafter take into account such Revolving Credit Lender’s Revolving Credit
Commitment.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 11:00 a.m.(New York City time) at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount and
currency thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject

 

-67-



--------------------------------------------------------------------------------

to the terms and conditions hereof, such L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall (A) not be required to permit any such extension if the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), and (B) shall not permit
any such extension if it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-extension Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 2:00 p.m. (New York City time) on the Business Day immediately
following any payment by an L/C Issuer under a Letter of Credit to be reimbursed
in Dollars or the Applicable Time on the date of any

 

-68-



--------------------------------------------------------------------------------

payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency with notice to the Borrower (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing in the applicable
currency. The L/C Issuer shall notify the Borrower of the amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Revolving Credit Loans that are Base Rate Loans but subject
to the amount of the unutilized portion of the Revolving Credit Commitments of
the Appropriate Lenders and the conditions set forth in Section 4.01 (other than
the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.01 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate for Revolving Credit Loans. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of

 

-69-



--------------------------------------------------------------------------------

Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the amount received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-70-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

 

-71-



--------------------------------------------------------------------------------

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vii) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be), and shall do so
not later than 2:00 p.m. (New York City time), on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 noon (New York City time) or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately

 

-72-



--------------------------------------------------------------------------------

preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders of the
applicable Facility, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are expressly subject to any
right or claim of any Person other than the Administrative Agent (on behalf of
the Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders or the Required Revolving Lenders, as
applicable, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate applicable to each Revolving Credit Lender’s Loans times the Dollar
Equivalent of the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided that (x) if any portion of a
Defaulting Lender’s Pro Rata Share of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to Bank of America or to the other
Revolving Credit Lenders, as applicable, pursuant to Section 2.03(a)(iv), then
the Borrower shall not be required to pay a Letter of Credit fee with respect to
such portion of such Defaulting Lender’s Pro Rata Share so long as it is Cash
Collateralized by the Borrower or so reallocated and (y) if any portion of a
Defaulting Lender’s Pro Rata Share is not Cash Collateralized or reallocated
pursuant to Section 2.03(a)(iv), then the Letter of Credit fee with respect to
such Defaulting Lender’s Pro Rata Share shall be payable to the applicable L/C
Issuer until such Pro Rata Share is Cash Collateralized or such Lender ceases to
be a Defaulting

 

-73-



--------------------------------------------------------------------------------

Lender. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to the Borrower
equal to the greater of (x) 0.25% per annum (or such other amount as may be
mutually agreed by the Borrower and the applicable L/C Issuer) of the Dollar
Equivalent of the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit) and (y) to the extent the L/C Issuer is the
Administrative Agent or an Affiliate thereof, $1,500 per annum. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account with respect to each Letter of
Credit issued to the Borrower the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within ten
(10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Provisions Related to Earlier Maturing Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time that are then
available for Borrowings pursuant to Section 4.01 (it being understood that no
partial face

 

-74-



--------------------------------------------------------------------------------

amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Except to the extent of reallocations of participations pursuant to clause
(i) of the immediately preceding sentence, the occurrence of a Maturity Date
with respect to a given tranche of Revolving Credit Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Revolving Credit Lenders in any Letter of Credit issued before such Maturity
Date.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender, may in its sole discretion,
agree to make loans in Dollars to the Borrower (each such loan, a “Swing Line
Loan”), from time to time on any Business Day during the period beginning after
the Closing Date and, subject to the last sentence of this Section 2.04(a),
until the Maturity Date for the Class B Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Swing Line Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Swing Line Loan, (i) the Revolving Credit
Exposure shall not exceed the aggregate Revolving Credit Commitment and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender (other
than the relevant Swing Line Lender), plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect; provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan. For the
avoidance of doubt, (i) all Borrowings of Swing Line Loans five (5) Business
Days prior to the Maturity Date of the Class A Revolving Credit Facility shall
be made, and deemed to be made, ratably among the Class A Revolving Credit
Lenders and the Class B Revolving Credit Lenders, and (ii) all Borrowings of
Swing Line Loans prior to the Maturity Date of the Class B Revolving Credit
Facility but on or after five (5) Business Days prior to the Maturity Date of
the Class A Revolving Credit Facility shall be made, and deemed to be made,
ratably among the Class B Revolving Credit Lenders.

Notwithstanding the foregoing, if at any time any Revolving Credit Lender is a
Defaulting Lender, such Defaulting Lender’s Pro Rata Share of the Swing Line
Loans will be reallocated (A) in the event the Defaulting Lender is any Cerberus
Revolving Lender, to Bank of America, and (B) with respect to any other
Defaulting Lenders, among all Revolving Credit Lenders that are not Defaulting
Lenders (pro rata in accordance with their respective Pro Rata Shares ) but, in
the case of each of clauses (A) and (B) above, only to the extent (x) the total

 

-75-



--------------------------------------------------------------------------------

Revolving Credit Exposure of all Revolving Credit Lenders that are not
Defaulting Lenders plus such Defaulting Lender’s Pro Rata Share of the Swing
Line Loans and any L/C Obligations, in each case, except to the extent Cash
Collateralized, does not exceed the aggregate Revolving Credit Commitments
(excluding the Revolving Credit Commitment of any Defaulting Lender) and (y) the
conditions set forth in Section 4.01 are satisfied at such time (in which case
the Revolving Credit Commitments of all Defaulting Lenders shall be deemed to be
zero (except to the extent Cash Collateral has been posted by such Defaulting
Lender in respect of any portion of such Defaulting Lender’s participations in
Swing Line Loans or L/C Obligations) for purposes of any determination of the
Revolving Credit Lenders’ respective Pro Rata Shares of the Swing Line Loans
(including for purposes of all fee calculations hereunder)); provided that if
such reallocation cannot be made, the Borrower and such Defaulting Lender, on a
joint and several basis, hereby agree, within two Business Days following notice
by the Administrative Agent, to cause to be deposited with the Administrative
Agent for the benefit of the Swing Line Lender Cash Collateral or similar
security reasonably satisfactory to such Swing Line Lender (in its sole
discretion) in the full amount of such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans. The Borrower and/or such Defaulting Lender hereby
grants to the Administrative Agent, for the benefit of the Swing Line Lender, a
security interest in all such Cash Collateral and all proceeds of the foregoing.
Such Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swing Line Lender or that the total amount of such funds is less than the
aggregate risk participation of such Defaulting Lender in the applicable Swing
Line Loan, the Borrower and/or such Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of
(x) such aggregate risk participation over (y) the total amount of funds, if
any, then held as Cash Collateral under this paragraph that the Administrative
Agent determines to be free and clear of any such right and claim. If the
Revolving Credit Lender that triggers the Cash Collateral requirement under this
paragraph ceases to be a Defaulting Lender (as determined by the Swing Line
Lender in good faith), or if the Swing Line Commitments have been permanently
reduced to zero, the funds held as Cash Collateral shall thereafter be returned
to the Borrower or the Defaulting Lender, whichever provided the funds for the
Cash Collateral.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m.(New York City time) on the
requested borrowing date and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the relevant Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice (by telephone or in writing), the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the

 

-76-



--------------------------------------------------------------------------------

Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless (x) the relevant Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m.(New
York City time) on the date of the proposed Swing Line Borrowing (A) directing
the Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied or (y) such Swing Line Lender has
determined in its sole discretion not to make such Swing Line Loan, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 p.m.(New York City time) on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf the Borrower (which hereby irrevocably authorizes such Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding
(provided that such request shall be deemed to have been automatically given
upon the occurrence of a Default or Event of Default under Section 8.01(f) or
(g) or upon the exercise of any of the remedies provided in Section 8.02). Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.01. The relevant Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m.(New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan,
as applicable, to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid

 

-77-



--------------------------------------------------------------------------------

by the Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.01. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the relevant Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded and the interest rate
applicable thereto as set forth in clause (c)(i) above) in the same funds as
those received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

-78-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Earlier Maturing Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date).

Section 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time thereafter, without premium or penalty, voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part; provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a minimum
principal amount of $2,500,000, or a whole multiple of $500,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
provided further that repayments of any Revolving Credit Loans shall be made
ratably among the Class A Revolving Credit Loans and the Class B Revolving
Credit Loans, other than prepayments in connection with a non-pro-rata reduction
of the Revolving Credit Commitments. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans and the order
of Borrowing(s) to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. In the
case of each prepayment of the Revolving Credit Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing

 

-79-



--------------------------------------------------------------------------------

Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (New York City time) on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed. Each prepayment of any Class of Term Loans pursuant to
this Section 2.05(a) shall be applied in direct order of maturity to repayments
thereof required pursuant to Section 2.07(a).

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) (commencing with the fiscal year ended December 30,
2011) and the related Compliance Certificate has been delivered pursuant to
Section 6.02(a), the Borrower shall cause to be prepaid an aggregate amount of
Loans in an amount equal to (A) 100% of Excess Cash Flow, if any, for the Excess
Cash Flow Period covered by such financial statements minus (B) the sum of
(1) all voluntary prepayments of Term Loans during such fiscal year pursuant to
Section 2.05(a) and the amount expended by any Purchasing Borrower Party to
prepay any Term Loans pursuant to Section 10.07(k) and (2) all voluntary
prepayments of Revolving Credit Loans and Swing Line Loans during such fiscal
year to the extent the Revolving Credit Commitments are permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (1) and (2), to the extent such prepayments are not funded with the
proceeds of Indebtedness. Prepayments pursuant to this Section 2.05(b)(i) shall
be applied first, to the Term Loan Facility and, second, to the Revolving Credit
Facilities in accordance with clause (v) below.

(ii) If (1) Holdings or any Restricted Subsidiary of Holdings Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (l), (n),
(q) or (s)), (2) any Casualty Event occurs, which results in the realization or
receipt by Holdings or any Restricted Subsidiary of Net Proceeds or (3) any
Extraordinary Event occurs, which results in the realization or receipt by
Holdings or any Restricted Subsidiary of Net Proceeds, Holdings shall cause to
be offered to be prepaid on or prior to the date which is ten (10) Business Days
after the date of the realization or receipt by Holdings or any Restricted
Subsidiary of such Net Proceeds an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Proceeds received; provided that if any
Permitted Notes have been issued in compliance with Sections 7.01 and 7.03 with
Liens ranking pari passu with the Liens securing the Obligations pursuant to the
Junior Lien Intercreditor Agreement, then Holdings or the Borrower may, to the
extent required pursuant to the terms of the documentation governing such
Permitted Notes, prepay Term Loans and purchase such Permitted Notes (at a
purchase price no greater than par plus accrued and unpaid interest) on a pro
rata basis in accordance with the respective principal amounts thereof.

 

-80-



--------------------------------------------------------------------------------

(iii) If Holdings or any Restricted Subsidiary incurs or issues any Indebtedness
after the Amendment No. 5 Effective Date (x) pursuant to Section 7.03(s)(ii) or
(y) that is not otherwise permitted to be incurred pursuant to Section 7.03, the
Borrower shall cause to be prepaid an aggregate principal amount of Term Loans
in an amount equal to 100% of all Net Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt by Holdings or such
Restricted Subsidiary of such Net Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(v) Each prepayment of Term Loans pursuant to Section 2.05(b)(i) shall be
applied to the principal installments of the Term Loan Facility required
pursuant to Section 2.07(a) in the direct order of maturity; provided, however,
that, if the prepayment to be made pursuant to Section 2.05(b)(i) exceeds the
amount of the immediately following installment due under Section 2.07(a), the
amount of such excess shall be applied to the principal installments of the Term
Loan Facility required pursuant to Section 2.07(a) in the inverse order of
maturity. Each prepayment of Term Loans pursuant to Section 2.05(b)(ii) or
(iii) shall be applied to the principal installments of the Term Loan Facility
required pursuant to Section 2.07(a) in the inverse order of maturity; and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares, subject to clause (vii) of this Section 2.05(b). Each
prepayment of Revolving Credit Loans pursuant to Section 2.05(b) shall be made
ratably among the Class A Revolving Credit Loans and the Class B Revolving
Credit Loans and paid to the Revolving Credit Lenders in accordance with their
respective Pro Rata Shares.

(vi) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

 

-81-



--------------------------------------------------------------------------------

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause
(ii) of this Section 2.05(b) at least four (4) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clause
(ii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.one
(1) Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be retained by the Borrower.

(viii) On the Amendment No. 5 Effective Date, the Borrower shall cause to be
prepaid the entire aggregate principal amount of the Term B-1 Loans from the
proceeds of the Term B-2 Loans funded pursuant to the Term B-2 Commitments.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, as applicable, or any whole multiple of $1,000,000, in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facilities, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of any Commitments if such termination would have resulted from a
refinancing of all of the applicable Facilities, which refinancing shall not be
consummated or otherwise shall be delayed.

(b) Mandatory. The Term B-1 Commitment of each Term B-1 Lender was automatically
and permanently reduced to $0 upon the funding of Term B-1 Loans on the Closing
Date. The Term B-2 Commitment of each Term B-2 Lender shall be automatically and

 

-82-



--------------------------------------------------------------------------------

permanently reduced to $0 upon the funding of the Term B-2 Loans to be made by
it on the Amendment No. 5 Effective Date. The Revolving Credit Commitment of
each Revolving Credit Lender shall automatically and permanently terminate on
the applicable Maturity Date. The aggregate principal amount of the Class B
Revolving Credit Commitments shall be permanently reduced on June 24, 2016 (or,
if the Amendment No. 5 Effective Date occurs after June 24, 2016, on the
Amendment No. 5 Effective Date) in an aggregate principal amount equal to 20% of
the total amount of the Class B Revolving Credit Commitments as of the Amendment
No. 5 Effective Date; provided that each Class B Revolving Credit Lender shall
have the option to decline the permanent reduction in Class B Revolving Credit
Commitments otherwise required by this sentence with respect to such Class B
Revolving Credit Lender’s Pro Rata Share of the Class B Revolving Credit
Commitments by providing written notice to the Administrative Agent and the
Borrower three (3) Business Days prior to the date of the permanent reduction
required by this sentence. The aggregate principal amount of the Revolving
Credit Commitments (as defined immediately prior to the Amendment No. 5
Effective Date) held by the Specified Lender shall (i) be permanently reduced on
the Amendment No. 5 Effective Date in an aggregate principal amount equal to 20%
of the total amount of such Commitments immediately prior to the Amendment No. 5
Effective Date and (ii) as so reduced, shall automatically and permanently
terminate on the Amendment No. 5 Effective Date concurrently with the conversion
of such Commitments into Term B-2 Commitments pursuant to Section 2.01(f).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination. For the avoidance of doubt and
notwithstanding anything to the contrary contained in this Agreement,
immediately following the Amendment No. 5 Effective Date the permanent reduction
of any Revolving Credit Commitments may be applied on a non-pro rata basis among
the outstanding Classes of Revolving Credit Commitments; provided that such
reduction shall be made ratably among the Lenders of such Class except to the
extent a Class B Revolving Credit Lender declines any permanent reduction
otherwise required by the penultimate sentence of Section 2.06(b) with respect
to its Pro Rata Share of the Class B Revolving Credit Commitments.

 

-83-



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B-2 Lenders (i) on or prior to the first anniversary
of the Amendment No. 5 Effective Date, an aggregate amount equal to $22,500,000
and on or prior to the second anniversary of the Amendment No. 5 Effective Date,
an aggregate amount equal to $22,500,000 (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the Term
B-2 Loans, the aggregate principal amount of all Term B-2 Loans outstanding on
such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for each Revolving Credit Facility the aggregate principal amount of all of
the Borrower’s Revolving Credit Loans under such Facility outstanding on such
date.

(c) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Maturity Date for each Revolving
Credit Facility.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (which shall not include any Swing Line Loan) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate, for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan (other than a Swing Line Loan) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-84-



--------------------------------------------------------------------------------

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share , a commitment fee (“Commitment Fee”) equal to the
Applicable Rate with respect to commitment fees times the actual daily amount by
which the aggregate Revolving Credit Commitment of a Class exceeds the sum of
(A) the Outstanding Amount of Revolving Credit Loans of such Class (which shall
exclude, for the avoidance of doubt, any Swing Line Loans) and (B) the
Outstanding Amount of L/C Obligations of such Class; provided that (x) any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time and (y) no commitment fee shall accrue on any of the Commitments of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for the applicable Revolving Credit
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date during the first full fiscal quarter to occur after the
Closing Date, and on the Maturity Date for the applicable Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents in Dollars such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

(c) Amendment No. 5 Fees. The Borrower agrees to pay on the Amendment No. 5
Effective Date the fees set forth in Section 6 of Amendment No. 5.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six
(366) days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the

 

-85-



--------------------------------------------------------------------------------

Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Same Day Funds not later than 2:00 p.m.(New York City time) on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The

 

-86-



--------------------------------------------------------------------------------

Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as otherwise provided herein) of such payment in like
funds as received by wire transfer to such Lender’s applicable Lending Office.
All payments received by the Administrative Agent after 2:00 p.m.(New York City
time), shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. For the avoidance
of doubt, all payments to be made hereunder shall be made in Dollars or the
Alternative Currency in which such Borrowing was initially made.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the applicable Federal Funds Rate from time to
time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking rules governing interbank compensation. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

-87-



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), 2.03(c), 2.04(c), 2.12(c) or 2.13, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

-88-



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments.

If, other than as expressly provided in Section 7.03(s), Section 10.07 or as
otherwise provided elsewhere herein, any Lender shall obtain on account of the
Loans made by it, or the participations in L/C Obligations and Swing Line Loans
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations or Swing Line Loans held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Revolving Credit Commitments

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Revolving Credit Commitments (which shall be in
minimum increments of $1,000,000 and a minimum amount of $1,000,000 or equal to
the remaining amount available), as applicable, in an aggregate amount not to
exceed $15,000,000 from one or more Cerberus Revolving Lenders willing to
provide such Incremental Revolving Credit Commitments in their own discretion.
Such notice shall set forth (i) the amount of the Incremental Revolving Credit
Commitments being requested and (ii) the date on which such Incremental
Revolving Credit Commitments are requested to become effective (the “Increased
Amount Date”).

(b) The Borrower and each Cerberus Revolving Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Revolving Credit Commitment of such Cerberus Revolving Lender. Each Incremental
Amendment shall specify that the Incremental Revolving Credit Commitments are on
the same terms as the Class B Revolving Credit Commitments and shall be
additional Class B Revolving Credit Commitments.

 

-89-



--------------------------------------------------------------------------------

(c) The Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Class B Revolving Credit Commitments and Class B Revolving Credit Loans.

(d) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Amendment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Credit Commitments evidenced
thereby. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the applicable Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(e) The Incremental Amendment may, without the consent of Borrower, or any other
Loan Party, Agents or Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14. The Borrower will use the proceeds of the Incremental
Revolving Credit Loans for any purpose not prohibited by this Agreement.

(f) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

-90-



--------------------------------------------------------------------------------

ARTICLE III.

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Unless required by applicable Laws (as determined in good faith by the
applicable withholding agent), any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for Taxes. If the Loan Party or other applicable withholding agent
shall be required by any Laws to withhold or deduct any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to any
Agent or any Lender (which term, for purposes of this Section 3.01, shall
include any L/C Issuer), (i) the sum payable by such Loan Party shall be
increased as necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) have
been made, each of such Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
relevant Loan Party is the applicable withholding agent, the relevant Loan Party
shall furnish to such Agent or Lender (as the case may be) the original or a
copy of a receipt evidencing payment thereof or other evidence reasonably
acceptable to such Agent or Lender.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, other than any
such Taxes that are imposed as a result of a Lender’s voluntary assignment in
such Lender’s interest in the Loan hereunder, but only to the extent such
assignment-related Taxes are imposed as a result of such Lender’s current or
former connection with the jurisdiction imposing such Taxes (other than any
connections arising from such Lender having executed, delivered, enforced,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document) (the “Other Taxes”).

(c) Each of the Loan Parties agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
additional amounts attributable to such Indemnified Taxes or Other Taxes)
payable by such Agent or such Lender (whether or not such Taxes are legally
imposed) and (ii) any expenses arising therefrom or with respect thereto,
provided such Agent or Lender, as the case may be, provides the relevant Loan
Party with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. If the Borrower reasonably believes that
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent and each Lender and L/C Issuer will use reasonable
efforts to cooperate with Borrower for the Borrower to file for and obtain a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent, such Lender, or such
L/C Issuer, result in any unreimbursed costs, expenses or be otherwise
disadvantageous to it.

 

-91-



--------------------------------------------------------------------------------

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. Without
limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I (any such certificate a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN,

 

-92-



--------------------------------------------------------------------------------

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
from each beneficial owner, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner). Each Lender shall deliver to the Borrower and the
Administrative Agent two further original copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower or the Administrative
Agent, or promptly notify the Borrower and the Administrative Agent that it is
unable to do so. Each Lender shall promptly notify the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered form or certification to the Borrower or the Administrative
Agent, or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a deduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

(iii) If a payment made to a Lender (including any L/C Issuer) under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the applicable Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine whether such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause (d), “FATCA” shall include any amendments made to FATCA after the
Amendment No. 4 Effective Date.

Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.

 

-93-



--------------------------------------------------------------------------------

(e) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 3.01(d).

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to change the jurisdiction of its
Lending Office (or take any other measures reasonably requested by the Borrower)
if such a change or other measures would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to the Loan
Party, net of all out-of-pocket expenses (including any Taxes) of the Lender or
Agent, as the case may be and without interest (other than any interest paid by
the relevant taxing authority with respect to such refund net of any Taxes
payable by any Agent or Lender on such interest); provided that the Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

(h) For purposes of determining withholding taxes imposed under FATCA, from and
after the Amendment No. 4 Effective Date, the Borrowers and the Administrative
Agent agree to treat (and the Lenders hereby authorize the Administrative Agent
to treat) any Loan Document and any Loan made or Letter of Credit issued under
any Loan Document as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 3.02 Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans,
or to determine or charge interest rates based upon the Eurocurrency Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
or to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such

 

-94-



--------------------------------------------------------------------------------

prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans (or in the case of Taxes, any Loan) or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
(which are covered by Section 3.01), or any Excluded Taxes or (ii) reserve
requirements contemplated by Section 3.04(c)) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
the Eurocurrency Rate Loan (or, in the case of Taxes, of maintaining its
obligations to make any Loan), or to reduce the amount of any sum received or
receivable by such Lender, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b) If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Amendment No. 5 Effective Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any

 

-95-



--------------------------------------------------------------------------------

corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction within fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

 

-96-



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

Section 3.06 Matters Applicable to All Requests for Compensation.

Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(a) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(b) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

-97-



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(c) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with

 

-98-



--------------------------------------------------------------------------------

respect to a Class vote, clause (iii). Notwithstanding the foregoing, as of the
Amendment No. 5 Effective Date, no Lender may be both a Class A Revolving Credit
Lender and a Class B Revolving Credit Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Lenders with respect to such Class) have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”

 

-99-



--------------------------------------------------------------------------------

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive any
assignment of rights by, or the replacement of, a Lender (including any L/C
Issuer) and termination of the Aggregate Commitments and repayment, satisfaction
and discharge of all other Obligations hereunder.

ARTICLE IV.

Conditions Precedent to Credit Extensions

Section 4.01 All Credit Events After the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) after the Closing Date is
subject to satisfaction of the following conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(iv) In the case of a Request for Credit Extension relating to any Revolving
Credit Loans or Swing Line Loans that is made from and after the Amendment No. 5
Effective Date to and including the date which is the second anniversary of the
Amendment No. 5 Effective Date, if at the time of the making of the applicable
Request for Credit Extension (and after giving effect to the applicable Credit
Extension requested thereby and any other Credit Extension subject to a Request
for Credit Extension that has not then been funded or honored) the aggregate
Revolving Credit Exposure of all Revolving Credit Lenders exceeds (or, after
giving effect to such Credit Extension(s), would exceed) 50% of the aggregate
amount of Revolving Credit Commitments of all Revolving Credit Lenders at such
time, the aggregate amount of unrestricted cash and Cash Equivalents owned or
held by the Borrower and its Restricted Subsidiaries shall not, after giving
effect to (x) the requested Credit Extension (and any other such Request for
Credit Extension that has not then been funded) and (y) the pro forma
application of (I) the proceeds of the requested Credit Extension (and any such
other Request for Credit Extension) and (II) any other unrestricted cash and
Cash Equivalents of the Borrower and its Restricted Subsidiaries, in each case
on (A) in the case of any Borrowing of Eurocurrency Rate Loans, the date that is
three Business Days (or four Business Days if the Interest Period selected is
other than one, two, three or six months in duration) prior to the requested
Credit Extension and (B) in the case of any Borrowing of Base Rate Loans, the
date of the requested Credit Extension, for a purpose permitted under this
Agreement (and not constituting an investment in Cash Equivalents or a
Restricted Subsidiary), exceed $60,000,000.

 

-100-



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.01(i) and (ii) of this Agreement and, in the case of any Credit Extension on
the Amendment No. 5 Effective Date, Section 6 of Amendment No. 5 have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

Representations and Warranties

Section 5.01 Representations and Warranties.

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Credit Extensions, the Loan Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated under this Agreement,
which representations and warranties shall be deemed made on the Amendment No. 5
Effective Date and as otherwise set forth in Article IV, that:

(a) Organization; Power; Qualification. Each Loan Party and each Subsidiary
thereof is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Loan Party and each Subsidiary thereof are organized and qualified
to do business as of the Amendment No. 5 Effective Date are described on
Schedule 5.01(a).

(b) Ownership. Each Subsidiary of each Loan Party as of the Amendment No. 5
Effective Date is listed on Schedule 5.01(b). As of the Amendment No. 5
Effective Date, the capitalization of each Loan Party and its Subsidiaries
consists of the number of shares or other equity interests, authorized, issued
and outstanding, of such classes and series, with or without par value,
described on Schedule 5.01(b). All shares or other equity interests outstanding
as of the Amendment No. 5 Effective Date have been duly authorized and validly
issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights, except as described in Schedule 5.01(b). The shareholders or other
owners, as applicable, of each Loan Party and its Subsidiaries and the number of
shares or other equity interests owned by each as of the Amendment No. 5
Effective Date are described on Schedule 5.01(b). As of the Amendment No. 5
Effective Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of Equity Interests of any Loan Party or any
Subsidiary thereof, except as described on Schedule 5.01(b).

 

-101-



--------------------------------------------------------------------------------

(c) Authorization; Enforceability. Each Loan Party and each Subsidiary thereof
has the right, power and authority and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Loan Party and each Subsidiary thereof that is a party thereto,
and each such document constitutes the legal, valid and binding obligation of
each Loan Party and each Subsidiary thereof that is a party thereto, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which each such Person is a party, in accordance with their respective terms,
the Credit Extensions hereunder and the transactions contemplated hereby do not
and will not, by the passage of time, the giving of notice or otherwise,
(i) require any Governmental Approval or violate any Applicable Law relating to
any Loan Party where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any Loan
Party, (iii) conflict with, result in a breach of or constitute a default under
any indenture, agreement or other instrument to which such Person is a party or
by which any of its properties may be bound or any Governmental Approval
relating to such Person, which could reasonably be expected to have a Material
Adverse Effect or as set forth on Schedule 5.01(d), (iv) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority or any other
Person other than (A) consents, authorizations, filings or other acts or
consents for which the failure to obtain or make could not reasonably be
expected to have a Material Adverse Effect, (B) consents or filings under the
UCC, (C) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office and (D) as may be required with respect to
vehicles registered under a certificate of title.

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each
Subsidiary thereof (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.

 

-102-



--------------------------------------------------------------------------------

(f) Tax Returns and Payments. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:

(i) Each Loan Party and each Subsidiary thereof has duly filed or caused to be
filed all Tax returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all Taxes (including in the capacity
of a withholding agent) upon it and its property, income, profits and assets
(other than any amount that is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person).Such returns accurately
reflect in all material respects all liability for Taxes of any Loan Party or
any Subsidiary thereof for the periods covered thereby;

(ii) Except as set forth on Schedule 5.01(f), there is no ongoing audit or
examination or, to the knowledge of Holdings or any Subsidiary thereof, other
investigation by any Governmental Authority of the Tax liability of any Loan
Party or any Subsidiary thereof;

(iii) No Governmental Authority has asserted in writing any Lien or other claim
against any Loan Party or any Subsidiary thereof with respect to unpaid Taxes
which has not been discharged or resolved (other than (A) any amount that is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person) and (B) Liens permitted by Section 7.01; and

(iv) The charges, accruals and reserves on the books of each Loan Party and each
Subsidiary thereof in respect of Taxes for all fiscal year and portions thereof
since the organization of any Loan Party or any Subsidiary thereof are in the
judgment of Holdings and the Borrower adequate.

(g) Intellectual Property Matters. To the knowledge of Holdings and its
Subsidiaries, each Loan Party and each Subsidiary thereof owns or possesses
rights to use all material copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, service marks and trade
names which are reasonably necessary to conduct its business. To the knowledge
of Holdings and its Subsidiaries, (i) no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights and (ii) no Loan Party nor any Subsidiary thereof
is liable to any Person for infringement under Applicable Law with respect to
any such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.

(h) Environmental Matters.

(i) To their knowledge, the properties owned, leased or operated by each Loan
Party and each Subsidiary thereof now do not contain, and have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect;

 

-103-



--------------------------------------------------------------------------------

(ii) Each Loan Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and, to the knowledge of
Holdings and its Subsidiaries, there is no contamination at, under or about such
properties or such operations which could interfere in any material respect with
the continued operation of such properties or impair the fair saleable value
thereof, except, in each case, as could not reasonably, individually or in the
aggregate, be expected to have a Material Adverse Effect;

(iii) No Loan Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding Hazardous Materials or Environmental Laws, nor does any Loan
Party or any Subsidiary thereof have knowledge or reason to believe that any
such notice will be received or is being threatened, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect;

(iv) To the knowledge of Holdings and its Subsidiaries, (a) Hazardous Materials
have not been transported or disposed of to or from the properties owned, leased
or operated by any Loan Party or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor (b) have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws, except, in each case, where such violation or liability could not
reasonably be expected to have a Material Adverse Effect;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Holdings and its Subsidiaries, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary thereof or such
properties or such operations except where such proceeding, action, decree,
order or other requirement could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect; and

(vi) To the knowledge of Holdings, there has been no release or threat of
release of Hazardous Materials at or from properties owned, leased or operated
by any Loan Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws except where such violation or liability could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(i) Employee Benefit Matters.

(i) Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. No liability has

 

-104-



--------------------------------------------------------------------------------

been incurred by any Loan Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(ii) As of the Amendment No. 5 Effective Date, no Pension Plan has been
terminated, nor has any accumulated funding deficiency (as defined in
Section 412 of the Code) been incurred (without regard to any waiver granted
under Section 412 of the Code), nor has any funding waiver from the Internal
Revenue Service been received or requested with respect to any Pension Plan, nor
has any Loan Party or any ERISA Affiliate failed to make any contributions or to
pay any amounts due and owing as required by Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan prior to the due dates of
such contributions under Section 412 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan, in each case, where any of
the foregoing could reasonably be expected to have a Material Adverse Effect;

(iii) No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a Material Adverse Effect;

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (A) employee welfare benefit plan (as defined in
Section 3(1) of ERISA) or (B) Pension Plan, in each case, currently maintained
or contributed to by any Loan Party or any Subsidiary thereof.

(j) Margin Stock. No Loan Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. If requested by
any Lender (through the Administrative Agent) or the Administrative Agent,
Holdings will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.

(k) Government Regulation. No Loan Party nor any Subsidiary thereof is an
“investment company” (as such term is defined or used in the Investment Company
Act of 1940, as amended) nor is any Loan Party or any Subsidiary thereof
“controlled” by an “investment company” that is required to register under the
Investment Company Act of 1940, as amended, and no Loan Party nor any Subsidiary
thereof is, or after giving effect to any Credit Extensions will be, subject to
regulation under the Interstate Commerce Act, as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.

 

-105-



--------------------------------------------------------------------------------

(l) Material Contracts. Schedule 5.01(l) sets forth a complete and accurate list
of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Amendment No. 5 Effective Date. Other than as set forth in
Schedule 5.01(l), each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, each Loan Party and each Subsidiary
thereof has delivered to the Administrative Agent a true and complete copy of
each Material Contract required to be listed on Schedule 5.01(l). No Loan Party
nor any Subsidiary thereof (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any Material Contract in any
material respect.

(m) Employee Relations. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(n) Financial Statements. The 2015 Audited Financial Statements filed with the
SEC are complete and correct and fairly present on a consolidated basis the
assets, liabilities and financial position of Holdings and its Subsidiaries as
at such dates, and the results of operations and changes of financial position
for the periods then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. Such
financial statements show all material Indebtedness and other material
liabilities, direct or contingent, of Holdings and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments,
and Indebtedness, in each case, to the extent required to be disclosed under
GAAP. The projections delivered pursuant to Section 6(xvi) of Amendment No. 5,
if any, were prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed to be reasonable at the date of delivery
in light of then existing conditions except that (i) such balance sheet shall be
subject to normal year end closing and audit adjustments and (ii) with respect
to such projections, it is recognized that actual results for the periods
covered may differ from the projections and such differences may be material.

(o) No Material Adverse Effect. Since January 1, 2016, no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.

(p) Solvency. As of the Amendment No. 5 Effective Date and after giving effect
to the Amendment No. 5 Transactions, the Loan Parties and their Subsidiaries,
taken as a whole, are Solvent.

(q) Titles to Properties. As of the Amendment No. 5 Effective Date, the real
property listed on Schedule 5.01(q) constitutes (i) all of the Material Real
Property that is owned and (ii) all real property that is leased or subleased by
any Loan Party or any of its Subsidiaries with annual rent payments in excess of
$5,000,000. Each Loan Party and each Subsidiary thereof has such title to the
real property owned by it or such valid leasehold interest in the real property
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets.

 

-106-



--------------------------------------------------------------------------------

(r) Insurance. The properties of each Loan Party and each Subsidiary thereof are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties and their Subsidiaries, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in locations where
the Loan Parties and their Subsidiaries operate.

(s) Liens. None of the properties and assets (including, without limitation,
intellectual property and licenses) of any Loan Party or any Subsidiary thereof
is subject to any Lien, except Liens permitted by Section 7.01. No Loan Party or
any Subsidiary thereof has signed any financing statement or any security
agreement authorizing any secured party thereunder to file any financing
statement, except to perfect Liens permitted by Section 7.01.

(t) Indebtedness and Guaranty Obligations. Schedule 5.01(t) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Loan Parties
and their respective Subsidiaries as of the Amendment No. 5 Effective Date in
excess of the Threshold Amount, after giving effect to the Amendment No. 5
Transactions. As of the Amendment No. 5 Effective Date, the Loan Parties and
their respective Subsidiaries have performed and are in compliance with all of
the material terms of such Indebtedness and Guaranty Obligations and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of any of the Loan
Parties or any of their respective Subsidiaries exists with respect to any such
Indebtedness or Guaranty Obligation.

(u) Litigation. Except for matters existing on the Amendment No. 5 Effective
Date and set forth on Schedule 5.01(u), there are no actions, suits,
investigations or proceedings pending nor, to the knowledge of the Borrower,
threatened against or in any other way relating adversely to or affecting any
Loan Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that has or could reasonably be expected to have, individually, a
Material Adverse Effect.

(v) Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Loan Party or any Subsidiary thereof under
any Material Contract or judgment, decree or order to which any Loan Party or
any Subsidiary thereof is a party or by which any Loan Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Loan Party or any Subsidiary thereof to make any payment thereunder
prior to the scheduled maturity date therefor that, in any case under this
clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. (A) No Loan Party or any Subsidiary
thereof has been debarred or suspended from any contracting with the United
States government, (B) a final decision of debarment or a final decision of
suspension has not been issued to any Loan Party or any Subsidiary thereof,
(C) the actual termination for default of any Material Contract has not been
issued to or received by any Loan Party or any Subsidiary thereof.

 

-107-



--------------------------------------------------------------------------------

(w) Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.

(x) Anti-Corruption Laws. Holdings and its Subsidiaries have conducted their
businesses in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977 and other similar anti-corruption
legislation in other jurisdictions with jurisdiction over Holdings, the Borrower
or any Subsidiary and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

(y) Anti-Terrorism Laws. No Loan Party, none of its Subsidiaries and, to the
knowledge of each Loan Party, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or Affiliate (i) has violated or is in violation of Anti-Terrorism
Laws or Sanctions or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in the “Forty Recommendations”
and “Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(i) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate that is
acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person or the target or subject of Sanctions.

(ii) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate acting
or benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or Sanctions or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law or Sanctions.

(z) [Reserved].

(aa) Disclosure. Holdings and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which to their knowledge any Loan Party and any
Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Loan Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or

 

-108-



--------------------------------------------------------------------------------

delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed at the time of delivery to be
reasonable in light of then existing conditions, it being recognized that actual
results for periods covered by projections or estimates may differ from such
projections or estimates and such differences may be material.

(bb) Collateral Documents.

(i) Valid Liens. Each Collateral Document delivered on the Closing Date and
pursuant to Sections 6.11 and 6.13 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 4 to the Perfection Certificate,
as amended from time to time, and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the Security Agreement), the
Liens created by the Collateral Documents shall constitute fully perfected Liens
on, and security interests in (to the extent intended to be created thereby),
all right, title and interest of the grantors in such Collateral to the extent
perfection can be obtained by filing financing statements, in each case subject
to no Liens other than Liens permitted hereunder.

(ii) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by such Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case free and clear of Liens other than Liens permitted
under Section 7.01 hereof (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents, Trademarks and
Copyrights registered or applied for by the grantors thereof after the Closing
Date).

(iii) Mortgages. Upon recording thereof in the appropriate recording office,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected first-priority Liens on, and security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Liens permitted hereunder, and when
the Mortgages are filed in the offices specified on Schedule 4 to the Perfection
Certificate

 

-109-



--------------------------------------------------------------------------------

dated the Amendment No. 5 Effective Date (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 6.11 and 6.13, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 6.11 and 6.13), the Mortgages shall constitute fully
perfected first-priority Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.

(iv) Notwithstanding anything herein (including this Section 5.01) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral Documents or
(C) on the Closing Date and until required pursuant to Section 6.13, the pledge
or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date.

(cc) Use of Proceeds. The proceeds of the Term B-2 Loans will be used on the
Amendment No. 5 Effective Date to effect the Amendment No. 5 Transactions,
including without limitation, the prepayment in full of all amounts outstanding
under the Term B-1 Loans, and to pay costs and expenses relating to the
Amendment No. 5 Transactions. The proceeds of the Revolving Credit Loans and
Swing Line Loans, shall be used to pay for working capital, general corporate
purposes, and any other purpose not prohibited by this Agreement including
Permitted Acquisitions, other Investments and the costs and expenses relating to
the Amendment No. 5 Transactions. The Letters of Credit shall be used solely to
support obligations of the Borrower and its Subsidiaries incurred for working
capital, general corporate purposes and any other purpose not prohibited by this
Agreement.

(dd) EEA Financial Institutions. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.

Section 5.02 Survival of Representations and Warranties, Etc.

All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Amendment No. 5 Effective Date (except those that are expressly
made as of a specific date), shall survive the Amendment No. 5 Effective Date
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

-110-



--------------------------------------------------------------------------------

ARTICLE VI.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations, obligations under Secured
Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) hereunder which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date, Holdings and the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
of the Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within ninety (90) days after the
end of each fiscal year, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to (x) any “going concern” or like
qualification or exception (except for (i) in the case of the fiscal year ended
December 31, 2015, such qualifications or exceptions that relate solely to the
maturity of the Term B-1 Loans and/or Class A Revolving Credit Commitments, as
applicable, and (ii) in the case of the fiscal year ending December 31, 2016,
such qualifications or exceptions that relate solely to the maturity of any
outstanding Senior Notes and/or the Class B Revolving Credit Facility, as
applicable) or (y) any qualification or exception as to the scope of such audit;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Holdings as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, and in any event no later than seventy-five
(75) days after the end of each fiscal year of Holdings, a detailed consolidated
budget for the following fiscal year on a

 

-111-



--------------------------------------------------------------------------------

quarterly basis (including a projected consolidated balance sheet of Holdings
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
l0-K or 10-Q, as applicable, containing the information required to be contained
therein if Holdings (or any direct or indirect parent thereof), as applicable,
were required to file such forms with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
Holdings, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
Holdings and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to (x) any
“going concern” or like qualification or exception (except for (i) in the case
of the fiscal year ended December 31, 2015, such qualifications or exceptions
that relate solely to the maturity of the Term B-1 Loans and/or Class A
Revolving Credit Commitments, as applicable, and (ii) in the case of the fiscal
year ending December 31, 2016, such qualifications or exceptions that relate
solely to the maturity of any outstanding Senior Notes and/or the Class B
Revolving Credit Facility, as applicable) or (y) any qualification or exception
as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(c)
and (d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or Holdings or any
other direct or indirect parent of the Borrower) posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written

 

-122-



--------------------------------------------------------------------------------

request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. In the event any financial statements delivered under Section 6.01(a)
or (b) above shall be restated, Holdings and the Borrower shall deliver,
promptly after such restated financial statements become available, revised
Compliance Certificates with respect to the periods covered thereby that give
effect to such restatement, signed by a Responsible Officer of each of Holdings
and the Borrower.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and each Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), commencing with the first full fiscal
quarter completed after the Closing Date, a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings;

 

-113-



--------------------------------------------------------------------------------

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), but only if available after the use of
commercially reasonable efforts, a certificate (or other appropriate reporting
means in accordance with applicable auditing standards) of its independent
registered public accounting firm stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default or, if any
Event of Default shall exist, stating the nature and status of such event;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Senior Notes Documentation, or Junior Financing Documentation in each case
in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any clause of this
Section 6.02;

(e) together with the delivery of each annual Compliance Certificate pursuant to
Section 6.02(a), (i) a report setting forth the information required by sections
describing the legal name and the jurisdiction of formation of each Loan Party
and the location of the Chief Executive Office of each Loan Party of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the last such report and
(ii) a list of each Subsidiary of the Borrower that identifies each Subsidiary
as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate (to the extent that there have been any
changes in the identity of such Subsidiaries since the Closing Date or the most
recent list provided); and

(f) promptly, such additional customary information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

Section 6.03 Notices.

Promptly after a Responsible Officer of Holdings or any Subsidiary Guarantor has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

 

-114-



--------------------------------------------------------------------------------

(c) of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity including with respect to any
Environmental Law which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in a Material Adverse Effect; and

(e) the occurrence of the Amendment No. 5 Effective Date.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action
Holdings has taken and proposes to take with respect thereto.

Section 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its Taxes (whether or not shown on a Tax
return), except, in each case, to the extent any such Tax is being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP or the failure to pay or discharge the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice and in the normal conduct of its business.

Section 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the

 

-115-



--------------------------------------------------------------------------------

kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings and the Restricted Subsidiaries)
as are customarily carried under similar circumstances by such other Persons.

(b) Requirements of Insurance. Not later than ninety (90) days after the Closing
Date (or the date any such insurance is obtained, in the case of insurance
obtained after the Closing Date), the Borrower shall use commercially reasonable
efforts to ensure that (i) all such insurance with respect to any Collateral
shall provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 10 days (or, to the
extent reasonably available, 30 days) after receipt by the Collateral Agent of
written notice thereof (and within ninety (90) days after such written notice
the Borrower shall deliver an updated insurance certificate with respect
thereto) and (ii) all such insurance with respect to any Collateral shall name
the Collateral Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) and loss payee (in the case of property insurance), as applicable.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any material improvements are located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

Section 6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws
(including, without limitation, ERISA and Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Any Loan Party or any Subsidiary thereof shall not be debarred or suspended
from any contracting with a United States governmental agency from which 20% of
the revenue of Holdings and its Subsidiaries for the four-quarter period most
recently ended was generated.

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

 

-116-



--------------------------------------------------------------------------------

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than records of the Board of Directors of such Loan Party or
such Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year and only one
(1) such time shall be at the Borrower’s expense; provided further that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes trade secrets or proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney client or similar privilege or constitutes
attorney work-product.

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (in each case, other than an Excluded Subsidiary) by Holdings,
(y) any Excluded Subsidiary ceasing to constitute an Excluded Subsidiary or
(z) or the designation in accordance with Section 6.14 of any existing direct or
indirect Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary:

(i) within 45 days after such formation, acquisition, cessation or designation,
or such longer period as the Administrative Agent may agree in writing in its
reasonable discretion:

(A) cause each such Subsidiary that is required to become a Guarantor pursuant
to the Collateral and Guarantee Requirement to duly

 

-117-



--------------------------------------------------------------------------------

execute and deliver to the Administrative Agent or the Collateral Agent (as
appropriate) joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the
Intercompany Note and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in Section 6.13(b)), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent, subject to local law requirements, with the
Mortgages, Security Agreement, Intellectual Property Security Agreements and
other security agreements in effect on the Closing Date), in each case granting
first-priority Liens required by the Collateral and Guarantee Requirement;

(B) cause each such Subsidiary that is required to become a Guarantor pursuant
to the Collateral and Guarantee Requirement (and the parent of each such
Subsidiary that is a Guarantor) to deliver any and all certificates representing
Equity Interests (to the extent certificated) and intercompany notes (to the
extent certificated) that are required to be pledged pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and perfected Liens to the extent required by the Collateral and Guarantee
Requirement or the Collateral Documents, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement or the Collateral
Documents;

(ii) as promptly as practicable after the request therefor by the Administrative
Agent or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than Holdings or one of its Subsidiaries, where, despite the commercially
reasonable efforts of the Borrower to obtain such consent, such consent cannot
be obtained; and

(iii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the

 

-118-



--------------------------------------------------------------------------------

Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Collateral Agent any other items necessary from time to time to satisfy
the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement or the Collateral Documents, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

(b) Not later than sixty (60) days after the acquisition by any Loan Party of
Material Real Property as determined by the Borrower (acting reasonably and in
good faith) (or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, which property
would not be automatically subject to another Lien pursuant to pre-existing
Collateral Documents, cause such property to be subject to a first-priority Lien
and Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

(c) Always ensuring that the Obligations are secured by a first-priority
security interest in all the Equity Interests of the Borrower, subject to any
Liens permitted under Section 7.01.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations and ownership, use
or occupation of its properties; and, in each case to the extent the Loan
Parties are required by Environmental Laws, conduct any investigation, remedial
or other corrective action necessary to address Hazardous Materials at any
property or facility in accordance with applicable Environmental Laws.

Section 6.13 Further Assurances and Post-Closing Conditions.

(a) Within ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion), deliver each Collateral
Document required to satisfy the Collateral and Guarantee Requirement or
required pursuant to the terms of any Collateral Document, duly executed by each
Loan Party required to be party thereto, together with all documents and
instruments required to perfect the security interest or Lien of the Collateral
Agent in the Collateral (if any) free of any other pledges, security interests
or mortgages, except Liens permitted under the Collateral and Guarantee
Requirement, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.

 

-119-



--------------------------------------------------------------------------------

(b) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement or
the Collateral Documents. If the Administrative Agent or the Collateral Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Borrower shall be in compliance
with the covenants set forth in Section 7.10(a) and (b), determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period (or, if no
Test Period cited in Section 7.10(a) or (b), as applicable, has passed, the
covenants in Section 7.10(a) and (b) for the first Test Period cited in such
Section shall be satisfied as of the last four quarters ended), in each case, as
if such designation had occurred on the last day of such fiscal quarter of the
Borrower and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes, or any Junior Financing, as applicable, and (iv) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, the sum of (A) the fair market value of assets of such Restricted
Subsidiary as of such date of designation (the “Designation Date”), plus (B) the
aggregate fair market value of assets of all Unrestricted Subsidiaries (in each
case measured as of the date of each such Unrestricted Subsidiary’s designation
as an Unrestricted Subsidiary) shall not exceed $250,000,000 as of such
Designation Date pro forma for such designation. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the applicable Loan Party therein at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s Investment in
such Subsidiary. Notwithstanding the foregoing, neither the Borrower nor any
direct or indirect parent of the Borrower shall be permitted to be an
Unrestricted Subsidiary.

 

-120-



--------------------------------------------------------------------------------

Section 6.15 Maintenance of Ratings.

The Borrower will use commercially reasonable efforts to cause the public credit
ratings for the Term B-2 Loans issued by each of S&P and Moody’s to each be
maintained (but not to obtain or maintain a specific rating).

Section 6.16 Program Specific Accounts.

The Borrower shall not permit, as of the first day of each month, the amount of
cash and Cash Equivalents deposited in Program Specific Accounts to exceed the
amounts necessary for anticipated operating expenses (including payroll) and to
comply with applicable statutory or regulatory obligations in connection with
the programs directly related to such Program Specific Accounts for the
following three-month period as determined by the Borrower in good faith.

ARTICLE VII.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations, obligations under
Secured Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claims has been made) which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Amendment No. 5 Effective Date:

Section 7.01 Liens.

None of Holdings, Borrower or the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Amendment No. 5 Effective Date; provided that any Lien
securing Indebtedness in excess of $1,000,000 individually or $5,000,000 in the
aggregate shall only be permitted to the extent such Lien is listed on Schedule
7.01(b), and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property beyond such property subject to a Lien on the Amendment No. 5 Effective
Date, other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

(c) Liens for Taxes, assessments or other governmental charges (i) that are not
yet due and payable or (ii) that are being contested in good faith and by
appropriate proceedings that have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien for which adequate
reserves are being maintained to the extent required by GAAP;

 

-121-



--------------------------------------------------------------------------------

(d) Lien imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens,
in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against Holdings, the Borrower or any of its Restricted Subsidiaries with
respect to Holdings, the Borrower or any of its Restricted Subsidiaries shall
then be proceeding with an appeal or other proceedings for review (or which, if
due and payable, are being contested in good faith by appropriate proceedings
and for which adequate reserves are being maintained, to the extent required by
GAAP and such proceedings have the effect of preventing the forfeiture or sale
of the property or assets subject to any such Lien);

(e) pledges or deposits in the ordinary course of business under workmen’s
compensation laws, unemployment insurance laws or similar legislation, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of Indebtedness) or leases to which Holdings, the Borrower or any of its
Restricted Subsidiaries is a party, or deposits to secure public or statutory
obligations of Holdings, the Borrower or any of its Restricted Subsidiaries or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which Holdings, the Borrower or any of its Restricted Subsidiaries is a party,
or deposits as security for contested taxes or import duties or for the payment
of rent, in each case incurred in the ordinary course of business;

(f) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(g) minor survey exceptions, minor encumbrances, easements, reservations of, or
rights of others for, licenses, rights-of-way, encroachments, protrusions,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning and other restrictions as to the use of real properties or
Liens incidental to the conduct other business of Holdings, the Borrower or its
Restricted Subsidiaries or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially affect the value of said properties or materially impair their use in
the operation of the business of Holdings, the Borrower or its Restricted
Subsidiaries, as applicable;

(h) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings for which adequate reserves
have been made;

(i) leases or subleases of real property which do not materially interfere with
the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

-122-



--------------------------------------------------------------------------------

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party or (ii) in favor of Holdings or
any other Loan Party;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) [reserved];

(r) Liens that are contractual rights of setoff or rights of pledge (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(s) [reserved];

(t) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created prior to or within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any

 

-123-



--------------------------------------------------------------------------------

time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;

(u) Liens incurred by a Restricted Subsidiary that is not a Loan Party securing
Indebtedness of a Restricted Subsidiary that is not a Loan Party permitted under
Section 7.03;

(v) Liens on assets, property or shares of stock at the time of its acquisition
or of a Person at the time such Person becomes a Restricted Subsidiary (other
than by designation as a Restricted Subsidiary pursuant to Section 6.14), in
each case after the Amendment No. 5 Effective Date (including Capitalized
Leases); provided that (i) such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition or such other Person becoming a
Restricted Subsidiary, (ii) such Liens do not extend to any other property owned
by Holdings, the Borrower or the Restricted Subsidiaries, (iii) to the extent
securing Indebtedness, the Indebtedness secured thereby is permitted under
Section 7.03(g), and (iv) to the extent such Liens secure Indebtedness and are
on assets of a Loan Party, such Liens shall be subordinated to the Liens
securing the Obligations on terms reasonably satisfactory to the Administrative
Agent;

(w) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;

(x) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Holdings and its Restricted
Subsidiaries in the ordinary course of business;

(y) deposits made in the ordinary course of business to secured liability to
insurance carriers;

(z) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (b), (t), (u), (v), (m)(i) and (ii) of this
Section 7.01; provided, however, that (x) such new Lien shall be limited to all
or part of the same property that secured the original Lien (plus improvements
on such property), and (y) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (b), (t), (u), (v), (m)(i) and (ii) of this Section 7.01 at the
time the original Lien became a Lien permitted under Section 7.01, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

(aa) other Liens securing obligations not to exceed $15,000,000 at any one time
outstanding; provided that such Liens (i) may not be senior in priority to the
Liens securing the Obligations and (ii) that are pari passu with the Liens
securing the Obligations may not exceed $5,000,000 at any one time outstanding;

 

-124-



--------------------------------------------------------------------------------

(bb) Liens securing Permitted Notes issued pursuant to Section 7.03(s) so long
as such Liens are subject the Junior Lien Intercreditor Agreement;

(cc) [reserved];

(dd) [reserved];

(ee) [reserved];

(ff) [reserved];

(gg) [reserved];

(hh) Liens on assets of Foreign Subsidiaries to secure Indebtedness permitted
under Sections 7.03(v) and (w);

(ii) Liens securing Secured Hedge Agreements so long as the related Indebtedness
is, and is permitted to be under Section 7.03, secured by a Lien on the same
property securing such Secured Hedge Agreement; provided that, the aggregate
amount of obligations under Secured Hedge Agreements secured by Liens permitted
under this clause (ii) shall not exceed $20,000,000 of any one time outstanding;
and

(jj) Liens securing Indebtedness incurred pursuant to Sections 7.03(y) and (z);
provided that, such Liens shall be subordinated to the Liens securing the
Obligations pursuant to the Junior Lien Intercreditor Agreement.

Section 7.02 Investments.

None of Holdings, the Borrower or the Restricted Subsidiaries shall directly or
indirectly, make or hold any Investments, except:

(a) (i) Investment in Cash Equivalents or (ii) Investment Grade Securities in an
amount not to exceed $10,000,000 at any one time outstanding; provided that any
such Investment Grade Securities, in the case of this clause (ii), may not be
held by the Borrower or any Restricted Subsidiary for a period of longer than
six months;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity) and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount outstanding at any time under clause (iii) above
shall not exceed $5,000,000;

(c) Investments (i) by Holdings or any Restricted Subsidiary in any Loan Party
and (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party;

 

-125-



--------------------------------------------------------------------------------

(d) Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) received or acquired (A) in exchange for
any other Investment or accounts receivable in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (B) as a result of a foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(e) Investments consisting of (x) transactions permitted under Sections 7.01,
7.03 (other than 7.03(b) and (d)), 7.04 (other than 7.04(d) and (e)) and 7.05
(other than 7.05(e)), (y) Restricted Payments permitted by Section 7.06 and
(z) repayments or other acquisitions of Indebtedness of the Company or a
Subsidiary Guarantor not prohibited by Section 7.12;

(f) Investments (i) existing or contemplated on the Amendment No. 5 Effective
Date and set forth on Schedule 7.02(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Amendment
No. 5 Effective Date by Holdings or any Restricted Subsidiary in Holdings or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of any original Investment under this clause (f) is not
increased except by the terms of such Investment as of the Amendment No. 5
Effective Date or as otherwise permitted by Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) Investments resulting from the receipt of non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of, or all or
substantially all the Equity Interests (other than directors’ qualifying shares
or any options for Equity Interests that cannot, as a matter of law, be
cancelled, redeemed or otherwise extinguished without the express agreement of
the holder thereof at or prior to acquisition) in, a Person or division or line
of business of a Person (or any subsequent investment made in a Person, division
or line of business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom (other than in respect of any Permitted
Acquisition made pursuant to a legally binding commitment entered into at a time
when no Default exists or would result therefrom); (ii) the Borrower and the
Restricted Subsidiaries shall be in Pro Forma Compliance with the covenants in
Section 7.10(a) and (b) after giving effect to such acquisition or investment
and any related transactions; (iii) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 7.03; (iv) to the extent required by the
Collateral and Guarantee Requirement, (A) the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
(B) any such newly created or acquired Subsidiary (other than an Excluded
Subsidiary or an Unrestricted Subsidiary) (it being understood that the
acquisition of an Unrestricted Subsidiary as part of a Permitted Acquisition
shall be deemed to be an Investment made in reliance on a provision of this
Section 7.02 other than this clause (i)) shall become Guarantors, in each case,
in accordance with Section 6.11, and (v) the aggregate amount of such
Investments by Loan Parties in assets that are not (or

 

-126-



--------------------------------------------------------------------------------

do not become) owned by a Loan Party or in Equity Interests in Persons that do
not become Loan Parties upon consummation of such acquisition shall not exceed
$50,000,000 (any such acquisition, a “Permitted Acquisition”);

(j) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
Section 7.02(j) that are at that time outstanding, not to exceed the greater of
(x) 25,000,000 and (y) 1.25% of Total Assets, at the time of such Investment
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent change in value), at any one time
outstanding;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) [reserved];

(m) loans and advances to Holdings and any other direct or indirect parent of
the Borrower, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(f)
or (h);

(n) other Investments (including in connection with Permitted Acquisitions as
contemplated pursuant to Sections 7.02(i)(iv) and (i)(v)) in an aggregate amount
outstanding pursuant to this clause (n) (valued at the time of the making
thereof, and without giving effect to any write downs or write offs thereof) at
any time not to exceed $25,000,000 (net of any return in respect thereof,
including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts);

(o) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(p) (i) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of business
and (ii) Investments the payment for which consists of Equity Interests of the
Borrower (other than Disqualified Equity Interests) or any direct or indirect
parent of the Borrower;

(q) Investments of a Restricted Subsidiary acquired after the Amendment No. 5
Effective Date or of an entity merged into or consolidated with a Restricted
Subsidiary in accordance with Section 7.04 after the Amendment No. 5 Effective
Date to the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(n) or permitted under Section 7.02(i)(v);

 

-127-



--------------------------------------------------------------------------------

(s) Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) Investments by Holdings or any other Loan Party made after the Amendment
No. 5 Effective Date in any Subsidiary that is not a Loan Party in an aggregate
outstanding amount not to exceed at any time (i) the greater of $50,000,000 and
2.5% of Total Assets less (ii) the outstanding amount of Investments made
pursuant to Section 7.02(i)(v);

(u) Investments in the form of loans from the Borrower or any Restricted
Subsidiary to GLS under the GLS Loan Documents (whether or not GLS is a
Subsidiary of Holdings at that time); provided that upon the designation of GLS
as an Unrestricted Subsidiary or the release of GLS from its guarantee hereunder
pursuant to Section 11.09 any such Investments outstanding upon such designation
or release shall be deemed to be an incurrence of such Investment no longer be
permitted under this Section 7.02(u); provided that, no such loans will be
evidenced by a promissory note unless such note shall be pledged by the Borrower
as Collateral to secure the Obligations;

(v) Investments in joint ventures (other than Investments in an Unrestricted
Subsidiary made after its designation pursuant to Section 6.14) made after the
Amendment No. 5 Effective Date in an aggregate outstanding amount not to exceed
$25,000,000;

(w) [reserved]; and

(x) any Investment (i) deemed to exist as a result of a Subsidiary of Holdings
that is not a Loan Party distributing a note or other intercompany debt to a
parent of such Subsidiary that is a Loan Party (to the extent there is no cash
consideration or services rendered for such note) and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Holdings and its Subsidiaries.

Section 7.03 Indebtedness.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness (i) outstanding on the Amendment No. 5 Effective Date (provided
that with respect to any Indebtedness in excess of $1,000,000 individually and
$5,000,000 in the aggregate, such Indebtedness will only be permitted under this
Section 7.03(b) if listed on Schedule 7.03(b)) and any refinancing thereof and
(ii) Indebtedness of Holdings to any Subsidiary of Holdings and of any
Subsidiary of Holdings to Holdings or any other Subsidiary of Holdings; provided
that, other than in the case of intercompany current liabilities incurred in the
ordinary course of business in connection with cash management, tax and
accounting operations of Holdings and its Subsidiaries, (x) Indebtedness of any
Subsidiary of

 

-128-



--------------------------------------------------------------------------------

Holdings that is not a Loan Party owing to a Loan Party shall be (A) subject to
Section 7.02 and (B) evidenced by an Intercompany Note and (y) any Indebtedness
of any Loan Party to a Subsidiary of Holdings that is not a Loan Party shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(c) Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of the Senior Notes or any
Junior Financing shall be permitted unless such guaranteeing party shall have
also provided a Guarantee of the Obligations on the terms set forth herein and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of Holdings or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that no
such Indebtedness of any Restricted Subsidiary of Holdings that is not a Loan
Party shall be evidenced by a promissory note unless such note is pledged as
Collateral to secure the Obligations and any Indebtedness of any Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Obligations reasonably satisfactory to the Administrative Agent and shall be
either unsecured or, if secured, secured by a Lien that is junior priority to
the Liens securing the Obligations;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) to finance the purchase, lease, construction or improvement of property
(real or personal) or equipment (whether through the direct purchase of the
assets or the Capital Stock of any Person owning such assets) by Holdings or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of $15,000,000 and 0.75% of
Total Assets (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

(f) Indebtedness in respect of Swap Contracts that are incurred in the ordinary
course of business (and not for speculative purposes): (A) for the purpose of
fixing or hedging interest rate risk with respect to any Indebtedness that is
permitted to be incurred under Section 7.03; (B) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(C) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases; provided that, the aggregate amount of obligations
under Swap Contracts permitted by this clause (f) shall not exceed $20,000,000
at any one time outstanding;

(g) Indebtedness not to exceed $30,000,000 at any one time outstanding, (i) of
the Borrower or any of its Restricted Subsidiaries incurred to finance an
acquisition and (ii) of Persons that are acquired by the Borrower or any of its
Restricted Subsidiaries or merged into the Borrower or a Restricted Subsidiary
in accordance with terms of this Agreement; provided,

 

-129-



--------------------------------------------------------------------------------

however, that after giving effect to such acquisition and the incurrence of such
Indebtedness, either: (1) the Fixed Charge Coverage Ratio shall not be less than
2.00 to 1.00 determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period or (2) the Fixed Charge Coverage Ratio calculated on
a Pro Forma Basis as of the last day of the most recently ended Test Period
would be greater than immediately prior to such acquisition; provided further,
however, that (A) any such Indebtedness described above has a final stated
maturity at least six months after the Maturity Date for the Term B-2 Loans and
(B) any such Indebtedness of any Loan Party shall either be unsecured or, if
secured by a Lien on the Collateral, secured on a junior basis to the Lien
securing the Obligations;

(h) Indebtedness representing deferred compensation to employees of Holdings or
any of its Restricted Subsidiaries incurred in the ordinary course of business;
provided that any such Indebtedness is either unsecured or, to the extent
permitted under Section 7.01, secured by Liens that are junior in priority to
the Obligations;

(i) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings or any direct or
indirect parent of the Borrower permitted by Section 7.06;

(j) Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred in connection with a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder; provided that any such
Indebtedness is either unsecured or, to the extent permitted under Section 7.01,
secured by Liens that are junior in priority to the Obligations;

(l) (A) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements or (B) Indebtedness arising from
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, provided that such Indebtedness is extinguished within five Business
Days of its incurrence;

(m) Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed $15,000,000 at any one time outstanding;
provided that, such Indebtedness may not be senior in right of payment or Lien
priority to the Obligations and any unsecured debt that is pari passu with the
Obligations in right of payment or any secured Indebtedness that is secured by a
Lien that is pari passu with the Liens securing the Obligations incurred under
this clause (m) shall not exceed $5,000,000 at any one time outstanding;

 

-130-



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business; provided that, the amount of Indebtedness
incurred under this Section 7.03(n) shall not exceed $25,000,000 at any one time
outstanding;

(o) Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit, such
obligations are reimbursed within 30 days following such drawing;

(p) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business;

(q) Indebtedness constituting the Senior Notes and any Permitted Refinancing
thereof;

(r) Indebtedness supported by a Letter of Credit or bank guarantee, in a
principal amount not in excess of the stated amount of such Letter of Credit or
bank guarantee;

(s) (i) [reserved], (ii) Permitted Notes, the Net Proceeds of which are applied
to the permanent repayment of Term Loans pursuant to Section 2.05(b)(iii),
(iii) Permitted Notes that are offered on a pro rata basis to all Lenders that
are “Qualified Institutional Buyers” (as defined in Rule 144A under the
Securities Act of 1933, as amended) holding Term Loans and in a principal amount
not to exceed the amount of Term Loans exchanged for such Permitted Notes
pursuant to procedures reasonably acceptable to the Administrative Agent
(including procedures designed to comply with securities laws); provided that
any Term Loans exchanged for such Permitted Notes shall be deemed to have been
repaid immediately upon the effectiveness of such exchange, and (iv) in the case
of Permitted Notes incurred under any of the foregoing clauses (ii) and (iii),
Permitted Refinancings thereof;

(t) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s) above and (y) through (z) below;

(u) [reserved];

(v) Indebtedness incurred by Foreign Subsidiaries to third parties other than
Holdings or any of its Subsidiaries in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding and any Permitted Refinancing
thereof;

(w) Indebtedness under the Foreign L/C Facility in an aggregate principal amount
not to exceed $30,000,000 at any time outstanding; provided that such
Indebtedness may be recourse to Holdings, but shall not be secured by a Lien on
the assets of Holdings and any Permitted Refinancing thereof;

 

-131-



--------------------------------------------------------------------------------

(x) [reserved];

(y) the Second Lien Notes and any Permitted Refinancing thereof; and

(z) the Third Lien Notes.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (z) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) of Section 7.03, and (ii) all Indebtedness constituting
the Senior Notes will be deemed to be outstanding in reliance only on the
exception in clause (q) of Section 7.03.

Section 7.04 Fundamental Changes.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction in the United States); provided that the Borrower shall
be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Holdings or to another
Restricted Subsidiary other than GLS; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must be a Guarantor or the
Borrower or (ii) to the extent constituting an Investment, such Investment must
be a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e))
and 7.03, respectively;

 

-132-



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the Laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guarantee shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if requested by the Administrative Agent, each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Borrower shall have
delivered to the Administrative Agent an certificate of a Responsible Officer
and an opinion of counsel, each stating that such merger or consolidation and
such supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) [reserved]; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall,
directly or indirectly, make any Disposition or enter into any agreement to make
any Disposition, except:

(a) (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
in the ordinary course of business of property no longer used or useful in the
conduct of the business of Holdings or any of its Restricted Subsidiaries and
(ii) Dispositions of property no longer used or useful in the conduct of the
business of Holdings and its Restricted Subsidiaries outside the ordinary course
of business;

 

-133-



--------------------------------------------------------------------------------

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to Holdings or any Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party, (i) the transferee
thereof must be a Loan Party or (ii) if such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, the granting of Liens permitted by
Section 7.01, the making of Investments permitted by Section 7.02, mergers,
consolidations, liquidations and the sale of all or substantially all assets
permitted by Section 7.04 (other than Section 7.04(g)) and Restricted Payments
permitted by Section 7.06;

(f) [reserved];

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property not otherwise permitted under this Section 7.05 in
an aggregate amount during the term of this Agreement not to exceed
$100,000,000; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition and (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $4,000,000, the Borrower or any of its
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), (f), (k), (p), (q), (bb) and (jj) and
clauses (i) and (ii) of Section 7.01(r)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on Holdings’ or the applicable Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of Holdings
or such Subsidiary (other than liabilities that are by their terms subordinated
to the Obligations) that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings and all of its Subsidiaries shall
have been validly released by all

 

-134-



--------------------------------------------------------------------------------

applicable creditors in writing and (B) any securities received by Holdings or
the applicable Subsidiary from such transferee that are converted by Holdings or
such Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition;

(k) Dispositions listed on Schedule 7.05(k);

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and sales of assets received by Holdings, the Borrower or any
Subsidiary upon foreclosure on a Lien;

(m) Dispositions to any Restricted Subsidiary that is not a Loan Party in an
aggregate amount not to exceed $25,000,000;

(n) [reserved];

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(p) the unwinding of any Swap Contracts pursuant to its terms;

(q) Dispositions of any Equity Interests of a JV Subsidiary or interests in any
joint venture entity not constituting a Subsidiary in accordance with the
applicable joint venture agreement or arrangement relating thereto;

(r) the sale of any property in a Sale/Leaseback Transaction within six months
of the original acquisition of such property; and

(s) [reserved];

provided that any Disposition of any property pursuant to Section 7.05(j) or
(m) shall be for no less than the fair market value of such property at the time
of such Disposition, any Disposition pursuant to Section 7.05(j) or
(m) involving assets with a fair market value of more than $1,000,000 shall be
approved by the disinterested members of the board of directors of Holdings
determining that the consideration to be received for such assets is at or above
the fair market value, and set forth in a certificate of a Responsible Officer
certifying that such Disposition complies with this proviso, and in connection
with any Disposition pursuant to Section 7.05(j) or (m) involving assets with a
fair market value of more than $25,000,000, the Borrower shall have obtained a
valuation from an Independent Financial Advisor. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent or the Collateral Agent, as
applicable, shall be authorized to take any actions deemed appropriate in order
to effect the foregoing.

 

-135-



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments.

None of Holdings or the Borrower shall, nor shall the Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to Holdings and its
Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Holdings and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Holdings and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) [reserved];

(d) to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02 (other than 7.02(e)), 7.04 or Section 7.08 (other
than Section 7.08(f));

(e) repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants; provided that no cash
payments shall be permitted pursuant to this clause (e);

(f) the repurchase, retirement or other acquisition (or dividends to Holdings or
any other direct or indirect parent of the Borrower to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Borrower or Holdings or any other direct or indirect parent of the Borrower
held by any future, present or former employee, director or consultant of the
Borrower or Holdings or any other direct or indirect parent of the Borrower or
any Subsidiary of the Borrower pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or other agreement
or arrangement; provided, however, that the aggregate amounts paid under this
clause (f) do not exceed (i) $2,000,000 in any calendar year (with unused
amounts in any calendar year being permitted to be carried over to succeeding
calendar years subject to a maximum of $4,000,000 in the aggregate in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed:

(i) the Net Proceeds received by Holdings or any of its Restricted Subsidiaries
from the sale of Equity Interests (other than Disqualified Equity Interests) of
the Borrower or Holdings or any other direct or indirect parent of Holdings (to
the extent contributed to Holdings) to members of management, directors or
consultants of Holdings, the Borrower, any of its Restricted Subsidiaries or any
other direct or indirect parent of the Borrower that occurs after the Amendment
No. 5 Effective Date; plus

(ii) the Net Proceeds of key man life insurance policies received by the
Borrower or Holdings or any other direct or indirect parent of the Borrower (to
the extent contributed to the Borrower) and its Restricted Subsidiaries after
the Amendment No. 5 Effective Date; less

 

-136-



--------------------------------------------------------------------------------

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

(g) [reserved];

(h) Holdings may make Restricted Payments to any direct or indirect parent of
the Borrower other than the Sponsor, solely in the amount required for such
entity to, if applicable:

(i) to pay amounts equal to the fees and expenses (including franchise or
similar taxes) required to maintain the corporate existence of Holdings or any
other direct or indirect parent of the Borrower, other than the Sponsor, the
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of Holdings or any other direct or indirect
parent of the Borrower, if applicable, and ordinary course fees, expenses,
salaries, bonuses, benefits and indemnities of Holdings or any other direct or
indirect parent of the Borrower, other than the Sponsor, paid to service
providers that are non-Affiliates of the Borrower, if applicable, in each case
to the extent such fees, expenses, salaries, bonuses, benefits and indemnities
are directly attributable to the ownership or operation of the Borrower, if
applicable, and its Subsidiaries; provided that, for the avoidance of doubt, no
ordinary course fees, expenses, salaries, bonuses, benefits and indemnities or
general administrative, corporate operating, overhead and other customary and
ordinary course fees and expenses not directly attributable to the Borrower and
its Subsidiaries may be paid under this subclause (h)(i); and

(ii) to pay dividends or other distributions to Holdings or any other direct or
indirect parent of the Borrower in amounts required for Holdings or such other
parent company to pay U.S. federal, state or local income taxes (as the case may
be) imposed directly on such entity to the extent such income taxes are
attributable to the income of the Borrower and its Restricted Subsidiaries by
virtue of such entity being the common parent of a consolidated or combined tax
group of which the Borrower and/or its Restricted Subsidiaries are members;
provided, however, that in each case the amount of such payments in respect of
any tax year does not exceed the amount that the Borrower and its Restricted
Subsidiaries would have been required to pay in respect of U.S. federal, state
or local taxes (as the case may be) for such year had the Borrower and its
Restricted Subsidiaries paid such taxes as a stand-alone taxpayer (or
stand-alone group) (reduced by any such taxes paid directly by the Borrower or
any of its Restricted Subsidiaries);

(iii) [reserved]; and

(iv) to pay fees and expenses incurred by Holdings or any other direct or
indirect parent, other than to Affiliates of Holdings, related to any
unsuccessful equity or debt offering of such parent;

(i) payments made or expected to be made by Holdings or any of the Restricted
Subsidiaries in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors,

 

-137-



--------------------------------------------------------------------------------

executors, administrators, heirs, legatees or distributees of any of the
foregoing) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(j) [reserved];

(k) [reserved];

(l) [reserved];

(m) [reserved];

(n) [reserved]; and

(o) any Restricted Payments made in connection with the consummation of the
Amendment No. 5 Transactions as described or contemplated by the Offering
Memorandum, in each case listed on Schedule 7.06(o).

Notwithstanding any provision to the contrary in this Section 7.06, none of
Holdings or the Borrower shall, nor shall the Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment (x) constituting payment to the Investors (or
any of them) pursuant to Section 7.06(d) unless, as of the date of such
Restricted Payment (or, with respect to Section 7.06(k), as of the date of
declaration of such Restricted Payment) the Total Leverage Ratio does not exceed
4.0 to 1.0, as determined on a Pro Forma Basis as of the date of the most
recently ended Test Period or (y) of all or any portion of the Investor
Contribution. For the avoidance of doubt, the foregoing sentence shall not
restrict any payment to the Investors (or any of them) permitted under
Section 7.08, other than 7.08(f).

Section 7.07 Change in Nature of Business.

Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by Holdings and the Restricted Subsidiaries on the Amendment No. 5
Effective Date or any business reasonably related, complementary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of Holdings, whether or not in the
ordinary course of business, other than (a) (i) transactions between or among
Holdings and/or any of its Restricted Subsidiaries (or an entity that becomes a
Restricted Subsidiary as a result of such transaction) and (ii) any merger or
consolidation of the Borrower and Holdings or any other direct parent company of
the Borrower, provided that such parent company shall have no material
liabilities and no material assets other than cash, Cash Equivalents and the
Equity Interests of the Borrower and such merger or

 

-138-



--------------------------------------------------------------------------------

consolidation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose, (b) on terms substantially as
favorable to Holdings or such Restricted Subsidiary as would be obtainable by
Holdings or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate (provided that, with respect
to any such transaction or series of related transactions involving aggregate
consideration in excess of (x) $1.0 million, the Borrower delivers to the
Administrative Agent a resolution adopted in good faith by the majority of the
disinterested members of the board of directors of the Borrower, Holdings or any
other direct or indirect parent of the Borrower, approving such transaction and
set forth in a certificate of a Responsible Officer certifying that such
transaction complies with this clause (b) and (y) $5.0 million, the Borrower or
the relevant Restricted Subsidiary shall deliver to the Administrative Agent a
letter from an Independent Financial Advisor stating that such transaction is
fair to the Borrower or such Restricted Subsidiary from a financial point of
view to the Borrower or the relevant Restricted Subsidiary or meets the
requirements of this clause (b)), (c) [reserved], (d) [reserved],
(e) [reserved], (f) Restricted Payments permitted under Section 7.06,
(g) [reserved], (h) employment and severance arrangements between Holdings and
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(i) the payment of reasonable and customary fees paid to, and indemnity provided
on behalf of, officers, directors, employees or consultants of Holdings or any
Restricted Subsidiary or Holdings or any other direct or indirect parent of the
Borrower, (j) the Master Consulting and Advisory Services Agreement, as in
effect on the Amendment No. 5 Effective Date, or any amendment thereto (so long
as any such agreement together with all amendments thereto, taken as a whole, is
not more disadvantageous to the Lenders in any material respect than the
original agreement as in effect on the Amendment No. 5 Effective Date) or any
transaction contemplated thereby; provided that, the Borrower may make payments,
not to exceed $6,000,000 in any fiscal year, with respect to (i) executives
seconded to the Borrower or any of its Restricted Subsidiaries from Cerberus
Operations and Advisory Company LLC and (ii) personnel of Cerberus Operations
and Advisory Company LLC that provide services to the Borrower or any of its
Restricted Subsidiaries at cost on a weekly, monthly or pro-rated basis,
(k) [reserved], (l) the entering into of any tax sharing agreement or
arrangement and any payments permitted by Section 7.06(h)(ii), (m) the issuance
of Equity Interests (other than Disqualified Equity Interests) of the Borrower
or Holdings to the Investors or to Holdings or any other direct or indirect
parent of the Borrower or Holdings or to any director, officer, employee or
consultant thereof and any contribution to the capital of Holdings,
(n) (i) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to
Holdings and its Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of Holdings, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (ii) transactions with Unrestricted Subsidiaries entered
into in the ordinary course of business, (o) [reserved], (p) [reserved],
(q) transactions between the Borrower or any Restricted Subsidiaries and any
Person that is an Affiliate solely due to the fact that a director of such
Person is also a director of the Borrower or Holdings or any other direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person,
(r) pledges of Equity Interests of Unrestricted Subsidiaries, (s)

 

-139-



--------------------------------------------------------------------------------

transactions to effect the Amendment No. 5 Transactions, including entry into
the Third Lien Notes, entry into the security documents relating thereto and
performance of the obligations of the Borrower and its Restricted Subsidiaries
thereunder and the payment of all fees and expenses related to the Amendment
No. 5 Transactions; (t) payments for back office shared services that are paid
at cost (subject to any higher transfer pricing required in certain foreign
operations) pursuant to contractual joint venture arrangements pursuant to which
the Borrower or any of its Restricted Subsidiaries are party in the ordinary
course of business; provided that the exception under this clause (t) shall not
permit any payments to the Investors; (u) transactions with any Cerberus
Revolving Lender permitted by this Agreement solely to the extent (i) directly
related to its Class B Revolving Credit Commitment(s) or Class B Revolving
Credit Loan(s) and (ii) on the same terms as for similar transactions with other
Class B Revolving Credit Lenders; and (v) transactions with any Debt Fund
Affiliate or Non-Debt Fund Affiliate permitted by this Agreement solely to the
extent (i) directly related to its Commitment(s) or Loan(s) and (ii) on the same
terms as for similar transactions with other Lenders of the applicable Class.

Section 7.09 Burdensome Agreements.

Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of Holdings that is not
a Guarantor to make Restricted Payments to Holdings or any Guarantor or (b) any
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Amendment No. 5 Effective Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of Holdings, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of Holdings and such Contractual Obligations do
not adversely affect the Borrower’s obligation to make principal and interest
payments hereunder; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03 to the extent applying only to such Restricted
Subsidiary, (iv) arise in connection with any Disposition permitted by
Section 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition, (v) are customary provisions in joint venture agreements permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by
such Indebtedness, (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured

 

-140-



--------------------------------------------------------------------------------

Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of Holdings or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) are customary restrictions contained in the
Senior Notes Documentation, the documentation for the Second Lien Notes or the
documentation for the Third Lien Notes or (xiii) arise in connection with cash
or other deposits permitted under Sections 7.01 and 7.02 and limited to such
cash or deposit.

Section 7.10 Financial Covenants.

(a) Total Leverage Ratio. Holdings shall not permit the Total Leverage Ratio as
of the last day of any fiscal quarter ending during any period set forth in the
table below (commencing with the fiscal quarter during which the Amendment No. 5
Effective Date occurs) to be greater than the ratio set forth below opposite the
last day of any fiscal quarter occurring during the periods set forth below:

 

Test Period

  

Total

Leverage Ratio

January 1, 2016 — March 25, 2016

   7.60 to 1.0

March 26, 2016 — June 24, 2016

   7.40 to 1.0

June 25, 2016 — September 30, 2016

   7.50 to 1.0

October 1, 2016 — December 31, 2016

   7.40 to 1.0

January 1, 2017 — March 31, 2017

   7.30 to 1.0

April 1, 2017 — June 30, 2017

   6.75 to 1.0

July 1, 2017 — September 29, 2017

   6.50 to 1.0

September 30, 2017 — December 31, 2017

   5.75 to 1.0

January 1, 2018 — March 30, 2018

   5.75 to 1.0

March 31, 2018 — June 29, 2018

   5.50 to 1.0

June 30, 2018 — September 28, 2018

   5.40 to 1.0

September 29, 2018 and thereafter

   4.75 to 1.0

(b) Interest Coverage Ratio. Holdings shall not permit the Interest Coverage
Ratio as of the last day of any fiscal quarter ending during any period set
forth in the table below (commencing with the fiscal quarter during which the
Amendment No. 5 Effective Date occurs) to be less than the ratio set forth below
opposite the last day of any fiscal quarter occurring during the periods set
forth below:

 

Test Period

  

Interest
Coverage Ratio

January 1, 2016 — March 25, 2016

   1.15 to 1.0

March 26, 2016 — June 24, 2016

   1.15 to 1.0

June 25, 2016 — September 30, 2016

   1.15 to 1.0

October 1, 2016 — December 31, 2016

   1.15 to 1.0

January 1, 2017 — March 31, 2017

   1.20 to 1.0

April 1, 2017 — June 30, 2017

   1.20 to 1.0

July 1, 2017 — September 29, 2017

   1.30 to 1.0

September 30, 2017 — December 31, 2017

   1.40 to 1.0

January 1, 2018 — March 30, 2018

   1.50 to 1.0

March 31, 2018 — June 29, 2018

   1.60 to 1.0

June 30, 2018 and thereafter

   1.70 to 1.0

 

-141-



--------------------------------------------------------------------------------

(c) Maximum Capital Expenditures.

(i) Holdings and the Borrower shall not and shall not permit the Restricted
Subsidiaries to make any Capital Expenditures that would cause the aggregate
amount of Capital Expenditures made by Holdings and the Restricted Subsidiaries
(x) in any fiscal year commencing with the fiscal year ending December 31, 2010
through the fiscal year ending December 31, 2014 to exceed $60,000,000 and
(y) in any fiscal year thereafter, to exceed $25,000,000.

(ii) Notwithstanding anything to the contrary contained in clause (c)(i) above,
(x) to the extent that the aggregate amount of Capital Expenditures made by
Holdings and the Restricted Subsidiaries in any fiscal year (for the avoidance
of doubt, after giving effect to any CapEx Pull-Forward Amount utilized in the
preceding year that reduced the amount of Capital Expenditures that could be
made in such year but disregarding any Capital Expenditures made in reliance on
any Rollover Amount utilized during such year) pursuant to such clause (c)(i) is
less than the amount set forth therein, the amount of such difference (the
“Rollover Amount”) may be carried forward and used to make Capital Expenditures
in the immediately succeeding fiscal year (with such Rollover Amount deemed
utilized first in such succeeding year) and (y) for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 7.10(c) (including as a result of the application of
clause (x) of this clause (ii)) may be increased by an amount not to exceed 50%
of the permitted Capital Expenditure limit in the immediately succeeding year
(the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
amount of Capital Expenditures that are permitted to be made in the immediately
succeeding fiscal year.

(iii) Notwithstanding anything to the contrary contained in clause (c)(i) and
(ii) above, in any year in which a Permitted Acquisition is made and in each
subsequent year, the annual Capital Expenditure limit set forth in clause (c)(i)
above shall be increased by an amount equal to the greater of (x) the average
amount of annual Capital Expenditures made by the target entity or target line
of business during the immediately preceding three-year period prior to such
acquisition (or such shorter period if the target does not have three years of
operations) and (y) 3.5% of the total assets acquired in such acquisition.

(iv) In addition to the Capital Expenditures permitted pursuant to the preceding
paragraphs (i) (ii) and (iii), the Borrower and its Restricted Subsidiaries may
make additional Capital Expenditures in an amount not to exceed the aggregate
amount of

 

-142-



--------------------------------------------------------------------------------

contributions to the common capital of the Borrower (other than from a
Restricted Subsidiary) received in cash and Cash Equivalents after the Amendment
No. 5 Effective Date (other than from a Specified Equity Contribution) to the
extent such contributions are designated by the Borrower to be used for Capital
Expenditures (the “Designated CapEx Contributions”) in a notice to the
Administrative Agent; provided that the Designated CapEx Contributions shall not
increase Consolidated EBITDA and the proceeds thereof may not be used for any
purpose other than making Capital Expenditures.

(d) Minimum Liquidity. Holdings shall not permit the sum of (i) the excess of
the aggregate Revolving Credit Commitments less the aggregate Revolving Credit
Exposure plus (ii) the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries as of the last day of any fiscal
quarter (x) commencing with the fiscal quarter ending June 24, 2016 (or, if the
Amendment No. 5 Effective Date occurs after June 24, 2016, the fiscal quarter
ending September 30, 2016) through the fiscal quarter ending December 31, 2017,
to be less than $60,000,000 and (y) each fiscal quarter ending thereafter, to be
less than $50,000,000.

Section 7.11 Accounting Changes.

Neither Holdings nor the Borrower may make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year;
provided, however, that Holdings and the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings, the
Borrower and the Administrative Agent will, and hereby are authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

Section 7.12 Prepayments, Etc. of Indebtedness.

(a) Holdings and the Borrower shall not, nor shall Holdings or the Borrower
permit any of the Restricted Subsidiaries to, directly or indirectly, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
interest and principal shall be permitted) the Senior Notes, any Indebtedness
constituting a Permitted Refinancing of the Senior Notes, the Second Lien Notes,
the Third Lien Notes or any Indebtedness incurred under Section 7.03 other than
(x) Senior Indebtedness permitted under Section 7.03 secured by Liens ranking
pari passu to the Obligations and (y) Indebtedness permitted under Section 7.03
that has a maturity date that is prior to the Maturity Date of the Term B-2
Loans (collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except, in the case
of any Junior Financing other than the Third Lien Notes, (i) the refinancing
thereof, other than the Senior Notes and the Third Lien Notes, with the Net
Proceeds of any Indebtedness constituting a Permitted Refinancing; provided that
if such Indebtedness was originally incurred under Section 7.03(g), such
Permitted Refinancing is permitted pursuant to Section 7.03(g), (ii) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests and the Third Lien Notes) or the refinancing with the cash
proceeds a contemporaneous issuance of Equity Interests (other than Disqualified
Equity Interests) of Holdings or any of its direct or indirect parents,
(iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent

 

-143-



--------------------------------------------------------------------------------

not prohibited by the subordination provisions contained in the Intercompany
Note, (iv) in the case of any senior unsecured Indebtedness, including the
Senior Notes, or secured Indebtedness secured by a Lien on the Collateral
ranking junior to the Liens securing the Obligations, refinancing thereof with
proceeds of or in exchange for (1) senior unsecured Indebtedness otherwise
permitted under this Agreement or (2) secured Indebtedness secured by a Lien on
the Collateral ranking junior to the Liens securing the Obligations otherwise
permitted under this Agreement and subject to the Junior Lien Intercreditor
Agreement; provided that any Senior Notes that remain outstanding immediately
after the Amendment No. 5 Effective Date may be repaid, repurchased or otherwise
satisfied solely with the cash proceeds from or exchange into a contemporaneous
issuance of (x) unsecured, subordinated Indebtedness that has a maturity date
that is after the Maturity Date of the Term B-2 Loans or (y) Equity Interests
(other than Disqualified Equity Interests) of Holdings or any direct or indirect
parent of Holdings (provided that the amount of any such cash proceeds shall be
contributed to the Borrower as common equity), and (v) other prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an amount not to exceed
$45,000,000 (including, for the avoidance of doubt, any such prepayments,
redemptions, purchases, defeasances or other payments made prior to or on the
Amendment No. 5 Effective Date). Notwithstanding the foregoing, the Third Lien
Notes may be converted to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any direct or indirect parent of Holdings, and any
such conversion shall not increase the capacity for Restricted Payments.

(b) Holdings and the Borrower shall not, nor shall they permit any of the
Restricted Subsidiaries to, directly or indirectly, amend, modify or change in
any manner materially adverse to the interests of the Lenders any term or
condition of any Junior Financing Documentation without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

Section 7.13 Permitted Activities.

Holdings shall not engage in any material operating or business activities;
provided that the following shall be permitted in any event: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness,
(iv) any public offering of its common stock or any other issuance or sale of
its Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower, (vii) holding any
cash or property (but not operating any property), (viii) providing
indemnification to officers, managers and directors and (ix) any activities
related, complementary or incidental to the foregoing. Holdings shall not incur
any Liens on Equity Interests of the Borrower other than those for the benefit
of the Obligations and Holdings shall not own any Equity Interests other than
those of the Borrower.

 

-144-



--------------------------------------------------------------------------------

Section 7.14 Amendments of Organization Documents.

Amend any of its Organization Documents in a manner that would be materially
adverse to the Lenders.

Section 7.15 Sanctions.

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation of
Sanctions by Holdings, the Borrower or any Subsidiary or by any other individual
or entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Amendment No. 3 Arranger, Amendment No. 5 Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise).

ARTICLE VIII.

Events Of Default and Remedies

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; provided that the covenants in
Section 7.10(a) and (b) are subject to cure pursuant to Section 8.05; provided,
further, that a Default as a result of a breach of Section 7.10(d) (a “Liquidity
Default”) shall not constitute an Event of Default with respect to any Term
Loans unless and until the Required Revolving Lenders have declared all amounts
outstanding under the Class B Revolving Credit Facility to be immediately due
and payable and all outstanding Revolving Credit Commitments to be immediately
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded (the “Term Loan Standstill Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent or the Required Lenders to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

-145-



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise); provided that this clause (e)(B) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; provided further that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to
Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) consecutive days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) consecutive days, or an order for relief is entered in
any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Holdings and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has an investment grade rating has
been notified of such judgment or order and has not denied coverage) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of thirty (30) consecutive days; or

 

-146-



--------------------------------------------------------------------------------

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.13 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any Collateral
purported to be covered thereby with a fair market value of greater than
$10,000,000, subject to Liens permitted under Section 7.01, (i) except to the
extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and (ii) except as to Collateral consisting of Real Property to the extent that
such losses are covered by a lender’s title insurance policy and such insurer
has not denied coverage; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.

Section 8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Majority Lenders (or, if a Liquidity Default occurs
and is continuing and prior to the expiration of the Term Loan Standstill
Period, at the request of the Required Revolving Lenders under the Class B
Revolving Credit Facility only, and in such case only with respect to the Class
B Revolving Credit Commitments, Class B Revolving Credit Loans and Swing Line
Loans, L/C Obligations and Letters of Credit under the Class B Revolving Credit
Facility, provided that if the Required Revolving Lenders take any action
pursuant to clauses (a) through (d) below, then the Required Term B-2 Lenders
may take such action with respect to the

 

-147-



--------------------------------------------------------------------------------

Term B-2 Loans, and provided, further, that only the Majority Lenders shall be
permitted to request that the Administrative Agent take any action pursuant to
clause (d) below if both the Required Revolving Lenders and the Required Term
B-2 Lenders have taken any of the actions set forth in clauses (a) and
(b) below) shall, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5% of the consolidated total assets of the Borrower
and the Restricted Subsidiaries (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

Section 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent

 

-148-



--------------------------------------------------------------------------------

in the following order (to the fullest extent permitted by mandatory provisions
of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the Loan Obligations that are
Excluded Swap Obligations and (b) Obligations arising under Cash Management
Obligations and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent

 

-149-



--------------------------------------------------------------------------------

may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto. Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.

Section 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
in the event of any Event of Default or potential Event of Default under the
covenants set forth in Sections 7.10(a) and/or (b) and at any time until the
expiration of the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, the Investors may make a Specified Equity Contribution to
Holdings, and Holdings may apply the amount of the net cash proceeds thereof to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such net cash proceeds (i) are actually received by the Borrower as cash
common equity (including through capital contribution of such net cash proceeds
to the Borrower) no later than ten (10) Business Days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) are Not Otherwise Applied. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.10 and
shall not result in any adjustment to any amounts other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence.

(b) Notwithstanding the foregoing Section 8.05(a), (i) in each period of four
consecutive fiscal quarters, there shall be at least two fiscal quarters in
which no Specified Equity Contribution is made, (ii) no Specified Equity
Contribution may be made in each of any two successive fiscal quarters, (iii) no
more than four Specified Equity Contributions will be made in the aggregate
during the term of this Agreement, (iv) the aggregate amount of Specified Equity
Contributions during the term of this Agreement shall not exceed $20,000,000,
(v) the amount of any Specified Equity Contribution shall be no more than the
amount required to cause Holdings to be in Pro Forma Compliance with Sections
7.10(a) and/or (b) for any applicable period and (vi) there shall be no pro
forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with Sections 7.10(a) and/or (b) for the
fiscal quarter immediately prior to the fiscal quarter in which such Specified
Equity Contribution was made.

 

-150-



--------------------------------------------------------------------------------

ARTICLE IX.

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

 

-151-



--------------------------------------------------------------------------------

Section 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).

Section 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

Section 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders, the Required
Lenders, the Required Revolving Lenders or the Required Term B-2 Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan

 

-152-



--------------------------------------------------------------------------------

Document in accordance with a request or consent of the Majority Lenders, the
Required Lenders, the Required Revolving Lenders or the Required Term B-2
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Majority Lenders, the Required
Revolving Lenders or the Required Term B-2 Lenders, as applicable, in accordance
with Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

 

-153-



--------------------------------------------------------------------------------

Section 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Majority
Lenders, the Required Lenders, the Required Revolving Lenders or the Required
Term B-2 Lenders (or such other number or percentage of the Lenders as shall be
required by the Loan Documents) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section 9.07; provided, further that
any obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

Section 9.08 Agents in Their Individual Capacities.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though Bank
of America were not the Administrative Agent, the Collateral Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, the Collateral Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity. Any successor to Bank of America as the Administrative
Agent or the Collateral Agent shall also have the rights attributed to Bank of
America under this paragraph.

 

-154-



--------------------------------------------------------------------------------

Section 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon fifteen
(15) days’ notice to the Lenders. If the Administrative Agent or the Collateral
Agent resigns under this Agreement or is removed by the Borrower, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation or removal of the Administrative Agent or the Collateral Agent, as
applicable, the Administrative Agent or the Collateral Agent, as applicable in
the case of a resignation, and the Borrower, in the case of a removal, may
appoint, after consulting with the Lenders and the Borrower (in the case of a
resignation), a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or retiring Collateral Agent and the term
“Administrative Agent” or “Collateral Agent” shall mean such successor
administrative agent or collateral agent and/or Supplemental Agent, as the case
may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation or removal hereunder as the Administrative Agent or
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or Collateral Agent under this Agreement.
If no successor agent has accepted appointment as the Administrative Agent or
the Collateral Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s or Collateral Agent’s notice of resignation or
fifteen (15) days following the Borrower’s notice of removal, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent or
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that Section 6.11 is satisfied, the Administrative Agent or Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent.

 

-155-



--------------------------------------------------------------------------------

Section 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) Cash Management Obligations or obligations under
Secured Hedge Agreements not yet due and payable and (y) contingent obligations
not yet accrued and payable) and the expiration or termination or Cash
Collateralization of all Letters of Credit, (ii) at the time the property
subject to such Lien is Disposed or to be substantially simultaneously Disposed
as part of or in

 

-156-



--------------------------------------------------------------------------------

connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and the transferee is a Foreign Subsidiary and
(z) the priority of the new Lien is the same as that of the original Lien),
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) or
(d) below;

(b) the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document on any assets
that are excluded from the Collateral;

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary (other than pursuant to (i) clause (a) of the
definition thereof unless such Restricted Subsidiary ceases to be a Restricted
Subsidiary or (ii) clause (b) of the definition thereof unless, in the case of
this subclause (ii), the Borrower delivers a written request to the
Administrative Agent for such release and no Default has occurred and is
continuing at such time) as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Senior Notes or any Junior Financing;

(d) that GLS shall be automatically released from its obligations under the
Guaranty if GLS ceases to be a Guarantor pursuant to Section 11.09; and

(e) (x) the Collateral Agent may, without any further consent of any Lender,
enter into or amend (i) the Junior Lien Intercreditor Agreement with the
collateral agents or other representatives of the holders of Indebtedness that
is permitted to be secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations that is permitted by Section 7.03, (y) the
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted and (z) the
Junior Lien Intercreditor Agreement entered into by the Collateral Agent shall
be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

 

-157-



--------------------------------------------------------------------------------

Section 9.12 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “joint
bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more

 

-158-



--------------------------------------------------------------------------------

fully and certainly vesting in and confirming to it or its such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent
or the Collateral Agent. In case any Supplemental Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Agent.

Section 9.14 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender (which term, for purposes of this
Section 9.14, shall include any L/C Issuer) an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE X.

Miscellaneous

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

-159-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Secured Leverage Ratio”, “First Lien Secured Leverage Ratio” or
in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Secured Leverage Ratio”, “First Lien Secured
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);

(d) change any provision of this Section 10.01 or the definitions of “Required
Lenders” or “Majority Lenders” without the written consent of each Lender, the
definition of “Required Revolving Lenders” without the written consent of each
Class B Revolving Credit Lender, the definition of “Required Term B-2 Lenders”
without the written consent of each Term B-2 Lender, or the definition of
“Required Class Lenders,” Section 8.04 or, following an exercise of remedies
pursuant to Section 8.02(a), the definition of “Pro Rata Share” or
Section 2.12(a), 2.12(g) or 2.13 without the written consent of each Lender
directly affected thereby;

(e) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) without the written consent of each Lender adversely affected thereby, amend
the portion of the definition of “Interest Period” that reads as follows: “one,
two, three or six months thereafter or, to the extent agreed by each Lender of
such Eurocurrency Rate Loan, nine or twelve months or less than one month
thereafter”;

(h) waive or modify any mandatory prepayment of the Term Loans required under
Section 2.05 without the written consent of the Required Class Lenders; or

(i) change any provision that would impose any restriction on the ability of any
Lender to assign any of its rights or obligations without the written consent of
each Lender directly affected thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C

 

-160-



--------------------------------------------------------------------------------

Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by a Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of such Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent or the Collateral Agent, as
applicable, in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent or
the Collateral Agent, as applicable, under this Agreement or any other Loan
Document; and (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.

Notwithstanding the foregoing, Section 4.01(iv) may not be waived or amended,
without the consent of the Required Revolving Lenders and the Required Term B-2
Lenders.

Notwithstanding the foregoing, only the consent of the Required Revolving
Lenders shall be required to (and only the Required Revolving Lenders shall have
the ability to) waive, amend or consent to any departure by any Loan Party from
the covenant set forth in Section 7.10(d) (including any defined terms as they
relate thereto).

Notwithstanding the foregoing, all Revolving Credit Commitments and Revolving
Credit Exposure held by any Cerberus Revolving Lender shall be deemed to be not
outstanding for purposes of calculating whether all Lenders have taken any
action under Section 10.01(d), (e) or (f) unless the action in question affects
such Cerberus Revolving Lender in a disproportionately adverse manner than its
effect on other Lenders.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender(s), Holdings and the
Borrower so long as the obligations of the Revolving Credit Lenders and, if
applicable, the other Swing Line Lender are not affected thereby.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with one or
more replacement term loan tranches denominated in Dollars (“Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Weighted Average Life to Maturity of Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of

 

-161-



--------------------------------------------------------------------------------

such Refinanced Term Loans, at the time of such refinancing (except to the
extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (c) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Majority Lenders, the Required Class Lenders, the
Required Lenders, the Required Revolving Lenders, the Required Term B-2 Lenders
or all of the Lenders, as required, have approved any such amendment, waiver or
consent (and the definitions of “Majority Lenders”, “Required Class Lenders”,
“Required Revolving Lenders”, “Required Term B-2 Lenders” and “Required Lenders”
will automatically be deemed modified accordingly for the duration of such
period); provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents or (iv) to cause the collateral security documents or other
documents to be consistent with the collateral security documents related to the
Second Lien Notes and Third Lien Note.

Notwithstanding anything to the contrary, if any Incremental Revolving Credit
Commitments are made, then the aggregate amount of Class B Revolving Credit
Commitments held by all Non-Debt Fund Affiliates and Debt Fund Affiliates of
Cerberus equal to all Incremental Revolving Credit Commitments made will be
treated as if held by a Cerberus Revolving Lender for purposes of this
Section 10.01 and Section 10.07 (other than Sections

 

-162-



--------------------------------------------------------------------------------

10.07(k)(i)(B), (F) and (G)). Any amount of Class B Revolving Credit Commitments
held by Debt Fund Affiliates of Cerberus in excess of all Incremental Revolving
Credit Commitments made will be treated as held by a Debt Fund Affiliate for all
purposes of this Agreement.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to Holdings, the Borrower or the Administrative Agent, the Collateral
Agent, an L/C Issuer or a Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower and the Administrative Agent, the Collateral Agent, an L/C Issuer or a
Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(d)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and a Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms

 

-163-



--------------------------------------------------------------------------------

thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

(d) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each of the Administrative Agent, Holdings
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Syndication Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and

 

-164-



--------------------------------------------------------------------------------

any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby (including all Attorney Costs, which shall be
limited to Cahill Gordon & Reindel LLP and one local counsel in each applicable
jurisdiction and, solely in the event of an actual conflict of interest, one
additional counsel in each applicable material jurisdiction to the affected
Persons, taken as a whole) and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Arrangers, the Amendment No. 3 Arrangers, the Amendment No. 5 Arranger and
each Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under, this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs, which shall be limited to Attorney
Costs of one counsel to the Administrative Agent, the Arrangers, the Amendment
No. 3 Arrangers and the Amendment No. 5 Arranger (and one local counsel in each
applicable jurisdiction and, solely in the event of an actual conflict of
interest, one additional counsel in each applicable material jurisdiction to the
affected Persons, taken as a whole)). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable out-of-pocket expenses incurred by
any Agent. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days of
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail; provided that, with respect to the Closing Date,
all amounts due under this Section 10.04 shall be paid on the Closing Date
solely to the extent invoiced to the Borrower within three (3) Business Days of
the Closing Date. If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

Section 10.05 Indemnification by the Borrower.

Whether or not the transactions contemplated hereby are consummated, from and
after the Closing Date, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, and
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact of each of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent, the Arrangers, the Amendment No. 3
Arrangers and the Amendment No. 5 Arranger and one counsel to the other Lenders
(and one local counsel in each applicable jurisdiction and, solely in the event
of an actual conflict of interest, one additional counsel in each applicable
material jurisdiction to the affected Persons, taken as a whole)) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment,

 

-165-



--------------------------------------------------------------------------------

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, or (c) any actual
or alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility currently or formerly owned, leased or operated by the Loan
Parties or any Subsidiary, or any Environmental Liability related in any way to
any Loan Parties or any Subsidiary, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, as determined by the final, non-appealable
judgment of a court of competent jurisdiction or (y) a material breach of its
obligations under the Loan Documents by such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee as determined by the final, non-appealable judgment of a court of
competent jurisdiction. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement unless resulting from the gross negligence or willful misconduct
of such Indemnitee, as determined by the final, non-appealable judgment of a
court of competent jurisdiction, nor shall any Indemnitee or the Borrower or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) except with respect to Loan Parties to the
extent such damages would otherwise be subject to indemnification pursuant to
this Section 10.05. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, any Loan Party’s
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. All amounts due under this Section 10.05 shall be
paid within ten (10) Business Days after demand therefor; provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 10.05. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent or the Collateral Agent, the
replacement of, or assignment of rights by, any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, any indemnification relating to
Taxes, other than Taxes resulting from any non-Tax claim, shall be covered by
Sections 3.01 and 3.04 and shall not be covered by this Section 10.05.

 

-166-



--------------------------------------------------------------------------------

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to Section 10.07(d) below, any Lender may assign to one or more
assignees (“Assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (not to be unreasonably withheld or delayed), provided that no
consent of the Borrower shall be required for (i) an assignment of all or a
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund, (ii) an assignment related to Revolving Credit Commitments or Revolving
Credit Exposure to a Revolving Credit Lender or an Affiliate of a Revolving
Credit Lender or an Approved Fund of a Revolving Credit Lender or (iii) if an
Event of Default has occurred and is continuing, any Assignee;

 

-167-



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (i) all or any portion of a Term
Loan to a Lender or an Approved Fund or (ii) all or any portion of a Revolving
Credit Commitment to a Revolving Credit Lender or an Approved Fund of a
Revolving Credit Lender;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment
(i) not related to Revolving Credit Commitments or Revolving Credit Exposure or
(ii) to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment (i) not related to Revolving Credit
Commitments or Revolving Credit Exposure or (ii) to an Agent or an Affiliate of
an Agent.

(E) Notwithstanding the foregoing or anything to the contrary set forth herein,
any assignment of any Loans or Commitments to a Purchasing Borrower Party or a
Non-Debt Fund Affiliate shall also be subject to the requirements set forth in
Section 10.07(k).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

-168-



--------------------------------------------------------------------------------

(D) on or before the date on which it becomes a party to this Agreement, the
Assignee shall deliver to the Borrower and the Administrative Agent the forms or
certifications, as applicable, described in Section 3.01(d), to the extent
required thereby.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under
Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time sell participations to any Person (other than a
natural person, Holdings or any of its Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right

 

-169-



--------------------------------------------------------------------------------

to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 3.01(d)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting as a non-fiduciary
agent of the Borrower (solely for tax purposes), maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Loan Parties and each Non-Debt Fund Affiliate (by its
acquisition of a participation in any Lender’s rights and/or obligations under
this Agreement) hereby agree that if a case under Title 11 of the United States
Code is commenced against any Loan Party, to the extent that any Non-Debt Fund
Affiliate would have the right to direct any Participant with respect to any
vote with respect to any plan of reorganization with respect to any Loan Party
(or to directly vote on such plan of reorganization) as a result of any
participation taken by such Non-Debt Fund Affiliate pursuant to this
Section 10.07(e), such Loan Party shall seek (and each Non-Debt Fund Affiliate
shall consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Participant) with respect to any plan of reorganization of such
Loan Party shall not be counted except that such Non-Debt Fund Affiliate’s vote
(in its capacity as a Participant) may be counted to the extent any such plan of
reorganization proposes to treat the participation in any Obligations held by
such Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Obligations held by Lenders or Participants that are not Affiliates of the
Borrower. Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate (solely in respect of Loans and participations therein and not in
respect of any other claim or status such Non-Debt Fund Affiliate may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld).

 

-170-



--------------------------------------------------------------------------------

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 3.01(d)), but neither the grant to any SPC nor the exercise
by any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement, unless
the grant to the SPC was made with the prior written consent of the Borrower,
not to be unreasonably withheld or delayed (for the avoidance of doubt, the
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

-171-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable, and the effectiveness of such resignation shall be
conditioned upon such successor assuming the rights and duties of the L/C Issuer
or Swing Line Lender, as applicable. In the event of any such resignation of an
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) (i) Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Non-Debt Fund Affiliate or Purchasing Borrower Party in accordance with
Section 10.07(b); provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Purchasing
Borrower Party or Non-Debt Fund Affiliate;

(D) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled for upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

 

-172-



--------------------------------------------------------------------------------

(E) (i) no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans or Swing Line Loans to purchase any Term Loans and (ii) Term Loans may
only be purchased by a Purchasing Borrowing Party if, after giving effect to any
such purchase, the sum of (x) the excess of the aggregate Revolving Credit
Commitments at such time less the aggregate Revolving Credit Exposure plus
(y) the amount of unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries shall be not less than $75,000,000;

(F) each Non-Debt Fund Affiliate or Purchasing Borrower Party represents and
warrants as of the date of any assignment to such Non-Debt Fund Affiliate or
Purchasing Borrower Party pursuant to this Section 10.07(k), that neither the
Non-Debt Fund Affiliate or Purchasing Borrower Party nor any of its Affiliate
has any MNPI with respect to Holdings, the Borrower or any of its Subsidiaries
or securities that either (a) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive MNPI with respect to Holdings, any of its
Subsidiaries or Affiliates) prior to such time or (b) could not reasonably be
expected to have a material effect upon, or otherwise be material, (i) to a
Lender’s decision to participate in any assignment pursuant to this
Section 10.07(k) or (ii) to the market price of the Term Loans; and

(G) no Term Loan may be assigned to a Non-Debt Fund Affiliates pursuant to this
Section 10.07(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Term Loans then
outstanding.

(ii) Notwithstanding anything to the contrary in this Agreement, no Non-Debt
Fund Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Loan Parties are not invited, and
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.

(l) Notwithstanding anything in Section 10.01 or the definition of “Majority
Lenders”, “Required Lenders”, “Required Revolving Lenders”, “Required Term B-2
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Majority

 

-173-



--------------------------------------------------------------------------------

Lenders, the Required Lenders, the Required Revolving Lenders, the Required Term
B-2 Lenders or the Required Class Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document:

(i) all Term Loans and Class B Revolving Commitments held by any Non-Debt Fund
Affiliate shall be deemed to be not outstanding for all purposes of calculating
whether the Majority Lenders, the Required Lenders, the Required Class Lenders,
the Required Revolving Lenders or the Required Term B-2 Lenders have taken any
actions; and

(ii) all Term Loans, Revolving Credit Commitments and Revolving Credit Exposure
held by Debt Fund Affiliates may not account for more than 50% of the Term
Loans, Revolving Credit Commitments and Revolving Credit Exposure of consenting
Lenders included in determining whether the Majority Lenders, the Required
Lenders, the Required Class Lenders, the Required Revolving Lenders or the
Required Term B-2 Lenders have consented to any action pursuant to
Section 10.01;

(m) Notwithstanding anything to the contrary in this Agreement, no Cerberus
Revolving Lender shall be permitted to assign Class B Revolving Credit
Commitments or Class B Revolving Credit Loans to any Debt Fund Affiliate.

Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable in any material respect to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower. Each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate (solely in respect of Loans and
participations therein and not in respect of any other claim or status such
Non-Debt Fund Affiliate may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors,

 

-174-



--------------------------------------------------------------------------------

investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement; (f) with the written consent of
the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 or becomes available to
the Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of
their respective Affiliates on a non-confidential basis from a source other than
a Loan Party or any Investor or their respective related parties (so long as
such source is not known to the Administrative Agent, such Arranger, such
Lender, the L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (h) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (i) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; or (j) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply

 

-175-



--------------------------------------------------------------------------------

any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates or the Collateral Agent to or for the credit or the account
of the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, the Collateral Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent and
such Lender may have at Law.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or

 

-176-



--------------------------------------------------------------------------------

remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.15 GOVERNING LAW.

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(a) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY, BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR

 

-177-



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.18 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address and tax identification number of the Borrower and
other information regarding the Borrower that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA Patriot Act. This notice is given in accordance with the requirements of
the USA Patriot Act and is effective as to the Lenders and the Administrative
Agent.

 

-178-



--------------------------------------------------------------------------------

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Arrangers, the Amendment
No. 3 Arrangers, the Amendment No. 5 Arranger and the Lenders, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers, the
Amendment No. 3 Arrangers, the Amendment No. 5 Arranger and the Lenders is and
has been acting solely as a principal and except as expressly agreed in writing
by the relevant parties, is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person, (iii) none of the Agents, the Arrangers, the Amendment No. 3
Arrangers, the Amendment No. 5 Arranger or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto except as expressly agreed in writing by the relevant parties,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Agents, the Arrangers, the Amendment No. 3 Arrangers,
the Amendment No. 5 Arranger or the Lenders has any obligation to the Borrower
or any of its Affiliates with respect to the financing transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Arrangers, the Amendment No. 3 Arrangers, the
Amendment No. 5 Arranger and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Agents, the Arrangers, the Amendment No. 3 Arrangers, the Amendment No. 5
Arranger or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the Agents, the
Arrangers, the Amendment No. 3 Arrangers, the Amendment No. 5 Arranger and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

Section 10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the

 

-179-



--------------------------------------------------------------------------------

same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

ARTICLE XI.

Guarantee

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes, if any, held by
each Lender of, the Borrower (other than such Guarantor), and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or Holdings or any Restricted Subsidiary under any
Secured Hedge Agreement or any Cash Management Obligations, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”); provided that the Guaranteed
Obligations shall exclude, with respect to any Guarantor at any time, Excluded
Swap Obligations with respect to such Guarantor at such time. The Guarantors
hereby jointly and severally agree that if the Borrower or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the

 

-180-



--------------------------------------------------------------------------------

following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

-181-



--------------------------------------------------------------------------------

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

-182-



--------------------------------------------------------------------------------

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, Equity
Interests of any Subsidiary Guarantor (a “Transferred Guarantor”) are sold or
otherwise transferred, following which transfer such Subsidiary Guarantor ceases
to be a Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.05 hereof) and the other Loan Documents
and, so long as the Borrower shall have provided the Agents such certifications
or documents as any Agent shall reasonably request, the Collateral Agent shall
take such actions as are necessary to effect the releases described in this
Section 11.09.

At the request of the Borrower, GLS shall be released from its obligations as a
Guarantor under this Agreement and the Collateral Agent shall take such actions
as are necessary to effect the releases described in this Section 11.09. At such
time that GLS is released from its obligation as a Guarantor, GLS shall remain a
Restricted Subsidiary for all other purposes of this Agreement and the other
Loan Documents unless and until GLS no longer constitutes a Restricted
Subsidiary pursuant to the definition thereof. At any time after a release of
GLS pursuant to this Section 11.09, the Borrower shall not be contractually
obligated to make Investments in GLS beyond its pro rata share of the
outstanding economic interest in GLS.

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor

 

-183-



--------------------------------------------------------------------------------

hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent, the
L/C Issuer, the Swing Line Lender and the Lenders for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

Section 11.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each other Loan Party with respect to such Swap Obligation as
may be needed by such Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 11.12 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(ii) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or

 

-184-



--------------------------------------------------------------------------------

otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

-185-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DYNCORP INTERNATIONAL INC.

By:

 

 

Name:

 

Title:

  DELTA TUCKER HOLDINGS, INC.

By:

 

 

Name:

 

Title:

  DIV CAPITAL CORPORATION DTS AVIATION SERVICES LLC DYN MARINE SERVICES OF
VIRGINIA LLC DYNCORP AEROSPACE OPERATIONS LLC DYNCORP INTERNATIONAL LLC DYNCORP
INTERNATIONAL SERVICES LLC HELIWORKS LLC PHOENIX CONSULTING GROUP, LLC SERVICES
INTERNATIONAL LLC WORLDWIDE MANAGEMENT AND             CONSULTING SERVICES LLC
WORLDWIDE RECRUITING AND STAFFING             SERVICES LLC

By:

 

 

Name:

 

Title:

  CASALS & ASSOCIATES, INC.

By:

 

 

Name:

 

Title:

 

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and a Lender By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

[LENDERS], as a Lender By:  

 

Name:   Title:  

 

S-4